   Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 1 of 100 PageID #: 1043




                                                       December 17, 2019

Via ECF

Hon. Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       Pellegrino, et al. v. New York State United Teachers, et al.
          Civ. Case No. 2:18-cv-3439(NGG)(RLM)
          Our Case No. 263067-F100

Dear Judge Garaufis:

        This office is co-counsel for New York State United Teachers and United Teachers of Northport
(“Union Defendants”). Union Defendants submit this letter to bring to the Court’s attention supplemental
authority directly relevant to the Court’s consideration of Defendants’ pending motion to dismiss the complaint,
including two recent decisions from the Seventh Circuit.

         In Janus v. AFSCME Council 31, 942 F. 3d 352 (7th Cir. 2019) (annexed as Exhibit “A”) and Mooney
v. Ill. Educ. Ass’n, 942 F. 3d 368 (7th Cir. 2019) (annexed as Exhibit “B”), the Seventh Circuit confirmed the
applicability of the good faith defense to public sector unions and affirmed the dismissal of materially
indistinguishable claims for retroactive agency fees paid prior to the Supreme Court’s decision in Janus v.
AFSCME Council 31, 138 S. Ct. 2448 (2018). Particularly relevant to the matter pending before Your Honor,
Mooney was decided on a motion under FRCP 12(b)(6) and specifically addressed arguments about equitable
relief similar to those presented here.

          In addition, the following relevant District Court decisions are also annexed for the Court’s review:

      •   Wenzig v. SEIU Local 668, 1:19-cv-01367 MEM, __ F. Supp. 3d __, 2019 WL 6715741 (M.D. Pa. Dec.
          10, 2019) (Exhibit “C”).
      •   Aliser v. SEIU California, 3:19-cv-00426 VC, __ F. Supp. 3d __, 2019 WL 6711470 (N.D. Ca. Dec. 10,
          2019) (Exhibit “D”).
      •   Smith v. N.J. Educ. Ass’n, 1:18-cv-10381 RMB KMW, __ F. Supp. 3d __, 2019 WL 6337991 (D.N.J.
          Nov. 27, 2019) (Exhibit “E”).
      Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 2 of 100 PageID #: 1044

      •   Oliver v. SEIU Local 668, 2:19-cv-00891 GAM, __ F. Supp. 3d __, 2019 WL 5964778 (E.D. Pa. Nov.
          12, 2019) (Exhibit “F”).
      •   Hamidi v. Serv. Emps. Int’l Union, 2:14-cv-00319 WBS KJN, 2019 WL 5536324 (E.D. Cal. Oct. 25,
          2019) (Exhibit “G”).
      •   LaSpina v. SEIU Pa. State Council, 3:18-cv-2018, 2019 WL 4750423 (M.D. Pa. Sept. 30, 2019) (Exhibit
          “H”)
      •   O’Callaghan v. Regents of the University of California, 2:19-cv-02289 JVS-DFM (C.D. Ca. Sept. 30,
          2019) (Exhibit “I”).
      •   Allen v. Santa Clara Cty. Corr. Peace Officers Ass’n, 400 F. Supp. 3d 998 (E.D. Cal. 2019) (Exhibit
          “J”).
      •   Casanova v. Int’l Ass’n of Machinists, Local 701, 1:19-cv-00428 SJC (N.D. Ill. Sept. 11, 2019) (Exhibit
          “K”).

                                                      Respectfully submitted,

                                                      ROBERT T. REILLY


                                              By:     /s/ Michael J. Del Piano
                                                      Michael J. Del Piano
                                                      Of Counsel

cc:       All counsel (by ECF and e-mail)




198092
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 3 of 100 PageID #: 1045




                             EXHIBIT “A”
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 4 of 100 PageID #: 1046
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312



                     942 F.3d 352                                 West Headnotes (12)
    United States Court of Appeals, Seventh Circuit.

           Mark JANUS, Plaintiff-Appellant,                       [1]   Federal Courts
                            v.                                              Summary judgment
   AMERICAN FEDERATION OF STATE, COUNTY                                 Court of Appeals reviews district court’s grant of
     AND MUNICIPAL EMPLOYEES, COUNCIL                                   summary judgment de novo.
      31; AFL-CIO, et al., Defendants-Appellees,
                          and
          Kwame Raoul, in his official capacity                   [2]   Civil Rights
           as Attorney General of the State of                               Employment practices
       Illinois, Intervenor-Defendant-Appellee.                         Unions are “persons” for purposes of § 1983. 42
                                                                        U.S.C.A. § 1983.
                       No. 19-1553
                            |
                Argued September 20, 2019                         [3]   Civil Rights
                            |                                                State or territorial action, or individual or
                Decided November 5, 2019                                private action, in general
Synopsis                                                                Procedural scheme created by statute is product
Background: Non-union state employee filed § 1983 action                of state action, and properly may be addressed in
against union to recover fair-share fees he had paid to union.          § 1983 action. 42 U.S.C.A. § 1983.
The United States District Court for the Northern District of
Illinois, Robert W. Gettleman, Senior District Judge, 2019
WL 1239780, entered summary judgment in union's favor,            [4]   Civil Rights
and employee appealed.                                                       Private Persons or Corporations, in General
                                                                        When private parties make use of state
                                                                        procedures with overt, significant assistance of
Holdings: The Court of Appeals, Wood, Chief Judge, held                 state officials, state action may be found for
that:                                                                   purposes of § 1983. 42 U.S.C.A. § 1983.


[1] union was acting under color of state law when it collected
fair-share fees;                                                  [5]   Civil Rights
                                                                             Employment practices
[2] employee's claim for return of fair-share fees was timely;          Union was acting under color of state law when
and                                                                     it collected fair-share fees from non-union state
                                                                        employees pursuant to state statute, and thus was
[3] in a matter of first impression, union had good faith               proper defendant in non-union state employee's §
defense to employee's claim for monetary damages for past               1983 action alleging that collection of fair-share
violations of his First Amendment rights.                               fees violated his First Amendment rights. U.S.
                                                                        Const. Amend. 1; 42 U.S.C.A. § 1983.

Affirmed.                                                               4 Cases that cite this headnote

Manion, Senior Circuit Judge, concurred and filed opinion.
                                                                  [6]   Limitation of Actions
                                                                            Civil rights




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 5 of 100 PageID #: 1047
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

       Section 1983 claim accrues when plaintiff knows              Abuse of process occurs where party uses
       or should know that his or her constitutional                legal process, whether criminal or civil, against
       rights have been violated. 42 U.S.C.A. § 1983.               another primarily to accomplish purpose for
                                                                    which it is not designed.


[7]    Limitation of Actions
           Civil rights                                      [12]   Civil Rights
       Non-union state employee's claim for return of                    Privilege or Immunity; Good Faith and
       fair-share fees he had paid to union accrued,                Probable Cause
       and statute of limitations for filing § 1983                 Civil service union had good faith defense to
       action to recover fees commenced, when United                non-union state employee's § 1983 claim for
       States Supreme Court held that collection of fair-           monetary damages for past violations of his
       share fees violated non-union employees' First               First Amendment rights through collection of
       Amendment rights. U.S. Const. Amend. 1; 42                   mandatory fair-share fees, where union collected
       U.S.C.A. § 1983; 735 Ill. Comp. Stat. Ann.                   fees pursuant to presumptively valid state
       5/13-202.                                                    statute in reliance upon subsequently-overruled
                                                                    Supreme Court decision that held that unions
       2 Cases that cite this headnote                              could collect mandatory fair-share fees. U.S.
                                                                    Const. Amend. 1; 42 U.S.C.A. § 1983; 5 Ill.
[8]    Civil Rights                                                 Comp. Stat. Ann. 315/6.
            Privilege or Immunity; Good Faith and
                                                                    4 Cases that cite this headnote
       Probable Cause
       Liability under § 1983 is subject to common-
       law immunities that apply to all manner of
       defendants. 42 U.S.C.A. § 1983.
                                                             *353 Appeal from the United States District Court for the
                                                            Northern District of Illinois, Eastern Division. No. 1:15-
                                                            cv-01235—Robert W. Gettleman, Judge.
[9]    Civil Rights
            Privilege or Immunity; Good Faith and           Attorneys and Law Firms
       Probable Cause
                                                            William L. Messenger, Attorney, National Right To Work
       Under appropriate circumstances, private party
                                                            Legal Defense Foundation, Springfield, VA, Jeffrey M.
       that acts under color of law for purposes of §
                                                            Schwab, Attorney, Liberty Justice Center, Chicago, IL, for
       1983 may defend on ground that it proceeded in
                                                            Plaintiff-Appellant.
       good faith. 42 U.S.C.A. § 1983.
                                                            John M. West, Attorney, Bredhoff & Kaiser, PLLC,
                                                            Washington, DC, Melissa J. Auerbach, Attorney, Stephen
[10]   Conversion and Civil Theft                           Anthony Yokich, Attorney, Dowd, Bloch, Bennett, Cervone,
           Intent                                           Auerbach & Yokich, Chicago, IL, for Defendant-Appellee
       Conversion and Civil Theft                           American Federation of State, County and Municipal
           Assertion of ownership or control in general     Employees, Council 31, AFL-CIO.
       Conversion requires intentional and serious
                                                            Frank Henry Bieszczat, Attorney, Office of the Attorney
       interference with right of another to control
                                                            General, Civil Appeals Division, Chicago, IL, for Defendant-
       chattel.
                                                            Appellee Janel L. Forde, In her official capacity as Director
                                                            of Illinois Department of Central Management.

[11]   Process
           Nature and elements in general



             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 6 of 100 PageID #: 1048
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

                                                                   The principle of exclusive union representation lies at the
Frank Henry Bieszczat, Attorney, Office of the Attorney            heart of our system of industrial relations; it is reflected in
General, Civil Appeals Division, Chicago, IL, for Intervenor-      both the Railway Labor Act (“RLA”), 45 U.S.C. §§ 151–165
Appellee.                                                          (first enacted in 1926), and the National Labor Relations Act
                                                                   (“NLRA”), 29 U.S.C. §§ 151–169 (first enacted in 1935). In
Carl R. Draper, Attorney, Feldman, Wasser, Draper & Cox,
                                                                   its quest to provide for “industrial peace and stabilized labor-
Springfield, IL, for Defendant.
                                                                   management relations,” Congress authorized employers and
Before Wood, Chief Judge, and Manion and Rovner, Circuit           labor organizations to enter into agreements under which
Judges.                                                            employees could be required either to be union members
                                                                   or to contribute to the costs of representation—so-called
Opinion                                                            “agency-shop” arrangements. See 29 U.S.C. §§ 157, 158(a)
                                                                   (3); 45 U.S.C. § 152 Eleventh. Unions designated as exclusive
Wood, Chief Judge.                                                 representatives were (and still are) obligated to represent all
                                                                   employees, *355 union members or not, “fairly, equitably,
 **1 *354 For 41 years, explicit Supreme Court precedent
authorized state-government entities and unions to enter into      and in good faith.” H.R. Rep. No. 2811, 81st Cong., 2d Sess.,
                                                                   p. 4.
agreements under which the unions could receive fair-share
fees from nonmembers to cover the costs incurred when
the union negotiated or acted on their behalf over terms of        In Railway Employment Dep’t v. Hanson, 351 U.S. 225, 76
                                                                   S.Ct. 714, 100 L.Ed. 1112 (1956), a case involving the RLA,
employment. Abood v. Detroit Bd. of Educ., 431 U.S. 209, 97
                                                                   the Supreme Court held that “the requirement for financial
S.Ct. 1782, 52 L.Ed.2d 261 (1977). To protect nonmembers’
                                                                   support of the collective-bargaining agency by all who receive
First Amendment rights, fair-share fees could not support
                                                                   the benefits of its work is within the power of Congress
any of the union’s political or ideological activities. Relying
                                                                   under the Commerce Clause and does not violate either
on Abood, more than 20 states created statutory schemes
                                                                   the First or the Fifth Amendments.” Id. at 231, 76 S.Ct.
that allowed the collection of fair-share fees, and public-
                                                                   714. In approving agency-shop arrangements, the Court said,
sector employers and unions in those jurisdictions entered
                                                                   “Congress endeavored to safeguard against [the possibility
into collective bargaining agreements pursuant to these laws.
                                                                   that compulsory union membership would impair freedom
                                                                   of expression] by making explicit that no conditions to
In 2018, the Supreme Court reversed its prior position and
                                                                   membership may be imposed except as respects ‘periodic
held that compulsory fair-share or agency fee arrangements
impermissibly infringe on employees’ First Amendment               dues, initiation fees, and assessments.’ ” Id. Hanson thus
                                                                   held that the compulsory payment of fair-share fees did not
rights. Janus v. AFSCME, Council 31, ––– U.S. ––––, 138 S.
                                                                   contravene the First Amendment.
Ct. 2448, 2461, 201 L.Ed.2d 924 (2018). The question before
us now is whether Mark Janus, an employee who paid fair-
share fees under protest, is entitled to a refund of some or all    **2 Several years later, in Int’l Ass’n of Machinists v. Street,
of that money. We hold that he is not, and so we affirm the        367 U.S. 740, 81 S.Ct. 1784, 6 L.Ed.2d 1141 (1961), the Court
judgment of the district court.                                    discussed the careful balancing of interests reflected in the
                                                                   RLA, observing that “Congress did not completely abandon
                                                                   the policy of full freedom of choice embodied in the [RLA],
                                                                   but rather made inroads on it for the limited purposes of
                               I                                   eliminating the problems created by the ‘free rider.’ ” Id. at
                                                                   767, 81 S.Ct. 1784. The Court reaffirmed the lawfulness of
                 A. History of Agency Fees                         agency-shop arrangements while cautioning that unions could
                                                                   receive and spend nonmembers’ fees only in accordance with
Before turning to the specifics of the case before us, we think    the terms “advanced by the unions and accepted by Congress
it useful to take a brief tour of the history behind agency        [to show] why authority to make union shop agreements was
fees. This provides useful context for our consideration of Mr.    justified.” Id. at 768, 81 S.Ct. 1784. Legitimate expenditures
Janus’s claim and the system he challenged.                        were limited to those designed to cover “the expenses of
                                                                   the negotiation or administration of collective agreements,
                                                                   or the expenses entailed in the adjustment of grievances and



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 7 of 100 PageID #: 1049
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

disputes.” Id. The Court left the question whether state public     ‘free riders,’ and that purpose dictates our construction of
agencies were similarly empowered under state law to enter          § 8(a)(3) ....”); Ellis, 466 U.S. at 447, 452, 456, 104 S.Ct.
into agency-shop arrangements for another day.                      1883 (referring in three places to the free-rider concern); see
                                                                    also Lehnert, 500 U.S. at 556, 111 S.Ct. 1950 (Scalia, J.,
That day came on May 23, 1977, when the Supreme                     concurring).
Court issued its opinion in Abood. 431 U.S. 209, 97 S.Ct.
1782. There, a group of public-school teachers challenged           In time, however, the consensus on the Court began to
Michigan’s labor relations laws, which were broadly modeled         fracture. Beginning in Knox v. Serv. Emps. Int’l Union, 567
on federal law. Id. at 223, 97 S.Ct. 1782. Michigan                 U.S. 298, 132 S.Ct. 2277, 183 L.Ed.2d 281 (2012), the
law established an exclusive representation scheme and              rhetoric changed. Abood began to be characterized as an
authorized agency-shop clauses in collective bargaining             “anomaly,” and the Court started paying more attention to
agreements between public-sector employers and unions. Id.          the “significant impingement on First Amendment rights”
at 224, 97 S.Ct. 1782. The Court upheld that system, stating        Abood allowed and less to the balancing of employees’
that “[t]he desirability of labor peace is no less important in     rights and unions’ obligations. Id. at 310–11, 132 S.Ct. 2277.
the public sector, nor is the risk of ‘free riders’ any smaller,”   Building on Knox, Harris v. Quinn criticized the reasoning in
id., and that “[t]he same important government interests            Hanson and Abood as “thin,” “questionable,” and “troubling.”
recognized in the Hanson and Street cases presumptively             573 U.S. 616, 631–35, 134 S.Ct. 2618, 189 L.Ed.2d 620
support the impingement upon associational freedom created          (2014). Harris worried that Abood had “failed to appreciate
by the agency shop here at issue.” Id. at 225, 97 S.Ct.             the conceptual difficulty of distinguishing between union
1782. It recognized that “government may not require an             expenditures that are made for collective-bargaining purposes
individual to relinquish rights guaranteed him by the First         and those that are made to achieve political ends” and to
Amendment as a condition of public employment.” Id. at              anticipate “the practical administrative problems that would
233–34, 97 S.Ct. 1782. Nonetheless, it said that a public           result.” Id. at 637, 134 S.Ct. 2618. The Harris Court also
employee has no “weightier First Amendment interest than a          suggested that “[a] union’s status as exclusive bargaining
private employee in not being compelled to contribute to the        agent and the right to collect an agency fee from non-members
costs of exclusive union representation,” id. at 229, 97 S.Ct.      are not inextricably linked.” Id. at 649, 134 S.Ct. 2618.
1782, and thus concluded that “[t]he differences between
public- and private-sector collective bargaining simply do not       **3 Nonetheless, and critically for present purposes, these
translate into differences in First Amendment rights.” Id. at       observations did not lead the Court in Harris to overrule
232, 97 S.Ct. 1782.                                                 Abood. Informed observers thought that Abood was on shaky
                                                                    ground, but it was unclear whether it would weather the storm,
The correct balance, according to Abood, was to “prevent[ ]         be restricted, or be overturned in its entirety. That uncertainty
compulsory subsidization of ideological activities by               continued after the Court signaled its intention to revisit the
employees *356 who object thereto without restricting the           issue in Friedrichs v. California Teachers Ass’n, ––– U.S.
Union’s ability to require every employee to contribute to          ––––, 135 S. Ct. 2933, 192 L.Ed.2d 975 (2015), which wound
the cost of collective-bargaining activities.” Id. at 237, 97       up being affirmed by an equally divided Court. ––– U.S. ––––,
S.Ct. 1782. And for four decades following Abood, courts,           136 S. Ct. 1083, 194 L.Ed.2d 255 (2016).
state public-sector employers, and unions followed this path.
See, e.g., Locke v. Karass, 555 U.S. 207, 129 S.Ct. 798, 172
L.Ed.2d 552 (2009); Lehnert v. Ferris Faculty Ass’n, 500
                                                                                            B. Janus’s Case
U.S. 507, 111 S.Ct. 1950, 114 L.Ed.2d 572 (1991); Chicago
Teachers Union v. Hudson, 475 U.S. 292, 106 S.Ct. 1066,             Plaintiff Mark Janus was formerly a child-support specialist
89 L.Ed.2d 232 (1986); Ellis v. Railway Clerks, 466 U.S.            employed by the Illinois Department of Healthcare and
435, 104 S.Ct. 1883, 80 L.Ed.2d 428 (1984). Agency-shop             Family Services. Through a collective bargaining agreement
arrangements, the Court repeatedly held, were consistent with       between Illinois’s Department of Central Management
the First Amendment and validly addressed the risk of free          Services (“CMS”) (which handles human resources tasks for
riding. See Comm’cns Workers of America v. Beck, 487 U.S.           Illinois’s state agencies) and defendant American Federation
735, 762, 108 S.Ct. 2641, 101 L.Ed.2d 634 (1988) (“Congress         of State, County and Municipal Employees (“AFSCME”),
enacted the two provisions for the same purpose, eliminating        Council 31, AFSCME was designated as the exclusive



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 8 of 100 PageID #: 1050
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

representative of Mr. Janus’s employee unit. Mr. Janus             **4 Several aspects of the Court’s opinion are relevant
exercised his right not to join the union. He also objected to    to Mr. Janus’s current claim for damages. First, the
CMS’s withholding $44.58 from his paycheck each month to          Court characterized the harm inflicted by the agency-fee
compensate AFSCME for representing the employee unit in           arrangement as “compelled subsidization of private speech,”
collective bargaining, *357 grievance processing, and other       138 S. Ct. at 2464, whereby “individuals are coerced into
employment-related functions.                                     betraying their convictions,” id. It was not concerned in
                                                                  the abstract with the deduction of money from employees’
Initially, however, Mr. Janus was not involved in this            paychecks pursuant to an employment contract. Rather, the
litigation. The case began instead when the then-governor         problem was the lack of consent (where it existed) to the
of Illinois challenged the Illinois Public Labor Relations Act    use of that money—i.e. to support the union’s representation
(“IPLRA”), which established an exclusive representation          work. In other words, the case presented a First Amendment
scheme and authorized public employers and unions to enter        speech issue, not one under the Fifth Amendment’s Takings
into collective bargaining agreements that include a fair-        clause.
share fee provision. 5 ILCS § 315/6. Under that law, a union
designated as the exclusive representative of an employee unit    The Court found that any legitimate interest AFSCME had
was “responsible for representing the interests of all public     in those fees had to yield to the objecting employees’ First
employees in the unit,” whether union members or not, §           Amendment rights. In so doing, it rejected the approach
315/6(d). Fair-share fees were earmarked to compensate the        to free riding that earlier opinions had taken, holding to
union for costs incurred in “the collective bargaining process,   the contrary that “avoiding free riders is not a compelling
contract administration and pursuing matters affecting wages,     interest” and thus Illinois’s statute could not withstand
hours and conditions of employment.” § 315/6(e).                  “exacting scrutiny.” 138 S. Ct. at 2466. Yet it came to that
                                                                  conclusion only after weighing the costs and benefits to
The district court dismissed the governor for lack of standing,   a union of having exclusive representative status: on the
but at the same time it permitted Mr. Janus (and some others)     one hand, the union incurs the financial burden attendant
to intervene as plaintiffs. Mr. Janus asserted that the state’s   to the requirement to provide fair representation even for
compulsory fair-share scheme violated the First Amendment.        nonmembers who decline to contribute anything to the cost
He recognized that Abood stood in his way, but he argued          of *358 its services; on the other hand, even with payments
that Abood was wrongly decided and should be overturned by        of zero from objectors, the union still enjoys the power
the high court. Although the lower courts that first considered   and attendant privileges of being the exclusive representative
his case rejected his position on the ground that they were       of an employee unit. The Court’s analysis focused on the
bound by Abood, see Janus v. AFSCME, Council 31, 851 F.3d         union rather than the nonmembers: the question was whether
746, 747–48 (7th Cir. 2017) (“Janus I”), Janus preserved his      requiring a union to continue to represent those who do not
arguments and then, as he had hoped, the Supreme Court took       pay even a fair-share fee would be sufficiently inequitable
the case.                                                         to establish a compelling interest, not whether requiring
                                                                  nonmembers to contribute to the unions would be inequitable.
This time, the Court overruled Abood. Janus, 138 S. Ct. at
2486 (“Janus II”). It held that agency-shop arrangements          Nor did the Court hold that Mr. Janus has an unqualified
that require nonmembers to pay fair-share fees and thereby        constitutional right to accept the benefits of union
“subsidize private speech on matters of substantial public        representation without paying. Its focus was instead on
concern,” are inconsistent with the First Amendment rights        freedom of expression. That is why it said only that the state
of objectors, no matter what interest the state identifies in     may not force a person to pay fees to a union with which
its authorizing legislation. 138 S. Ct. at 2460. This is so,      she does not wish to associate. But if those unions were not
the Court explained, because “the First Amendment does not        designated as exclusive representatives (as they are under 5
permit the government to compel a person to pay for another       ILCS §§ 315/6 and 315/9), there would be no obligation to
party’s speech just because the government thinks that the        act in the interests of nonmembers. The only right the Janus
speech furthers the interests of the person who does not want     II decision recognized is that of an objector not to pay any
to pay.” Id. at 2467.                                             union fees. This is not the same as a right to a free ride. Free-
                                                                  riding is simply a consequence of exclusivity; drop the duty




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 9 of 100 PageID #: 1051
Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

of fair representation, and the union would be free to cut off      the defendant’s reliance on an existing law was in good faith.
all services to the nonmembers.                                     Given the fact that “the statute on which defendant relied had
                                                                    been considered constitutional for 41 years,” it found good
Finally, the Court did not specify whether its decision was         faith. In so doing, it rejected the idea that earlier intimations
to have retroactive effect. The language it used, to the            from the Court that Abood ought to be overruled undermined
extent that it points any way, suggests that it was thinking        the necessary good faith. Accordingly, it held that Mr. Janus
prospectively: “Those unconstitutional exactions cannot be          was not entitled to damages.
allowed to continue indefinitely,” 138 S. Ct. at 2486; “States
and public-sector unions may no longer extract agency fees          Mr. Janus timely filed a notice of appeal on March 27, 2019.
from nonconsenting employees,” id; “This procedure violates         We heard oral argument in both Mr. Janus’s appeal and a
the First Amendment and cannot continue,” id. In the end,           related case, Mooney v. Ill. Educ. Ass’n, No. 19-1774, on
however, the Court remanded the case to the district court for      September 20, 2019. The predicate for each case is the same
further proceedings, in particular those related to remedy. Id.     —the Supreme Court’s decision in Janus II—but whereas Mr.
at 2486.                                                            Janus seeks damages from the union, Mooney insists that her
                                                                    claim lies in equity and is one for restitution. As we explain
                                                                    in more detail in a separate opinion filed in Mooney, we find
                                                                    no substantive difference in the two theories of relief, and so
                C. District Court Proceedings
                                                                    much of what we have to say here also applies to Mooney’s
The most immediate effect of the Court’s Janus II opinion           case.
was CMS’s prompt cessation of its collection of fees from
Mr. Janus and all other nonmembers of the union, and thus
the end of AFSCME’s receipt of those monies. That relief                                           II
was undoubtedly welcome for those such as Mr. Janus who
fundamentally disagree with the union’s mission, but matters         [1] This appeal presents only questions of law. Accordingly,
did not stop there. Still relying on 42 U.S.C. § 1983 for his       we review the district court’s grant of summary judgment
right of action, Mr. Janus followed up on the Court’s decision      in favor of AFSCME de novo. Mazzei v. Rock-N-Around
with a request for damages from AFSCME in the amount of             Trucking, Inc., 246 F.3d 956, 959 (7th Cir. 2001).
all fair-share fees he had paid. The State of Illinois joined the
litigation as an intervenor-defendant in support of AFSCME.

                                                                                            A. Retroactivity
 **5 The district court entered summary judgment for
AFSCME and Illinois on March 18, 2019. Janus v. AFSCME,             We begin with the question whether Janus II is retroactive. If
Council 31, No. 15 C 1235, 2019 WL 1239780 (N.D. Ill.               it is not, that is the end of the line for Mr. Janus, because the
Mar. 18, 2019) (“Janus III”). It began with the observation         union’s collection of fair-share fees was expressly permitted
that in 1982, the Supreme Court held that private defendants        by state law and Supreme Court precedent from the time he
could in some circumstances act “under color of state law”          started his covered work until the Court’s decision, which
for purposes of section 1983 by participating in state-created      all agree marked the end of his payments. If it is, then we
procedural schemes. Lugar v. Edmondson Oil Co., Inc.,               must reach additional questions that also bear on the proper
457 U.S. 922, 941–42, 102 S.Ct. 2744, 73 L.Ed.2d 482                resolution of the case. As we noted earlier, the Supreme
(1982). Although such private defendants are not entitled           Court’s opinion did not address retroactivity in so many
to the identical immunity defenses that apply to public             words.
defendants, the Court later indicated, they may be entitled
to an affirmative defense based on good faith or probable           Mr. Janus relies primarily on Harper v. Virginia Dep’t of
cause. Wyatt v. Cole, 504 U.S. 158, 169, 112 S.Ct. 1827, 118        Taxation, 509 U.S. 86, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993),
L.Ed.2d 504 (1992) (“Wyatt I”). Noting that “every federal          for the proposition that “a rule of federal law, once announced
appellate court that has considered the good-faith defense          and applied to the parties to the controversy, must be given full
[to a damages action] has found that it exists for private          retroactive effect by all courts adjudicating federal law.” Id. at
parties,” the court followed that *359 rule and found that          97, 113 S.Ct. 2510; see also Reynoldsville Casket Co. v. Hyde,
the defense applies here. The key question, it said, is whether     514 U.S. 749, 752, 115 S.Ct. 1745, 131 L.Ed.2d 820 (1995)


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 10 of 100 PageID #: 1052
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

(“Harper... held that, when (1) the Court decides a case and         there is “grave disruption or inequity involved in awarding
applies the (new) legal rule of that case to the parties before      retrospective relief to the petitioner” does the option of pure
it, then (2) it and other courts must treat that same (new)          prospectivity come into play. Ryder v. United States, 515 U.S.
legal rule as ‘retroactive,’ applying it, for example, to all        177, 184–85, 115 S.Ct. 2031, 132 L.Ed.2d 136 (1995). See
pending cases, whether or not those cases involve predecision        also Suesz v. Med-1 Sols., LLC, 757 F.3d 636, 650 (7th Cir.
events.”). Mr. Janus’s assertion is that all Supreme Court           2014) (en banc).
cases, without exception, “must be applied retroactively.”
AFSCME responds that “[i]t is not at all clear, in the first         Rather than wrestle the retroactivity question to the ground,
place, that the Supreme Court’s decision in this case is to be       we think it prudent to assume for the sake of argument that the
applied retroactively.”                                              right recognized in Janus II should indeed be applied to the
                                                                     full sweep of people identified in Harper (that is, Mr. Janus
We agree with AFSCME that the rules of retroactivity are             himself and all others whose cases were in the pipeline at
not as unbending as Mr. Janus postulates. Even in Harper,            the time of the Court’s decision). That appears also to be the
the Court said only that its “consideration of remedial issues       approach the district court took. We thus turn to the broader
meant necessarily that we retroactively applied the rule we          question whether Mr. Janus is entitled to the remedy he seeks.
announced ... to the litigants before us.” 509 U.S. at 99, 113
S.Ct. 2510. Right and remedy are two different things, and
the Court has taken great pains to evaluate them separately.
                                                                                 B. Requirements under Section 1983
See, e.g., Franklin v. Gwinnett Cnty. Pub. Schs., 503 U.S. 60,
65–66, 112 S.Ct. 1028, 117 L.Ed.2d 208 (1992) (“As we have           Section 1983 supports a civil claim against “every person
often stated, the question of what remedies are available under      who, under color of any statute ... of any State ... subjects,
a statute that provides a private right of action is ‘analytically   or causes to be subjected, any citizen of the United States ...
 *360 distinct’ from the issue of whether such a right exists        to the deprivation of any rights, privileges, or immunities
in the first place.”).                                               secured by the Constitution and laws.” 42 U.S.C. § 1983.

 **6 Retroactivity poses some knotty problems. The
Supreme Court disapproved of what it called “selective                   1. AFSCME is a “person” that can be sued
prospectivity” in Harper (that is, application of the new             [2] To be liable under section 1983 a defendant must be a
rule to the party before the court but not to all others             “person” as Congress used that term. While “person” is a
whose cases were pending), but it did not close the door on          broad word, the Supreme Court has held that states do not fall
“pure prospectivity”—i.e., wholly prospective force, equally         within its compass. See Will v. Michigan Dep’t of State Police,
inapplicable to the parties in the case that announces the rule      491 U.S. 58, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989). But it is
and all others—as used in Lemon v. Kurtzman, 411 U.S. 192,           hard to find other exclusions. The union, as an unincorporated
93 S.Ct. 1463, 36 L.Ed.2d 151 (1973) (“Lemon II”). In that           organization, is a suable “person,” and we are satisfied that
case, after invalidating a Pennsylvania program permitting           it is sufficiently like other entities that have been sued under
nonpublic sectarian schools to be reimbursed for secular             section 1983 to permit this action. Compare Monell v. Dep’t
educational services, see Lemon v. Kurtzman, 403 U.S. 602,           of Soc. Servs. of City of New York, 436 U.S. 658, 690, 98 S.Ct.
91 S.Ct. 2105, 29 L.Ed.2d 745 (1971) (“Lemon I”), the Court          2018, 56 L.Ed.2d 611 (1978) (municipalities and other local
affirmed a district court order permitting the state to reimburse    government units are “persons” for purposes of section 1983);
the schools for all services performed up to the date of Lemon       Walsh v. Louisiana High School Athletic Ass’n, 616 F.2d
I. Lemon II, 411 U.S. at 194, 93 S.Ct. 1463. One could argue         152, 156 (5th Cir. 1980) (voluntary association of schools);
that similar reliance interests on the part of AFSCME and the        Frohwerk v. Corr. Med. Servs., 2009 WL 2840961 (N.D. Ind.
state argue for pure prospectivity here.                             Sept. 1, 2009) (prison contractors). Cf. *361 Citizens United
                                                                     v. Fed. Election Comm’n, 558 U.S. 310, 130 S.Ct. 876, 175
On the other hand, in later decisions the Supreme Court              L.Ed.2d 753 (2010).
has stated that the “general practice is to apply the rule of
law we announce in a case to the parties before us ... even
when we overrule a case.” Agostini v. Felton, 521 U.S. 203,             2. AFSCME acted “under color of” state law
237, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997). Only when               The next question is whether AFSCME acted under color
                                                                     of state law. Unions generally are private organizations. See,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 11 of 100 PageID #: 1053
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

e.g., Hallinan v. Fraternal Order of Police of Chi. Lodge No.
7, 570 F.3d 811, 815 (7th Cir. 2009). Nonetheless, private
                                                                                                   III
actors sometimes fall within the statute. See Lugar, 457
U.S. at 935, 102 S.Ct. 2744. Indeed, the “color of law”
requirement for section 1983 is more expansive than, and                        A. Existence of Good-faith Defense
wholly encompasses, the “state action” requirement under the
                                                                We now turn to the ultimate question in this case: to what
Fourteenth Amendment. Id. For our purposes, the analysis
                                                                remedy or remedies is Mr. Janus entitled? As the Supreme
is the same—if AFSCME’s receipt from CMS of the fair-
                                                                Court wrote in Davis v. United States, 564 U.S. 229, 131
share fees is attributable to the state, then the “color of law”
                                                                S.Ct. 2419, 180 L.Ed.2d 285 (2011), retroactivity and remedy
requirement is satisfied.
                                                                are distinct questions. “Retroactive application does not ...
                                                                determine what ‘appropriate remedy’ (if any) the defendant
 **7 [3]        [4]    [5] A “procedural scheme created by ...
                                                                should obtain.” Id. at 243, 131 S.Ct. 2419; see also American
statute obviously is the product of state action” and “properly
                                                                Trucking Ass’ns, Inc. v. Smith, 496 U.S. 167, 189, 110 S.Ct.
may be addressed in a section 1983 action.” Id. at 941,
                                                                2323, 110 L.Ed.2d 148 (1990) (plurality opinion) (“[T]he
102 S.Ct. 2744. “[W]hen private parties make use of state
                                                                Court has never equated its retroactivity principles with
procedures with the overt, significant assistance of state
                                                                remedial principles....”). It thus does not necessarily follow
officials, state action may be found.” Tulsa Prof’l Collection
                                                                from retroactive application of a new rule that the defendant
Servs., Inc. v. Pope, 485 U.S. 478, 108 S.Ct. 1340, 99 L.Ed.2d
                                                                will gain the precise type of relief she seeks. See *362
565 (1988); see also Apostol v. Landau, 957 F.2d 339, 343
                                                                Powell v. Nevada, 511 U.S. 79, 84, 114 S.Ct. 1280, 128
(7th Cir. 1992). Here, AFSCME was a joint participant with
                                                                L.Ed.2d 1 (1994). To the contrary, the Supreme Court has
the state in the agency-fee arrangement. CMS deducted fair-
                                                                acknowledged that the retroactive application of a new rule
share fees from the employees’ paychecks and transferred that
                                                                of law does not “deprive[ ] respondents of their opportunity
money to the union, which then spent it on authorized labor-
                                                                to raise ... reliance interests entitled to consideration in
management activities pursuant to the collective bargaining
                                                                determining the nature of the remedy that must be provided.”
agreement. This is sufficient for the union’s conduct to
                                                                James B. Beam Distilling Co. v. Georgia, 501 U.S. 529, 544,
amount to state action. We therefore conclude that AFSCME
                                                                111 S.Ct. 2439, 115 L.Ed.2d 481 (1991).
is a proper defendant under section 1983.

                                                                   Sometimes the law recognizes a defense to certain types of
                                                                   relief. An example that comes readily to mind is the qualified
                  C. Statute of Limitations                        immunity doctrine, which is available for a public employee
                                                                   if the asserted constitutional right that she violated was not
 [6] Mr. Janus’s claim is also timely under the applicable
                                                                   clearly established. See, e.g., Ashcroft v. al-Kidd, 563 U.S.
statute of limitations. Section 1983 does not have its own
                                                                   731, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011). We must
organic statute of limitations but rather borrows the state
                                                                   decide whether a union may raise any such defense against its
statute of limitations for personal-injury actions. Wilson v.
                                                                   liability for the fair-share fees it collected before Janus II.
Garcia, 471 U.S. 261, 279, 105 S.Ct. 1938, 85 L.Ed.2d
254 (1985). In Illinois, this is two years. 735 ILCS § 5/13–
                                                                   This is a matter of first impression in our circuit. But, as
202. “The claim accrues when the plaintiff knows or should
                                                                   the district court noted, every federal appellate court to have
know that his or her constitutional rights have been violated.”
                                                                   decided the question has held that, while a private party acting
Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir. 2011).
                                                                   under color of state law does not enjoy qualified immunity
                                                                   from suit, it is entitled to raise a good-faith defense to liability
 [7] In this case, the statute began running on the date of the
                                                                   under section 1983. See Clement v. City of Glendale, 518 F.3d
Supreme Court’s decision in Janus II: June 27, 2018. Mr.
                                                                   1090, 1096–97 (9th Cir. 2008); Pinsky v. Duncan, 79 F.3d 306,
Janus neither knew nor should have known any earlier that his
                                                                   311–12 (2d Cir. 1996); Vector Research, Inc. v. Howard &
constitutional rights were violated, because before then it was
                                                                   Howard Attorneys P.C., 76 F.3d 692, 698–99 (6th Cir. 1996);
the settled law of the land that the contrary was true. Thus,
                                                                   Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250,
his suit is timely.
                                                                   1275–78 (3d Cir. 1994); Wyatt v. Cole, 994 F.2d 1113, 1118–
                                                                   21 (5th Cir. 1993) (“Wyatt II”).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 12 of 100 PageID #: 1054
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

 **8 [8] Mr. Janus takes issue with this consensus position.        could be entitled to an affirmative defense based on good faith
He points to the text of section 1983, which we grant says          and/or probable cause or that § 1983 suits against private,
nothing about immunities or defenses. That, he contends, is         rather than governmental, parties could require plaintiffs to
the end of the matter. “Shall be liable to the party injured”       carry additional burdens.” Wyatt I, 504 U.S. at 169, 112 S.Ct.
is mandatory language that, in his view, allows for no              1827.
exceptions. The problem with such an absolutist position,
however, is that the Supreme Court abandoned it long ago,           Mr. Janus rejects the line that the Court drew between
when it recognized that liability under section 1983 is subject     qualified immunity and a defense to liability; he sees it as
to common-law immunities that apply to all manner of                nothing but a labeling game. But Wyatt I directly refutes this
defendants.                                                         criticism. Adding to the language above from the majority,
                                                                    Justice Kennedy, in concurrence, explained why a defense
The Court discussed that history in Wyatt I, where it noted         on the merits might be available for private parties even
that despite the bare-bones text of section 1983, it had            if immunity is not. “By casting the rule as an immunity,
“accorded certain government officials either absolute or           we imply the underlying conduct was unlawful, a most
qualified immunity from suit if the tradition of immunity           debatable proposition in a case where a private citizen
was so firmly rooted in the common law and was supported            may have acted in good-faith reliance upon a statute.” 504
by such strong policy reasons that Congress would have              U.S. at 173, 112 S.Ct. 1827 (Kennedy, J., concurring). The
specifically so provided had it wished to abolish the doctrine.”    distinction between an immunity and a defense is one of
504 U.S. at 163–64, 112 S.Ct. 1827 (quoting Owen v. City of         substance, not just nomenclature, and “is important because
Independence, 445 U.S. 622, 637, 100 S.Ct. 1398, 63 L.Ed.2d         there is support in the common law for the proposition that
673 (1980)) (internal quotation marks omitted). In Wyatt I,         a private individual’s reliance on a statute, prior to a judicial
the Court had to decide how far its immunity jurisprudence          determination of unconstitutionality, is considered reasonable
reached, and specifically, whether private parties acting           as a matter of law.” Id. at 174, 112 S.Ct. 1827; see also
under color of state law would have been able, at the time          Lugar, 457 U.S. at 942 n.23, 102 S.Ct. 2744 (“Justice Powell
section 1983 was enacted (in 1871), to invoke the same              is concerned that private individuals who innocently make
immunities that public officials had. (That is more than a          use of seemingly valid state laws would be responsible, if
bit counterfactual, as the Court did not recognize this type        the law is subsequently held to be unconstitutional, for the
of private liability until 1982, but we put that to one side.)      consequences of their actions. In our view, however, this
Surveying its immunity jurisprudence, including Mitchell v.         problem should be dealt with not by changing the character
Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411               of the cause of action but by establishing an affirmative
(1985), Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727,         defense.”).
73 L.Ed.2d 396 (1982), Wood v. Strickland, 420 U.S. 308,
95 S.Ct. 992, 43 L.Ed.2d 214 (1975), and Pierson v. Ray,             **9 The Wyatt I Court remanded the case to the Fifth Circuit,
386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967), the             which decided that the “question left open by the majority”—
Court “conclude[ed] that the rationales mandating qualified         whether a good-faith defense is available in section 1983
immunity for public officials are not applicable to private         actions—“was largely answered” in the affirmative by the
parties.” 504 U.S. at 167, 112 S.Ct. 1827.                          five concurring and dissenting justices. Wyatt II, 994 F.2d
                                                                    at 1118. The court accordingly held “that private defendants
The Court recognized that this outcome risked leaving private       sued on the basis of Lugar may be held liable for damages
defendants in the *363 unenviable position of being just            under § 1983 only if they failed to act in good faith in invoking
as vulnerable to suit as public officials, per Lugar, but not       the unconstitutional state procedures, that is, if they either
protected by the same immunity. Id. at 168, 112 S.Ct. 1827.         knew or should have known that the statute upon which they
But, critically for AFSCME, the Court pointed toward the            relied was unconstitutional.” Id.
solution to that problem. It distinguished between defenses
to suit and immunity from suit, the latter of which is more         Other circuits followed suit. In Jordan, the Third Circuit noted
robust, in that it bars recovery regardless of the merits. Id. at   “the [Supreme Court’s] statement [in Wyatt I] that persons
166, 112 S.Ct. 1827. It then confirmed that its ruling rejecting    asserting section 1983 claims against private parties could
qualified immunity did “not foreclose the possibility that          be required to carry additional burdens, and the statements
private defendants faced with § 1983 liability under [Lugar]        in Lugar which warn us [that] a too facile extension of



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 13 of 100 PageID #: 1055
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

section 1983 to private parties could obliterate the Fourteenth    offense has a state-of-mind element, and he asserts that the
Amendment’s limitation to state actions that deprive a person      most analogous tort in his case lacks such an element.
of constitutional rights and the statutory limitation of section
1983 actions to claims against persons acting under color of        [10] Mr. Janus compares the First Amendment violation in
law.” 20 F.3d at 1277 (cleaned up). Those considerations, the      his case to conversion. But that analogy does not work, at
court said, lead to the conclusion that “ ‘good faith’ gives       least with regard to the state’s deduction of fair-share fees and
state actors a defense that depends on their subjective state of   its transfer of those fees to the union. Conversion requires an
mind, rather than the more demanding objective standard of         intentional and serious interference with “the right of another
reasonable belief that governs qualified immunity.” Id. The        to control” a chattel. Restatement (Second) of Torts § 222A
Sixth Circuit *364 concurred in Vector Research, 76 F.3d at        (1965). At the time AFSCME received Mr. Janus’s fair-share
699, as did the Ninth Circuit in Clement, 518 F.3d at 1096–        fees, he had no “right to control” that money. Instead, under
97. Most recently, in a case decided after Harris v. Quinn, the    Illinois law and Abood, the union had a right to the fees under
Second Circuit allowed a good-faith defense to a section 1983      the collective bargaining agreement with CMS. This rules
claim for reimbursement of agency fees paid prior to decision.     out conversion. As the Supreme Court said in Chicot Cnty.
Jarvis v. Cuomo, 660 F. App'x 72, 75–76 (2d Cir. 2016).            Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 60 S.Ct.
                                                                   317, 84 L.Ed. 329 (1940), “the actual existence of a statute,
Mr. Janus pushes back against these decisions with the             prior to such a determination, is an operative fact and may
argument that there is no common-law history before 1871 of        have consequences which cannot justly be ignored.” Id. at
private parties enjoying a good-faith defense to constitutional    374, 60 S.Ct. 317.
claims. As we hinted earlier, however, the reason is simple:
the liability of private parties under section 1983 was not        There are also at least two privileges that may be relevant to a
clearly established until, at the earliest, the Court’s decision   conversion-style claim: authority based upon public interest,
in United States v. Price, 383 U.S. 787, 86 S.Ct. 1152, 16         Restatement (Second) of Torts § 265 (1965), and privilege
L.Ed.2d 267 (1966). For nearly 100 years, nothing would            to act pursuant to court order, Restatement (Second) of Torts
have prompted the question.                                        § 266 (1965). Section 265 provides that “one is privileged
                                                                   to commit an act which would otherwise be a trespass to
 [9] We now join our sister circuits in recognizing that, under    a chattel or a conversion if he is acting in discharge of a
appropriate circumstances, a private party that acts under         duty or authority created by law to preserve the public safety,
color of law for purposes of section 1983 may defend on the        health, peace, or other public interest, and his act is reasonably
ground that it proceeded in good faith. The final question is      necessary to the performance of his duty or the exercise of
whether that defense is available to AFSCME.                       his authority.” While the usual context for the assertion of this
                                                                   privilege is law enforcement, it is not too much of a stretch to
                                                                   apply it to the union’s conduct here. CMS and AFSCME acted
                                                                   pursuant to state law. That sounds like action in discharge
            B. Good-faith Defense for AFSCME
                                                                   of a duty imposed by law. Section 266, which provides a
Although this is a new question for us, we note that every         privilege when one acts pursuant to a court order, is not
district court that has considered the precise question before     directly applicable because there was no court order directing
us—whether there is a good-faith defense to liability for          AFSCME to receive fair-share fees—Abood was permissive,
payments collected before Janus II—has answered it in the          not mandatory. Nevertheless, CMS and AFSCME did rely on
                                                                   the Supreme Court’s opinion upholding the legality of exactly
affirmative. 1 While those views are not binding on us, the
                                                                   this process.
unanimity of opinion is worth noting.

                                                                    [11] AFSCME contends that the better analogy is to the
 **10 The first task we have under Wyatt I is to identify
                                                                   tort of abuse of process. Abuse of process occurs where a
the “most closely analogous tort” to which we should turn
                                                                   party “uses a legal process, whether criminal or civil, against
for guidance. 504 U.S. at 164, 112 S.Ct. 1827 (citations and
                                                                   another primarily to accomplish a purpose for which it is
internal quotation marks omitted). Arguing in some tension
                                                                   not designed.” Restatement (Second) of Torts § 682 (1977).
with his statute-of-limitations *365 position, Mr. Janus says
                                                                   Alternatively, the most analogous tort might be interference
that his claim lacks any common law analogue. His back-up
                                                                   with contract. See Restatement (Second) of Torts § 766A
position is that good faith is pertinent only if the underlying


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 14 of 100 PageID #: 1056
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

(1979). Under the agency-fee arrangement, a certain portion       sometimes, despite the most confident predictions, it does
of the salary CMS contracted to pay employees went instead        not. See, e.g., Dickerson v. United States, 530 U.S. 428, 120
to the union. This arguably made the contract less lucrative      S.Ct. 2326, 147 L.Ed.2d 405 (2000) (reaffirming the Miranda
for objecting employees and violated their First Amendment        rule); see also Agostini, 521 U.S. at 237, 117 S.Ct. 1997 (“We
rights.                                                           do not acknowledge, and we do not hold, that other courts
                                                                  should conclude our more recent cases have, by implication,
None of these torts is a perfect fit, but they need not be.       overruled an earlier precedent.” (cleaned up)). The Rule of
We are directed to find the most analogous tort, not the          Law requires that parties abide by, and be able to rely on, what
exact-match tort. This is inherently inexact. Although there      the law is, rather than what the readers of tea-leaves predict
are reasonable arguments for several different torts, we are      that it might be in the future.
inclined to agree with AFSCME that abuse of process comes
closest. But perhaps the search for the best analogy is a         Notably, Mr. Janus does not allege that CMS and AFSCME,
fool’s errand. As several district courts have commented, the     acting pursuant to state law, failed to comply with Abood.
Supreme Court in Wyatt I embarked on the search for the           Mr. Janus says only that AFSCME did not act in good
most analogous tort only for immunity purposes—the Court          faith because it “spurned efforts to have agency fees placed
never said that the same methodology should be used for           in escrow while their constitutionality was determined.”
the good-faith defense. *366 See, e.g., Carey, 364 F. Supp.       But AFSCME was under no legal obligation to escrow the
3d at 1229–30; Babb, 378 F. Supp. 3d at 872–73; Diamond,          fair-share fees for an indefinite period while the case was
399 F.Supp.3d 361, 396–99, 2019 WL 2929875 at *25–26.             being litigated. Such an action, as AFSCME says, would
In the alternative, therefore, we leave common-law analogies      (in the absence of a court order requiring security of some
behind and consider the appropriateness of allowing a good-       kind) “have been hard to square with the fiduciary duty the
faith defense on its own terms.                                   Union owes to its own members,” as the unit’s exclusive
                                                                  representative.

                                                                  Until Janus II said otherwise, AFSCME had a legal right to
            C. Good-faith Defense under Wyatt I
                                                                  receive and spend fair-share fees collected from nonmembers
 **11 Like our sister circuits, we read the Court’s language      as long as it complied with state law and the Abood line of
in Wyatt I and Lugar, supplemented by Justice Kennedy’s           cases. It did not demonstrate bad faith when it followed these
opinion concurring in Wyatt I, as a strong signal that the        rules.
Court intended (when the time was right) to recognize a good-
faith defense in section 1983 actions when the defendant
reasonably relies on established law. This is not, we stress, a                D. Entitlement to Money Damages
simple “mistake of law” defense. Neither CMS nor AFSCME
made any mistake about the state of the law during the             [12] No one doubts that Mr. Janus is entitled to declaratory
years between 1982 and June 27, 2018, when Janus II was           and injunctive relief. The Supreme Court declared that the
handed down. Abood was the operative decision from the            status quo violated his First Amendment rights and that
Supreme Court from 1977 onward, until the Court exercised         “States and public-sector unions may no longer extract
its exclusive prerogative to overrule that case. Like its         agency fees from nonconsenting employees.” 138 S. Ct. at
counterparts around the country, the State of Illinois relied     2486. Mr. Janus is now protected from that practice. Any
on Abood when it adopted a labor relations scheme providing       remaining relief was for the district court to consider. That
for exclusive representation of public-sector workers and the     court declined to grant monetary damages, on *367 the
remit of fair-share fees to the recognized union. The union       ground that AFSCME’s good-faith defense shielded the union
then relied on that state law in its interactions with other      from such liability. We agree with that conclusion.
actors.
                                                                  While this may not be all that Mr. Janus hoped for in this
We realize that there were signals from some Justices during      litigation, it is not unusual for remedies to be curtailed
the years leading up to Janus II that indicated they were         in light of broader legal doctrines. Moreover, though Mr.
willing to reconsider Abood, but that is hardly unique to         Janus contends that he did not want any of the benefits of
this area. Sometimes such reconsideration happens, and            AFSCME’s collective bargaining and other representative



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 15 of 100 PageID #: 1057
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

activities over the years, he received them. Putting the First   required but only if the equities favor it.” (internal quotation
Amendment issues that concerned the Supreme Court in             marks omitted)). We conclude that Mr. Janus has received all
Janus II to one side, there was no unjust “windfall” to the      that he is entitled to: declaratory and injunctive relief, and a
union, as Mr. Janus alleges, but rather an exchange of money     future free of any association with a public union.
for services. Our decision in Gilpin v. AFSCME, 875 F.2d
1310 (7th Cir. 1989) is on point:
                                                                                               IV

            [T]he union negotiated on behalf of                  Before closing, we emphasize again that the good-faith
            these employees as it was required                   defense to section 1983 liability is narrow. It is not true, as
            by law to do, adjusted grievances                    Mr. Janus charges, that this defense will be available to “every
            for them as it was required by                       defendant that deprives any person of any constitutional
            law to do, and incurred expenses in                  right.” We predict that only rarely will a party successfully
            doing these things .... The plaintiffs               claim to have relied substantially and in good faith on both
            do not propose to give back the                      a state statute and unambiguous Supreme Court precedent
            benefits that the union’s efforts                    validating that statute. But for those rare occasions, following
            bestowed on them. These benefits                     the lead first of the Supreme Court in Wyatt I and second of our
            were rendered with a reasonable                      sister circuits, we recognize a good-faith defense for private
            expectation of compensation founded                  parties who act under color of state law for purposes of section
            on the collective bargaining agreement               1983.
            and federal labor law, and the conferral
            of the benefits on the plaintiffs would              We AFFIRM the judgment of the district court.
            therefore give rise under conventional
            principles of restitution to a valid claim
            by the union for restitution if the union            Manion, Circuit Judge, concurring.
            were forced to turn over the escrow                   *368 The court’s opinion in this challenging case is
            account to the plaintiffs and others                 thorough, and I concur with the court’s ultimate conclusion.
            similarly situated to them.                          I have a couple additional thoughts. Some might observe
                                                                 that Abood had some benefit to the objectors because they
                                                                 no longer had to pay service fees equal to union dues as
                                                                 a condition of employment. But for 41 years, the nonunion
 **12 Id. at 1316.
                                                                 employees had to pay their “fair share.”

We have followed similar principles in the ERISA context. “If
                                                                 The unions received a huge windfall for 41 years. As the
restitution would be inequitable, as where the payor obtained
                                                                 Supreme Court acknowledged in Janus II, Abood was wrong,
a benefit that he intends to retain from the payment that he
                                                                 so the unions got what the Court called a “considerable
made and now seeks to take back, it is refused.” Operating
                                                                 windfall.” The Court in Janus II sums it up pretty well:
Eng’rs Local 139 Health Benefit Fund v. Gustafson Const.
Corp., 258 F.3d 645, 651 (7th Cir. 2001); see also Constr.
Indus. Ret. Fund of Rockford, Ill. v. Kasper Trucking, Inc.,
10 F.3d 465, 467 (7th Cir. 1993) (“The welfare fund pooled                    We recognize that the loss of payments
the money to provide benefits for all persons on whose behalf                 from nonmembers may cause unions
contributions were made. Because the drivers received the                     to experience unpleasant transition
health coverage for which they paid through the deductions                    costs in the short term, and may require
Kasper sent to the fund, no one is entitled to restitution.”);                unions to make adjustments in order
UIU Severance Pay Tr. Fund v. Local Union No. 18-U,                           to attract and retain members. But
United Steelworkers of Am., 998 F.2d 509, 513 (7th Cir.                       we must weigh these disadvantages
1993) (“[B]ecause the cause of action we are authorizing is                   against the considerable windfall
equitable in nature, recovery will not follow automatically                   that unions have received under
upon a showing that the Union contributed more than was                       Abood for the past 41 years. It is



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           12
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 16 of 100 PageID #: 1058
 Janus v. American Federation of State, County and Municipal..., 942 F.3d 352 (2019)
2019 WL 5704367, 2019 L.R.R.M. (BNA) 424,312

                                                                  acceptance of many millions of dollars because they accepted
                                                                  the money in “good faith.” Probably a better way of looking at
            hard to estimate how many billions                    it would be to say rather than good faith, they had very “good
            of dollars have been taken from                       luck” in receiving this windfall for so many years. Since the
            nonmembers and transferred to public-                 court is not holding that the unions must repay a portion of
            sector unions in violation of the First               the windfall, they can remind themselves of their good luck
            Amendment. Those unconstitutional                     for the years ahead.
            exactions cannot be allowed to
            continue indefinitely.
                                                                  All Citations

                                                                  942 F.3d 352, 2019 WL 5704367, 2019 L.R.R.M. (BNA)
**13 Janus v. AFSCME, Council 31, ––– U.S. ––––, 138 S.
                                                                  424,312
Ct. 2448, 2485–86, 201 L.Ed.2d 924 (2018).

Even though the Supreme Court reached the wrong result
in Abood 41 years before Janus II, the unions justify their


Footnotes
1      See Hamidi v. SEIU Local 1000, 2019 WL 5536324 (E.D. Cal. Oct. 25, 2019); LaSpina v. SEIU Pennsylvania State
       Council, 2019 WL 4750423 (M.D. Pa. Sept. 30, 2019); Casanova v. International Ass’n of Machinists, Local 701, No. 1:19-
       cv-00428, Dkt. #22 (N.D. Ill. Sept. 11, 2019); Allen v. Santa Clara Cty. Correctional Peace Officers Ass’n, 400 F.Supp.3d
       998, 2019 WL 4302744 (E.D. Cal. Sept. 11, 2019); Ogle v. Ohio Civil Serv. Emp. Ass’n, 397 F.Supp.3d 1076 (S.D.
       Ohio 2019), appeal pending, No. 19-3701 (6th Cir.); Diamond v. Pennsylvania State Educ. Ass’n, 399 F.Supp.3d 361,
       2019 WL 2929875 (W.D. Pa. July 8, 2019), appeal pending, No. 19-2812 (3d Cir.); Hernandez v. AFSCME California,
       386 F. Supp. 3d 1300 (E.D. Cal. 2019); Doughty v. State Employee’s Ass’n, No. 1:19-cv-00053-PB (D.N.H. May 30,
       2019), appeal pending, No. 19-1636 (1st Cir.); Babb v. California Teachers Ass’n, 378 F. Supp. 3d 857 (C.D. Cal. 2019);
       Wholean v. CSEA SEIU Local 2001, 2019 WL 1873021 (D. Conn. Apr. 26, 2019), appeal pending, No. 19-1563 (2d Cir.);
       Akers v. Maryland Educ. Ass’n, 376 F. Supp. 3d 563 (D. Md. 2019), appeal pending, No. 19-1524 (4th Cir.); Bermudez
       v. SEIU Local 521, 2019 WL 1615414 (N.D. Cal. Apr. 16, 2019); Lee v. Ohio Educ. Ass’n, 366 F. Supp. 3d 980 (N.D.
       Ohio 2019), appeal pending, No. 19-3250 (6th Cir.); Hough v. SEIU Local 521, 2019 WL 1274528 (N.D. Cal. Mar. 20,
       2019), amended, 2019 WL 1785414 (N.D. Cal. Apr. 16, 2019), appeal pending, No. 19-15792 (9th Cir.); Crockett v. NEA-
       Alaska, 367 F. Supp. 3d 996 (D. Alaska 2019), appeal pending, No. 19-35299 (9th Cir.); Carey v. Inslee, 364 F. Supp.
       3d 1220 (W.D. Wash. 2019), appeal pending, No. 19-35290 (9th Cir.); Cook v. Brown, 364 F. Supp. 3d 1184 (D. Or.
       2019), appeal pending, No. 19-35191 (9th Cir.); Danielson v. AFSCME, Council 28, 340 F. Supp. 3d 1083 (W.D. Wash.
       2018), appeal pending, No. 18-36087 (9th Cir.). See also Winner v. Rauner, 2016 WL 7374258 (N.D. Ill. Dec. 20, 2016)
       (post-Harris claim for fee reimbursement); Hoffman v. Inslee, 2016 WL 6126016 (W.D. Wash. Oct. 20, 2016) (same).
       But see Lamberty v. Connecticut State Police Union, 2018 WL 5115559 (D. Conn. Oct. 19, 2018) (dismissing for lack of
       standing but implying plaintiffs were entitled to previously withheld fees, plus interest).


 End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 17 of 100 PageID #: 1059




                              EXHIBIT “B”
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 18 of 100 PageID #: 1060
 Mooney v. Illinois Education Association, 942 F.3d 368 (2019)
371 Ed. Law Rep. 39, 2019 IER Cases 424,391


                                                                      [2]    Civil Rights
                    942 F.3d 368                                                  Judgment and relief in general
    United States Court of Appeals, Seventh Circuit.
                                                                             District court has discretion under § 1983
          Stacey MOONEY, Plaintiff-Appellant,                                to tailor appropriate remedy for constitutional
                            v.                                               violation. 42 U.S.C.A. § 1983.
        ILLINOIS EDUCATION ASSOCIATION,                                      1 Cases that cite this headnote
              et al., Defendants-Appellees.

                        No. 19-1774                                   [3]    Implied and Constructive Contracts
                             |                                                   Restitution
                 Argued September 20, 2019                                   Liens
                             |                                                   Equitable liens
                 Decided November 5, 2019                                    Trusts
Synopsis                                                                         Equity jurisdiction in general
Background: Non-union teacher filed putative class action                    Trusts
under § 1983 to recover fair-share fees paid to union. The                       Remedy at law
United States District Court for the Central District of Illinois,           Where plaintiff seeks recovery from
No. 1:18-cv-1439-JBM, Joe Billy McDade, J., 372 F.Supp.3d                    beneficiaries’ assets generally because her
690, dismissed complaint, and teacher appealed.                              specific property has dissipated or is otherwise
                                                                             no longer traceable, as precludes seeking
                                                                             restitution in equity involving enforcement of
                                                                             a constructive trust or an equitable lien, the
[Holding:] The Court of Appeals, Wood, Chief Judge, held
                                                                             plaintiff's claim is legal remedy, not equitable
that teacher's claim was subject to good-faith defense.
                                                                             one.

                                                                             1 Cases that cite this headnote
Affirmed.

Manion, Senior Circuit Judge, concurred and filed opinion.

                                                                      *369 Appeal from the United States District Court for
                                                                     the Central District of Illinois. No. 1:18-cv-1439-JBM—Joe
 West Headnotes (3)                                                  Billy McDade, Judge.

                                                                     Attorneys and Law Firms
 [1]     Civil Rights
              Privilege or Immunity; Good Faith and                  Jonathan F. Mitchell, Attorney, Mitchell Law PLLC, Austin,
         Probable Cause                                              TX, for Plaintiff-Appellant.
         Non-union teacher's demand under § 1983
         to recover fair-share fees paid to union was                John M. West, Attorney, Bredhoff & Kaiser, PLLC,
         legal, rather than equitable, in nature, and                Washington, DC, for Defendants-Appellees.
         thus was subject to good-faith defense, even
                                                                     Before Wood, Chief Judge, and Manion and Rovner, Circuit
         though teacher characterized her demand as
                                                                     Judges.
         one for restitution, where teacher's claim was
         against union’s treasury generally, not against             Opinion
         identifiable fund or asset. 42 U.S.C.A. § 1983.
                                                                     Wood, Chief Judge.
         1 Cases that cite this headnote




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 19 of 100 PageID #: 1061
 Mooney v. Illinois Education Association, 942 F.3d 368 (2019)
371 Ed. Law Rep. 39, 2019 IER Cases 424,391

Stacey Mooney is a public-school teacher in Eureka (Illinois)      is entitled to the equitable remedy of restitution under the
Community School District #140. She is not a member of             same statute. From the point of view of the union, the two
respondent Illinois Education Association (“IEA”), the union       requests are identical: each one seeks a refund of the fees that
that serves as the exclusive representative of her employee        the plaintiff paid under the ancien régime. Mooney, however,
unit in collective bargaining with the school district. From the   believes that there is something special about restitution
time she started as a public employee until June 2018, the         that is outcome-determinative. Perhaps that is true in some
District deducted from her paycheck and sent to the union          situations, but as we now explain, in substance Mooney is also
a fair-share fee that contributed to the costs incurred by the     seeking damages, and so her claim must fail.
union in its labor-management activities. Both the Illinois
Public Relations Act, 5 ILCS § 315/6, and existing Supreme          [2] Section 1983 allows for remedies either at law or in
Court precedent, Abood v. Detroit Bd. of Educ., 431 U.S. 209,      equity. 42 U.S.C. § 1983 (“... [covered persons] shall be
97 S.Ct. 1782, 52 L.Ed.2d 261 (1977), authorized this fee          liable to the party injured in an action at law, suit in
arrangement.                                                       equity, or other proper proceeding for redress...”). The district
                                                                   court has discretion to tailor an appropriate remedy for the
That state of affairs came to an end when, in Janus v.             constitutional violation. See Bell v. Hood, 327 U.S. 678, 684,
AFSCME, Council 31, ––– U.S. ––––, 138 S. Ct. 2448, 201            66 S.Ct. 773, 90 L.Ed. 939 (1946) (“[I]t is also well settled
L.Ed.2d 924 (2018), the Supreme Court overruled Abood              that where legal rights have been invaded, and a federal statute
and announced that compulsory fair-share fee arrangements          provides for a general right to sue for such invasion, federal
violate the First Amendment rights of persons who would            courts may use any available remedy to make good the wrong
prefer not to associate with the union that represents their       done.”); Lieberman v. Univ. of Chicago, 660 F.2d 1185, 1193
employee unit. 138 S. Ct. at 2460. Following Janus, state          (7th Cir. 1981) (“[F]ederal courts have the role of providing
employers in Illinois immediately ceased deducting fair-share      broad and flexible remedies for violations of federal statutory
fees from the paychecks of nonmembers of public sector             and constitutional rights.”).
unions.
                                                                   Mooney would like us to regard her requested relief as
Mooney filed suit in the Central District of Illinois on behalf    restitutionary in nature. She believes that even if she concedes
of herself and a putative class of similarly situated persons,     that a good-faith defense protects the union against a damages
seeking restitution pursuant to 42 U.S.C. § 1983 for the           award, an equitable demand for restitution cannot be defeated
fees that had been deducted from her pay prior to Janus.           on good-faith grounds. She argues that there is nothing unfair
The district court entered judgment for IEA on April 23,           about requiring the union to return monies that, according to
2019, dismissing Mooney’s claims with prejudice. In so             Janus, should never have been deducted from her paychecks
doing, it joined the consensus across the country concluding       in the first place. In fact, she concludes, the union would
that unions that collected fair-share fees prior to Janus, in      receive a windfall based on its violations of her constitutional
accordance with state law and Abood, are entitled to assert a      rights if no restitution were ordered.
good-faith defense to section 1983 liability.
                                                                   IEA responds that Mooney is simply playing with labels, and
We heard oral argument on Mooney’s case on September 20,           that calling her claim equitable, or one for restitution, does not
2019, in conjunction with Janus v. AFSCME, No. 19-1553,            make it so. In substance, IEA says, Mooney’s suit is exactly
942 F.3d 352, 2019 WL 5704367 (7th Cir. 2019). We now              the same as Mr. Janus’s: one for damages flowing from a First
affirm the judgment of the district court, largely for the         Amendment violation. The gravamen of Mooney’s complaint
reasons set forth in *370 our opinion of today’s date in Janus     is that her First Amendment rights were violated by the
v. AFSCME, No. 19-1553.                                            fair-share requirement because she was compelled to furnish
                                                                   financial support to union activities with which she disagreed.
 [1] We write briefly here to address one difference between
the claim brought by Mooney and that brought by Mark               As have all other district courts that have faced this question,
Janus. On remand from the Supreme Court, Mr. Janus sought          the court here agreed with IEA’s position. It concluded
damages pursuant to 42 U.S.C. § 1983 in the amount of the          that “Plaintiff’s claim lies in law rather than equity, and
fair-share fees he had paid prior to Janus. Mooney, in contrast,   there is consequently no reason to consider whether the
insists that she is not seeking damages, but instead that she      good-faith defense applies where the claim is for equitable



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 20 of 100 PageID #: 1062
 Mooney v. Illinois Education Association, 942 F.3d 368 (2019)
371 Ed. Law Rep. 39, 2019 IER Cases 424,391

                                                                        her specific property has dissipated or is otherwise no longer
restitution.” See also, e.g., Carey v. Inslee, 364 F. Supp.
                                                                        traceable, the claim “is a legal remedy, not an equitable one.”
3d 1220 (W.D. Wash. 2019), appeal pending, No. 19-35290
                                                                        Id. at 658 (emphasis in original) (internal quotation marks
(9th Cir.); Crockett v. NEA-Alaska, 367 F. Supp. 3d 996 (D.
                                                                        omitted).
Alaska 2019), appeal pending, No. 19-35299 (9th Cir.); Babb
v. California Teachers Ass’n, 378 F. Supp. 3d 857 (C.D. Cal.
                                                                        Mooney is bringing just such a claim—that is, one against
2019); Allen v. Santa Clara Cnty. Correctional Peace Officers
                                                                        the union’s treasury generally, not one against an identifiable
Ass’n, 2019 WL 4302744 (E.D. Cal. Sept. 11, 2019).
                                                                        fund or asset. She attempts to escape this conclusion with the
                                                                        argument that the entire treasury is an identifiable fund against
The characterization of Mooney’s claim presents a legal
                                                                        which she can pursue an equitable lien, but that proves too
question on which our consideration is de novo. That said,
                                                                        much. Every defendant will always have a “fund” consisting
we *371 agree with the district court’s analysis, which finds
                                                                        of all of its assets, but that is not what the Supreme Court
ample support in the law. Indeed, many years ago we held
                                                                        was talking about in Great-West Life and Montanile. It is
that a claim for a refund of an agency-fee overcharge under
                                                                        not enough that Mooney’s fees once contributed to IEA’s
the Abood regime was a legal rather than an equitable claim.
                                                                        overall assets. According to Montanile, she must point to an
Gilpin v. Am. Fed’n of State, Cnty., & Mun. Employees,
                                                                        identifiable fund and show that her fees specifically are still
AFL-CIO, 875 F.2d 1310, 1314 (7th Cir. 1989) (citing
                                                                        in the union’s possession. 136 S. Ct. at 657–59. This she has
Dobbs, Handbook on the Law of Remedies 224 (1973) (“The
                                                                        not done. Her claim is against the general assets of the union,
damages recovery is to compensate the plaintiff, and it pays
                                                                        held in its treasury, and can only be characterized as legal.
him, theoretically, for his losses. The restitution claim, on the
other hand, is not aimed at compensating the plaintiff, but at
                                                                        In substance, then, Mooney’s claim is one for damages. For
forcing the defendant to disgorge benefits that it would be
                                                                        the reasons we set forth in more detail in Janus v. AFSCME,
unjust for him to keep.”)). But see Laramie v. Cnty. of Santa
                                                                        No. 19-1553, decided today, we AFFIRM the district court’s
Clara, 784 F. Supp. 1492, 1501–02 (N.D. Cal. 1992) (labeling
                                                                        judgment.
a refund of non-chargeable fees under the Abood regime as
restitution).
                                                                        Manion, Circuit Judge, concurring.
 [3] Furthermore, as the Supreme Court explained in                     I concur with the court’s ultimate conclusion. I write
Montanile v. Bd. of Trustees of Nat. Elevator Indust. Health            separately here for the same reason I write separately in Janus
Benefit Plan, ––– U.S. ––––, 136 S. Ct. 651, 193 L.Ed.2d 556            v. AFSCME, Council 31, No. 19-1553, also decided today.
(2016), “restitution in equity typically involved enforcement           Janus II recognized Abood gave unions a windfall for 41
of a ‘constructive trust or an equitable lien, where money or           years. But Janus II also implied unions need not disgorge this
property identified as belonging in good conscience to the              windfall.
plaintiff could clearly be traced to particular funds or property
in the defendant’s possession.’ ” Id. at 657 (citing Great-West
Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 217, 122              All Citations
S.Ct. 708, 151 L.Ed.2d 635 (2002)). Where a plaintiff seeks
“recovery from the beneficiaries’ assets generally” because             942 F.3d 368, 371 Ed. Law Rep. 39, 2019 IER Cases 424,391


 End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 21 of 100 PageID #: 1063




                              EXHIBIT “C”
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 22 of 100 PageID #: 1064
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


                                                                   Plaintiffs bring this civil rights action pursuant to 42 U.S.C.
                  2019 WL 6715741                                  § 1983. 1 Plaintiffs are both employed by the Commonwealth
   Only the Westlaw citation is currently available.               of Pennsylvania. Wenzig is employed by the Department of
   United States District Court, M.D. Pennsylvania.                Human Services as a Licensing Supervisor and Kioussis is
                                                                   an Income Maintenance Supervisor. SEIU is a labor union
  Janine WENZIG and Catherine Kioussis, Plaintiffs,                with its headquarters in Harrisburg, Pennsylvania, and it is
                       v.                                          the exclusive representative for several bargaining units in
     SERVICE EMPLOYEES INTERNATIONAL                               the state, including plaintiffs' bargaining unit. As members of
          UNION LOCAL 668, Defendant                               the bargaining unit represented by SEIU, plaintiffs received
                                                                   the benefits of the Collective Bargaining Agreement (“CBA”)
               CIVIL ACTION NO. 1:19-1367                          between SEIU and Pennsylvania. However, even though
                             |                                     plaintiffs were not members of SEIU, they allege that the
                    Signed 12/10/2019                              union was legally allowed to collect fair share fees from
                                                                   them under Pennsylvania's Public Employee Fair Share Fee
Attorneys and Law Firms                                            Law, “43 Pa.Stat.Ann. § 1102.3”, since it represented them
Brian K. Kelsey, Pro Hac Vice, Reilly Stephens, Pro Hac            in collective bargaining. 2 Under state law, SEIU negotiated
Vice, Jeffrey M. Schwab, Liberty Justice Center, Chicago, IL,      with the state for the collection of fair share fees from
Charles O. Beckley, II, Beckley & Madden, Harrisburg, PA,          nonmembers, including plaintiffs.
William L. Messenger, Pro Hac Vice, National Right to Work
Foundation, Springfield, VA, for Plaintiff.                         *2 In particular, Article 3, Section 3 of the CBA, which was
                                                                   effective from July 1, 2016 through June 30, 2019, provided:
Lauren M. Hoye, Willig, Williams & Davidson, Philadelphia,
PA, Scott A. Kronland, P. Casey Pitts, Altshuler Berzon LLP,
San Francisco, CA, for Defendant.                                              The Employer further agrees to
                                                                               deduct a fair share fee from all
                                                                               compensation paid to all employees
                     MEMORANDUM                                                in the bargaining unit who are not
                                                                               members of the Union. Authorization
MALACHY E. MANNION, United States District Judge
                                                                               from non-members to deduct fair share
 *1 Pending before the court is the motion to dismiss the first                fees shall not be required. The amounts
amended complaint (“FAC”), (Doc. 19), of plaintiffs Janine                     to be deducted shall be certified to
Wenzig and Catherine Kioussis filed by defendant Service                       the Employer by the Union and the
Employees International Union Local 668 (“SEIU”), (Doc.                        aggregate deductions of all employees
25). Defendant's motion seeks dismissal of this case for failure               shall be remitted together with an
to state a claim upon which relief may be granted pursuant                     itemized statement to the Union by the
to Fed.R.Civ.P. 12(b)(6). SEIU contends that plaintiffs' First                 last day of the succeeding month after
Amendment claims against it, in this putative class action, for                such deductions are made.
retrospective monetary relief under 42 U.S.C. § 1983 should
be dismissed since it relied in good faith on the formerly valid
Pennsylvania law and longstanding United States Supreme            Thus, under the CBA, prior to June 27, 2018, all employees
Court precedent that allowed it to collect fair-share fees         in the collective bargaining units who were represented by
from public-sector employees who were not members of the           SEIU and who were not union members, such as plaintiffs,
union. For the reasons that follow, SEIU's motion to dismiss       were forced to pay “fair-share fees” to SEIU as a condition
under Rule 12(b)(6) will be GRANTED and, plaintiffs'               of their public employment. Plaintiffs further allege that
federal claims against SEIU will be DISMISSED WITH                 before June 27, 2018, government employers covered by
PREJUDICE.                                                         the CBA “deducted fair share fees from Plaintiffs' and other
                                                                   nonmembers' wages without their consent and,..., transferred
                                                                   those funds to SEIU, which collected those funds.” Plaintiffs
I. BACKGROUND


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 23 of 100 PageID #: 1065
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


also allege that “[a]s of 2018, agency fees were assessed by       *3 Plaintiffs instituted this case after the Supreme Court
SEIU at 0.85% of an employee's gross income; union member          decided Janus. 3 Plaintiffs are state employees who, before
paid dues of 1.39% of gross income.”                               Janus, were required to pay fair-share fees to SEIU for
                                                                   collective bargaining representation. 4 Specifically, the CBA
As such, plaintiffs aver that “SEIU should have known that
                                                                   contained a fair share fee provision which required plaintiffs
its seizure of fair share fees from non-consenting employees
                                                                   to pay fair-fair share fees to SEIU. However, after the Janus
likely violated the First Amendment.”
                                                                   decision SEIU stopped receiving fair-share fees from non-
                                                                   members, including plaintiffs. In this action, plaintiffs seek
Plaintiffs also seek to bring this case as a class action
                                                                   SEIU to repay themselves, as well as a putative class of all
under Fed.R.Civ.P. 23(b)(3) for themselves and for all others
                                                                   non-union state employees, all the fair-share fees that the
similarly situated. They define the proposed class as “all
                                                                   union received prior to Janus.
current and former employees from whom SEIU collected fair
share fees pursuant to its collective bargaining agreement with
                                                                   As a backdrop, prior to Janus, unions representing
the Commonwealth of Pennsylvania.”
                                                                   government employees could use “agency shop” clauses
                                                                   in collective bargaining agreements “which required every
Plaintiffs raise one claim in their FAC, namely, a First
                                                                   employee represented by a union, even those who declined
Amendment claim. Specifically, plaintiffs allege that “SEIU
                                                                   to become union members for political or religious reasons,
violated [their] and class members' First Amendment rights
                                                                   to pay union dues.” Diamond, 399 F.Supp.3d at 370-71. In
to free speech and association, as secured against state
                                                                   Abood v. Detroit Board of Education, 431 U.S. 209, 97
infringement by the Fourteenth Amendment to the United
                                                                   S.Ct. 1782, 52 L.Ed.2d 261 (1977), the Supreme Court “held
States Constitution and 42 U.S.C. § 1983, by requiring the
                                                                   that the charges were constitutional to the extent they were
payment of fair share fees as a condition of employment and
                                                                   used to finance the union's collective-bargaining, contract-
by collecting such fees.”
                                                                   administration, and grievance activities.” Id. at 370. “[T]he
                                                                   Court [in Abood] also concluded that the agency-shop clause
As relief, plaintiffs request declaratory judgment, pursuant to
                                                                   and fees were unconstitutional insofar as the clause compelled
28 U.S.C. § 2201(a), “declaring that SEIU violated Plaintiffs'
                                                                   non-member teachers to pay fees to the union that supported
and class members' constitutional rights by compelling them
                                                                   the union's political activities.” Id.
to pay fair share fees as a condition of their employment
and by collecting fair-share fees from them without consent.”        In accordance with Abood, Pennsylvania enacted its own
Additionally, plaintiffs seek monetary damages “in the full          agency-shop statute for public employees in 1988, 71
amount of fair share fees and assessments seized from their          Pa. Stat. § 575. According to Section 575, if mandated
wages”, as well as costs and attorneys' fees under 42 U.S.C.         by the provisions of a collective-bargaining agreement,
§ 1988.                                                              non-members of public-employee unions must pay fair-
                                                                     share fees to the unions. Id. § 575(b). These fees consist
Plaintiffs are proceeding on her FAC filed on October 28,            of the regular union-membership dues less “the cost
2019. (Doc. 19). On November 5, 2019, SEIU filed its                 for the previous fiscal year of [the unions'] activities
motion to dismiss plaintiffs' FAC, (Doc. 25), and its brief in       or undertakings which were not reasonably employed
support, (Doc. 26). On November 19, 2019, plaintiffs filed           to implement or effectuate the duties of the employee
their brief in opposition. (Doc. 31). SEIU filed its reply brief     organization as exclusive representative.” Id. § 575(a).
on December 3, 2019. (Doc. 32).
                                                                   Id. at 371.
The court has jurisdiction over this case pursuant to 28 U.S.C.
§ 1331 and 28 U.S.C. § 1343(a) because plaintiffs aver a           Thus, prior to Janus, Pennsylvania law expressly allowed
violation of their rights under the U.S. Constitution. Venue is    a labor union which was the representative of a bargaining
appropriate in this court since the parties are located in this    unit of public employees to collect fair share fees from the
district and the alleged constitutional violations occurred in     employees who were members of the bargaining unit but who
this district. See 28 U.S.C. § 1391.                               did not join the union, as a condition of their employment.
                                                                   See 71 P.S.A. § 575; 43 P.S.A. § 1102.3. Further, based on
                                                                   Abood, “the general propriety of the fair-share fees permitted
II. DISCUSSION


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 24 of 100 PageID #: 1066
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


under Section 575 withstood constitutional scrutiny for many
years.” Diamond, 399 F.Supp.3d at 370. Id. (string citations      Plaintiffs strenuously assert that the good faith defense should
omitted).                                                         not apply to their claim for damages under § 1983 since they
                                                                  contend it is contrary to the statute and is incompatible with
In Janus, the Supreme Court overruled Abood, and held that        the statutory basis for qualified immunity.
“a state law requiring non-union-member public employees
to pay fees to the union to compensate the union for              SEIU contends that it is entitled to assert a good faith defense
costs incurred in the collective-bargaining process” was          to plaintiffs' § 1983 claim seeking retrospective monetary
unconstitutional. Id. at 372. Thus, the Court in Janus, 138       relief for their payments of the fair-share fees based on
S. Ct. at 2486, held that “States and public-sector unions        “Pennsylvania statute and then-controlling and directly on-
may no longer extract agency fees from nonconsenting              point United States Supreme Court precedent that expressly
employees.” Id. Further, the Court held that “[n]either an        authorized fair-share fees.” 5 There is no dispute that before
agency fee nor any other payment to the union may be              Janus the collection of fair-share fees by SEIU was permitted
deducted from a non[-]member's wages, nor may any other           by Pennsylvania law as well as by the Supreme Court which
attempt be made to collect such a payment, unless the             repeatedly held that fair-share fees were constitutional and
employee affirmatively consents to pay.” Id. See also Babb        that public employees who were non-union members could be
v. California Teachers Association, 378 F.Supp.3d 857, 867        compelled to pay such fees that financed the union's collective
(C.D.Ca. 2019) (In Janus, the Supreme Court “overruled            bargaining activities. Abood, 431 U.S. at 225, 97 S.Ct. 1782.
Abood [ ] and its progeny, holding that no form of payment to     Thus, requiring non-union member public employees to pay
a union, including agency fees, can be deducted or attempted      fair-share fees as a condition of their public employment was
to be collected from an employee without the employee's           undoubtedly deemed constitutional in Abood, 431 U.S. at
affirmative consent.”) (citing Janus, 138 S.Ct. at 2486).         232, 97 S.Ct. 1782. As such, SEIU contends that since it acted
                                                                  “in good-faith reliance on presumptively valid state laws [in
 *4 Additionally, the Supreme Court in Janus, 138 S.Ct.           collecting pre-Janus fair-share fees], [it] ha[s] a complete
at 2459, 2486, held that it was a violation of the                defense to § 1983 liability” and cannot be held retrospectively
First Amendment for public sector unions to require               liable to plaintiffs in this case.
non-members to pay fair share fees as a condition of
public employment. Following Janus, Pennsylvania's statute         *5 SEIU points out that “[n]ineteen district courts, including
allowing the collection of “fair share” fees from non-            this Court, and the Seventh Circuit have already rejected the
members by unions is no longer enforceable. See Hartnett          same § 1983 claim Plaintiffs bring here” based on the good-
v. Pennsylvania State Education Association, 390 F.Supp.3d
                                                                  faith defense. 6 Despite plaintiffs' arguments in their brief
592, 600 (M.D.Pa. 2019). In Diamond, 399 F.Supp.3d
                                                                  in opposition as to why the good faith defense should not
at 385, the court held that the issue of “whether Union
                                                                  bar their suit for damages under § 1983, the court finds the
Defendants could constitutionally collect fair-share fees from
                                                                  many cases to which SEIU cites persuasive and concurs with
Plaintiffs pursuant to Section 575” “was mooted by the
                                                                  their conclusion that the good faith defense shields the union
intervening Janus decision, which held that fair-share fees are
                                                                  from liability with respect to plaintiffs' post-Janus claims for
unconstitutional.”
                                                                  damages under § 1983.

Plaintiffs essentially argue that they suffered injury from
                                                                  In fact, this court noted in LaSpina, 2019 WL 4750423, at *6
the pre-Janus agency-shop arrangements because they were
forced to pay SEIU fair-share fees as a condition of their        n.7 7 :
employment with the state even though they declined union
                                                                    [A]lthough “statutory and contractual provisions
membership. They basically contend that their constitutional
                                                                    authorizing fair-share requirements are no longer
right to withhold money from the union was violated and that
                                                                    enforceable after Janus”, see Diamond, [399 F.Supp.3d at
this inflicted an injury upon them that can be redressed under
                                                                    384] 2019 WL 2929875, at *14, the good-faith defense
§ 1983 by an award of money damages for the violation of
                                                                    would apply to relieve SPL and [SEIU] from liability under
their First Amendment rights to free speech and association
                                                                    § 1983 since they reasonably relied on the constitutionality
by forcing them to pay SEIU fair-share fees as a condition of
                                                                    of Pennsylvania's fair-share fee law, § 575, and the
their employment.
                                                                    Supreme Court's decision in Abood which permitted such


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 25 of 100 PageID #: 1067
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


  fees. See id. at [396-402] *25-29 (citing, in part, Akers, 376      *6 After examining the good-faith defense in detail, the
  F.Supp.3d at 571-72 (“explaining that the plaintiffs could         court in Diamond then concluded that “it was objectively
  assert a good-faith defense because they complied with             reasonable for Union Defendants to rely on Section 575 and
  and relied on presumptively-valid state law and controlling        Abood [when collecting fair-share fees from Plaintiffs] before
  Supreme Court precedent”; Crockett v. NEA-Alaska, 367              the Supreme Court's decision in Janus”, id. at 398, and, thus
  F. Supp. 3d 996, 1006 (D. Alaska) (“discussing the inequity        found that “the good-faith defense applies to Plaintiffs' claims
  of holding the union defendants liable for pre-Janus fair-         [under § 1983] for repayment of previously paid fair-share
  share fees when they collected the fees in accordance with         fees as a matter of law.” Id. at 398-99. 8
  state law and then-binding Supreme Court precedent”);
  Akers v. Maryland State Educ. Assoc., 376 F.Supp. 3d 563           More recently, in Oliver v. Service Employees International
  (D.Md. 2019).                                                      Union Local 668, ––– F.Supp.3d ––––, 2019 WL 5964778
                                                                     (E.D.Pa. Nov. 12, 2019), the court considered a case similar
As this court noted in LaSpina, and based on the numerous            to the present case. In Oliver, plaintiff was an employee of
cases cited herein, the court finds that SEIU can raise              the Pennsylvania Department of Human Services working as
the good-faith defense with respect to plaintiffs' First             an Income Maintenance Caseworker and she was represented
Amendment claim under § 1983 for the repayment of the fair-          in collective bargaining by SEIU Local 668. When plaintiff's
share fees that they paid the union. As SEIU states, “Plaintiffs'    was hired, there existed a CBA between Local 668 and the
§ 1983 claim seeks a retrospective refund of fair-share fees         Commonwealth. Plaintiff was told that she could “either
collected before Janus issued, at a time when Pennsylvania           enroll in Local 668 as a member and have full membership
statutes and controlling U.S. Supreme Court precedent                dues deducted regularly from her pay, or decline membership
expressly allowed the collection of such fees.” (Doc. 26 at          and contribute a reduced amount in the form of agency fees.”
14-15) (citing Otto v. Pennsylvania State Educ. Association-         Id. at ––––, 2019 WL 5964778 at *2. Given this choice,
NEA, 330 F.3d 125 (3d Cir. 2003) (“upholding statutory               plaintiff joined as a member in Local 668 and dues were
fair-share fee system and collective bargaining agreement            deducted from her pay. After Janus, plaintiff Oliver resigned
incorporating fair share fee requirement”)).                         from Local 668 and requested that deductions from her pay
                                                                     for union dues cease. The deductions were then stopped.
In Wyatt v. Cole, 504 U.S. 158, 159, 168, 112 S.Ct.                  Plaintiff then filed an action for damages against SEIU under
1827, 118 L.Ed.2d 504 (1992), “[t]he Court determined                § 1983 for the dues she paid to SEIU from the beginning
that private individuals threatened with liability under §           of her employment through her resignation. Plaintiff also
1983 cannot take advantage of the qualified immunity that            sought “a declaratory judgment that certain provisions of
protects government officials”, but “explained that ‘principles      Pennsylvania's Public Employee Relations Act (PERA) are
of equality and fairness may suggest ...that private citizens        unconstitutional as applied to her.” Id. at ––––, 2019 WL
who rely unsuspectingly on state laws they did not create            5964778 at *1.
and may have no reason to believe are invalid should have
some protection from liability [under § 1983], as do their            *7 The court in Oliver, id. at ––––, 2019 WL 5964778 at *4,
government counterparts.’ ” Diamond, 399 F.Supp.3d at                found that “Local 668 is not a ‘state actor’ for the purposes of
395. Subsequently, “the Third Circuit adopted the good-faith         § 1983”, and that “[e]ven if there were sufficient state action
defense for private parties [facing § 1983 liability] in Jordan      to permit a § 1983 suit against the Union to proceed, Local 668
v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250 (3d              would nonetheless prevail based upon its good-faith belief
Cir. 1994).” Id. at 396. In Jordan, 20 F.3d at 1276, the             that it was complying with statutory and constitutional law
Third Circuit held that “[p]rivate defendants should not be          prior to Janus.” Id. at ––––, 2019 WL 5964778 at *7. The
held liable under § 1983 absent a showing of malice and              court indicated that “[n]umerous federal courts have held that
evidence that they either knew or should have known of the           good-faith reliance on prior precedent defeats refund claims
statute's constitutional infirmity.” Id. (citation omitted). Thus,
                                                                     brought in the aftermath of Janus.” Id. 9
despite plaintiffs' contentions, the court finds that SEIU can
assert a good-faith defense in this case in which plaintiffs
                                                                     The court in Oliver, id. at ––––, 2019 WL 5964778 at *7,
seek to impose liability against it for violations of their First
                                                                     then explained that “[t]he Third Circuit,..., has found that
Amendment rights under § 1983.
                                                                     ‘private defendants should not be held liable under § 1983
                                                                     absent a showing of malice and evidence that they either


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 26 of 100 PageID #: 1068
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


knew or should have known of the statute's constitutional           supported the union's ability to assert a good-faith defense to
infirmity.’ ” (citing Jordan, 20 F.3d at 1274 n. 29). Thus, the     § 1983 liability.
court in Oliver, id., concluded that since “Plaintiff would need
to prove that [SEIU] had a ‘subjective’ understanding that it       After the Seventh Circuit “recogniz[ed] that, under
was violating her rights or displayed ‘gross negligence’ in         appropriate circumstances, a private party that acts under
maintaining a belief that its conduct was lawful”, “Plaintiff       color of law for purposes of section 1983 may defend on
will not be able to do so” because “[t]he CBA's agency shop         the ground that it proceeded in good faith”, the court then
provisions were lawful under PERA, and..., were sanctioned          considered the question of whether the good faith defense
by the Supreme Court in Abood.” (internal citations omitted).       was available to the union with respect to plaintiff's First
The court also noted that since the CBA's agency shop               Amendment claim seeking to hold it liable for the fair-share
provisions “had been considered and upheld by the Supreme           fees the union collected from him before Janus. The Seventh
Court multiple times after Abood, including most recently in        Circuit recognized “a good-faith defense in section 1983
Harris v. Quinn, 573 U.S. 616, 134 S.Ct. 2618, 189 L.Ed.2d          actions when the defendant reasonably relies on established
620 (2014)”, and since “Janus was decided by a five-to-four         law.” Janus III, 942 F.3d at 366. The Court then held that
majority, with a powerful dissent grounded in the doctrine of       although “the good-faith defense to section 1983 liability is
stare decisis”, “it would be unreasonable to hold that [SEIU]       narrow”, “[u]ntil [the Supreme Court in Janus] said otherwise,
should have known of the constitutional infirmity of agency         [the union] had a legal right to receive and spend fair-share
shop provisions.”                                                   fees collected from nonmembers as long as it complied with
                                                                    state law and the Abood line of cases.” Id. The Court also
In the instant case, although plaintiffs allege in their FAC        found that “the union did not demonstrate bad faith when it
that “SEIU should have known that its seizure of fair share         followed these rules.” Id.
fees from non-consenting employees likely violated the First
Amendment”, (Doc. 19 at ¶13), pre-Janus, the law was clear          This court finds the Seventh Circuit's decision in Janus III
that “[t]he CBA's agency shop provisions were lawful under          compelling and concurs with it. As such, since SEIU “relied
PERA”, and were authorized by Abood. Oliver, id. at ––––,           substantially and in good faith on both a [PA] state statute and
2019 WL 5964778 at *7. As such, under the Third Circuit's           unambiguous Supreme Court precedent [Abood] validating
standard, plaintiffs cannot defeat SEIU's good faith defense        that statute”, id. at 367(emphasis original), SEIU can assert
in this case.                                                       the good faith defense to plaintiffs' First Amendment claim
                                                                    seeking to hold it liable under § 1983.
 *8 In fact, plaintiffs recognize that very recently the Seventh
Circuit in Janus v. AFSCME, 942 F.3d 352 (7th Cir. 2019)            Plaintiffs also argue that the Supreme Court's decision in
(“Janus III”), issued the first appellate opinion on point with     Janus is retroactive under Harper v. Va. Dep't of Taxation,
their case, i.e., to decide “whether a union may raise [the         509 U.S. 86, 97, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993), and
good faith defense] against its liability for the fair-share fees   Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 752, 115
it collected before Janus [ ].” In Janus III, plaintiff was         S.Ct. 1745, 131 L.Ed.2d 820 (1995), and that the good faith
an Illinois State employee who was not a member of the              defense is incompatible with the retroactivity principles under
union and he filed a § 1983 action, after the Supreme Court         Reynoldsville Casket. Plaintiffs further contend that even if
decided his previous case in Janus, against the union seeking       SEIU could raise the good faith defense to their claims under
to recover the fair-share fees he was required to pay to the        § 1983, SEIU knew or should have known, based on Harper,
union. The Seventh Circuit found that the good faith defense        that a later Supreme Court decision holding the collection
precluded the state employee's claim for monetary damages           of agency fees to be unconstitutional would be retroactive
for alleged past violations of his First Amendment rights.          and thus, SEIU had no reasonable basis for believing it could
The Seventh Circuit stated that “every federal appellate court      keep their money if the Supreme Court held those fees to be
to have decided the question has held that, while a private         unconstitutional.
party acting under color of state law does not enjoy qualified
immunity from suit, it is entitled to raise a good-faith defense    No doubt that “when the Supreme Court applies a new rule
to liability under section 1983.” Janus III, 942 F.3d at 362        of federal law to the parties before it, other courts must apply
(citations omitted). The Seventh Circuit included the Third         that decision retroactively.” Diamond 399 F.Supp. 3d at 395
Circuit's decision in Jordan, 20 F.3d at 1275-78, as a case that    (citing Harper v. Va. Dep't of Taxation, 509 U.S. 86, 90,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 27 of 100 PageID #: 1069
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


97, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993)). In Diamond,               In any event, since it is not clear if the Supreme Court's
id. at 396, the court found that “Harper's retroactivity              decision in Janus is to be applied retroactively, as in Janus
rule applies to Janus” since “Janus overruled ‘clear past             III, the court finds that the retroactivity issue does not need to
precedent’ (Abood), announced a new rule regarding the                be decided in this case. Rather, similar to Janus III, the court
unconstitutionality of fair-share fees, and applied that rule to      has addressed the “broader question whether [plaintiffs] [are]
the case by reversing the Seventh Circuit's dismissal of the          entitled to the remedy [they] seek[ ]”, and whether the union
plaintiffs' complaint.” (citing Janus, 138 S.Ct. at 2460, 2462).      can assert the good-faith defense to § 1983 liability in this
The court in Diamond, id. at 396, then concluded that since           case. Id. at 360-61.
“a court may find ‘a previously existing, independent legal
basis (having nothing to do with retroactivity) for denying           Another recent case also supports SEIU's assertion of the
[retroactive] relief’, “there is an independent legal basis in this   good-faith defense to plaintiffs' claims under § 1983. In
case for otherwise denying retroactive relief: the good-faith         Hamidi v. Service Employees International Union Local
defense available to private parties [i.e., the state teacher's       1000, 2019 WL 5536324, *2 (E.D.Cal. Oct. 25, 2019), the
union] who are sued under § 1983.” (citing Jordan, 20 F.3d            court stated that “[t]he Supreme Court in Janus ‘itself did
at 1276).                                                             not specify whether the plaintiff was entitled to retrospective
                                                                      monetary relief for conduct the Supreme Court had authorized
 *9 In the instant case, the court concurs with the rationale         for the previous forty years.’ ” (citing Cooley v. California
and conclusion in Diamond, id. at 395-96, and finds that              Statewide Law Enf't Ass'n, 385 F. Supp. 3d 1077, 1081
although “Harper's retroactivity rule applies to Janus”, “the         (E.D.Cal. 2019) (citing Janus, 138 S. Ct. at 2486)). However,
good-faith defense to § 1983 liability for damages provides           the court in Hamidi noted that “the controlling law in the
an independent legal basis” for precluding plaintiffs' claim for      Ninth Circuit”, similar to the controlling law in the Third
retroactive relief from SEIU.                                         Circuit, see Jordan, 20 F.3d at 1275-78, “recognizes a good
                                                                      faith defense in shielding private defendants from liability
Moreover, in Janus III, 942 F.3d at 359, the Seventh Circuit          in § 1983 actions.” Id. The court in Hamidi, id. at *3, then
considered the retroactivity argument and pointed out that            concurred with “every district court to consider whether
if Janus is not retroactive, “that is the end of the line for         unions that collected agency fees prior to Janus have a good-
[plaintiff], because the union's collection of fair-share fees        faith defense to § 1983 liability [that] have answered in the
was expressly permitted by state law and Supreme Court                affirmative”, and stated the standard was, “in the agency fee
precedent from the time he started his covered work until             context, a union's compliance with then-existing law indeed
the Court's decision [in Janus].” In Janus III, id., the Seventh      suffices to find good faith.” Thus, the court held that since the
Circuit also stated that “the Supreme Court's opinion [in             union's “compliance with what was then the law is sufficient
Janus] did not address retroactivity in so many words.”               for a finding of good faith”, the union could avail itself of
The Seventh Circuit further noted that in decisions after             the good faith defense to § 1983 liability for fair share fees
Reynoldsville Casket and Harper, the Supreme Court “has               collected before the Supreme Court's decision in Janus. Id. at
stated that the ‘general practice is to apply the rule of law         *4.
we announce in a case to the parties before us...even when
we overrule a case.’ ” Id. at 360 (citing Agostini v. Felton,          *10 In short, this court concurs with the numerous cases
521 U.S. 203, 237, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997).            which have found that unions, such as SEIU, that collected
The Seventh Circuit, also recognized that “retroactivity              fair-share fees from nonmembers prior to Janus, and pursuant
and remedy are distinct questions” and, that “the Supreme             to state law and Abood, can assert the good-faith defense to
Court has acknowledged that the retroactive application               § 1983 liability for the First Amendment claims raised by
of a new rule of law does not ‘deprive[ ] respondents                 plaintiffs.
of their opportunity to raise...reliance interests entitled to
consideration in determining the nature of the remedy that            Thus, the court will grant SEIU's motion and dismiss with
must be provided.’ ” Id. at 362 (quoting James B. Beam                prejudice plaintiffs' First Amendment claims seeking to hold
Distilling Co. v. Georgia, 501 U.S. 529, 544, 111 S.Ct. 2439,         the union retrospectively liable under § 1983. Based on the
115 L.Ed.2d 481 (1991)).                                              foregoing, the court finds futility in allowing plaintiffs leave
                                                                      to file a second amended complaint. See Janus, III, supra;
                                                                      Diamond, supra; Babb, 378 F.Supp. 3d at 872 (“[E]very



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 28 of 100 PageID #: 1070
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


district court to consider whether unions that collected             consider whether the good-faith defense applies where the
agency fees prior to Janus have a good-faith defense to §            claim is for equitable restitution.” Id. The Seventh Circuit
1983 liability [has] answered in the affirmative.”) (citations       then stated that since plaintiff failed to “point to an identifiable
omitted).                                                            fund and show that her fees specifically are still in the union's
                                                                     possession”, ‘[h]er claim is against the general assets of the
Plaintiffs next contend that even if SEIU acted in good faith in     union, held in its treasury, and can only be characterized as
receiving fair-share fees, it could not have a good faith belief     legal.” Id. at 371.
that if Abood was overruled, it could keep the fair-share fees
that it previously collected. Thus, plaintiffs assert that they      SEIU points out that in the present case, “plaintiffs do not
have an equitable claim for the return of the fair-share fees        have a viable claim for equitable relief because fair-share
SEIU collected from them before Janus. SEIU counters that            fees already paid for collective bargaining representation
plaintiffs have no equitable claim for the return of the fees        that Local 668 provided to the entire unit.” (citing Babb v.
they paid prior to Janus.                                            California Teachers Ass'n, 378 F. Supp. 3d 857 (C.D.Cal.
                                                                     2019). SEIU also states that plaintiffs have already received
Last month, the Seventh Circuit in Mooney v. Illinois                benefits from their collective bargaining representation which
Education Association, 942 F.3d 368, 370-71 (7th Cir. 2019),         was paid for by the fair-share fees they paid and that “it
considered a similar contention and stated:                          would be inequitable for force [it] to repay plaintiffs' agency
                                                                     fees.” (quoting Babb, 378 F.Supp.3d at 876).

             [Plaintiff] believes that even if she                    *11 As in Mooney, 942 F.3d at 371, the plaintiffs' claim
             concedes that a good-faith defense                      in this case is one for damages and is “against the general
             protects the union against a damages                    assets of the union, held in its treasury”, and thus, “can
             award, an equitable demand for                          only be characterized as legal.” (citing Montanile v. Bd. of
             restitution cannot be defeated on good-                 Trustees of Nat. Elevator Indust. Health Benefit Plan, –––
             faith grounds. She argues that there                    U.S. ––––, 136 S. Ct. 651, 658, 193 L.Ed.2d 556 (2016)
             is nothing unfair about requiring the                   (“Where a plaintiff seeks ‘recovery from the beneficiaries’
             union to return monies that, according                  assets generally' because her specific property has dissipated
             to Janus, should never have been                        or is otherwise no longer traceable, the claim ‘is a legal
             deducted from her paychecks in the                      remedy, not an equitable one.’ ”) (emphasis in original)
             first place. In fact, she concludes, the                (internal quotation marks omitted)).
             union would receive a windfall based
             on its violations of her constitutional                 Finally, in Diamond, 399 F.Supp. 3d at 385, 389, the court
             rights if no restitution were ordered.                  also held that plaintiffs' claims for declarative and injunctive
                                                                     relief with respect to fair-share fees were moot based on
                                                                     the Janus decision and union defendants' compliance with it.
                                                                     (citing collection of cases). See also Hartnett, 390 F.Supp.3d
In explaining that although § 1983 allows for remedies at law
                                                                     at 600-02 (court found claims for declaratory and injunctive
or in equity and that “the district court has discretion to tailor
                                                                     relief moot post-Janus since “[p]laintiffs face no realistic
an appropriate remedy for the constitutional violation”, the
                                                                     possibility that they will be subject to the unlawful collection
Seventh Circuit in Mooney, id. at 370, found that plaintiff's
                                                                     of ‘fair share’ fees”). Declaratory judgment is not meant to
claim was a legal claim and not an equitable claim. In
                                                                     adjudicate alleged past unlawful activity. There is no question
Mooney, id., the union argued that plaintiff's suit was “one
                                                                     that a plaintiff can request declaratory relief to remedy alleged
for damages flowing from a First Amendment violation”,
                                                                     ongoing violations of her constitutional rights. See Blakeney
and that “[t]he gravamen of [plaintiff's] complaint is that
                                                                     v. Marsico, 340 Fed.Appx. 778, 780 (3d Cir. 2009)(Third
her First Amendment rights were violated by the fair-share
                                                                     Circuit held that to satisfy the standing requirement of Article
requirement because she was compelled to furnish financial
                                                                     III, a party seeking declaratory relief must allege that there is
support to union activities with which she disagreed.” The
                                                                     a substantial likelihood that he will suffer harm in the future)
Seventh Circuit in Mooney agreed with the analysis of the
                                                                     (citations omitted).
district court which found that “Plaintiff's claim lies in law
rather than equity, and there is consequently no reason to


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 29 of 100 PageID #: 1071
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


                                                                    voluntary’ about the union's decision to comply with Janus,
The court concurs with the courts in Diamond and Hartnett,
                                                                    as Janus ‘announced a broad rule invalidating every state
and holds that our plaintiffs' claim for declarative judgment
                                                                    law permitting agency fees to be withheld’ ”). As such,
is moot based on Janus and, based on the undisputed fact
                                                                    “compliance with an intervening Supreme Court decision
that SEIU stopped collecting fair-share fees from state non-
                                                                    does not implicate the voluntary-cessation exception to the
union member employees, including plaintiffs, following the
                                                                    mootness doctrine.” Id., at 392.
Janus decision. See also Oliver, ––– F.Supp.3d at ––––, 2019
WL 5964778, *7 (holding “Plaintiff's claims for declaratory
                                                                    Thus, the court will grant SEIU's motion and dismiss with
and injunctive relief regarding the application of 43 P.S. §§
                                                                    prejudice plaintiffs' request for declaratory judgment under 28
1101.301(18), 1101.401, and 1101.705 suffers from lack of
                                                                    U.S.C. § 2201.
standing and mootness.”).

Also, as in Diamond, 399 F.Supp. 3d at 391-93, the court            III. CONCLUSION
find that the voluntary-cessation exception to the mootness         Based on the foregoing reasons, the court will GRANT the
doctrine does not apply in this case since “[t]he circumstances     Rule 12(b)(6) motion to dismiss plaintiffs' FAC, (Doc. 19),
of this case make it clear that the undisputedly wrongful           filed by SEIU, (Doc. 25), and plaintiffs' First Amendment
behavior — the collection of fair-share fees — is not               claims and request for declaratory judgment shall be
reasonably likely to recur [after Janus's changing of the           DISMISSED WITH PREJUDICE. Further, this case will
law and the reason that SEIU stopped collecting fair-               be CLOSED. An appropriate order shall issue.
share fees from public employees in Pennsylvania].” Indeed,
“[c]omplying with a Supreme Court decision cannot be
considered ‘voluntary cessation.’ ” Id. (citing Lamberty            All Citations
v. Conn. State Police Union, 2018 WL 5115559, at *9
(D.Conn. Oct. 19, 2018) (“explaining that there was ‘nothing        --- F.Supp.3d ----, 2019 WL 6715741


Footnotes
1      The facts alleged in plaintiffs' FAC must be accepted as true in considering defendant SEIU's motion to dismiss. See
       Dieffenbach v. Dept. of Revenue, 490 Fed.Appx. 433, 435 (3d Cir. 2012); Evancho v. Fisher, 423 F.3d 347, 350 (3d
       Cir. 2005).
       Also, since the legal standard to state a claim under § 1983 is correctly stated in the briefs of the parties, the court will
       not repeat it herein. See also Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (To state an actionable claim under §
       1983, a plaintiff must prove that someone deprived her of a constitutional right while acting under the color of state law.).
2      SEIU notes that since plaintiffs were public employees employed by Pennsylvania, they were subject to its “agency-shop
       statute” [i.e., the fair share fee law], namely, 71 Pa.Stat.Ann. § 575. See also Diamond v. Pennsylvania State Education
       Association, 399 F.Supp.3d 361, 371 (W.D.Pa. 2019).
       The court also notes that the Public Employee Relations Act (“PERA”), 43 Pa.Stat.Ann. §§ 1101.101 et seq., “delineates
       the [Pennsylvania Labor Relations Board's] authority with regard to public employers”, such as the Commonwealth, but
       the PERA does not contain any provision that gives the PLRB authority to enforce 71 Pa.Stat.Ann. § 575. Id. at 382
       (citation omitted).
3      Janus v. American Federation of State, County, and Municipal Employees, Council 31, ––– U.S. ––––, 138 S. Ct. 2448,
       201 L.Ed.2d 924 (2018).
4      Fair share fees are charges non-union member employees had to pay unions prior to Janus to finance the union's
       collective bargaining activities. See Diamond, 399 F.Supp.3d at 370.
5      In their FAC, plaintiffs allege that SEIU “acted under color of state law and in concert with [Pennsylvania] when it compelled
       [them] to pay fair share fees.” Although SEIU does not argue in this case that it was not acting under “color of state law”,
       since plaintiffs are proceeding under § 1983, SEIU must be considered a state actor. In Oliver v. Service Employees
       International Union Local 668, ––– F.Supp.3d ––––, –––– – ––––, 2019 WL 5964778, *4-5 (E.D.Pa. Nov. 12, 2019), the
       court found that SEIU Local 668 is not a “state actor” for the purposes of § 1983 since it “is not an actor controlled by the
       state, is not performing a function delegated by the state, and is not entwined with government policies or management.”
       However, in Janus v. AFSCME, 942 F.3d 352 (7th Cir. 2019), the Seventh Circuit found that union's conduct amounted
       to state action and union was a proper defendant under § 1983 since “[the union] was a joint participant with the state in



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 30 of 100 PageID #: 1072
 Wenzig v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)


      the agency-fee arrangement”, and the state human resources department “deducted fair-share fees from the employees'
      paychecks and transferred that money to the union.” Also, in LaSpina v. SEIU Pennsylvania State Counsel, 2019 WL
      4750423 (M.D.Pa. Sept. 30, 2019), this court found that the plaintiff sufficiently alleged that SEIU was a state actor. (citing
      Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 942 n.23, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982) (“the Supreme Court
      held that private parties using a process established by state statute can be considered state actors for purposes of §
      1983.”)). As such, the court finds that for purposes of the instant motion SEIU is a state actor.
6     Since SEIU correctly cites to the cases in its brief, (Doc. 26 at 11 n. 4), which have held that the good-faith defense
      precluded recovery in § 1983 actions similar to the instant case, the court does not re-cite all of the applicable cases.
      See also note 9 below.
7     The plaintiff in LaSpina filed an appeal to the Third Circuit which is currently pending.
8     The court notes that plaintiffs also address the argument raised in some cases that, based on Wyatt, “the good-faith
      defense only applies if the most analogous common-law tort would have conferred similar immunities when § 1983 was
      enacted.” Diamond, 399 F.Supp. 3d at 397-98. Plaintiffs contend that while the good faith defense has been held to
      “defeat the malice and probable cause elements of a constitutional claim arising from an abuse of judicial process”, “[the]
      cases did not recognize an across-the-board good faith defense—i.e., that any defendant that relies on a statute is exempt
      from paying damages under Section 1983.” Plaintiffs state that since malice and probable cause are not elements of or
      defenses to their claim, i.e., “a First Amendment compelled speech violation”, “it is irrelevant which common law tort may
      be most analogous to such [a] claim[ ].” As such, plaintiffs contend that their First Amendment compelled-speech claim
      has no common law analogue”, and that SEIU should not be allowed to assert the good faith defense to their claim.
      Since this court, as did the court in Diamond, 399 F.Supp. 3d at 398, “agrees with the opinions of various district courts
      that have determined — when presented with indistinguishable facts — that the applicability of the good-faith defense
      does not require analyzing the most analogous common-law tort”, it does not conduct such an analysis herein. (string
      citations omitted). In fact, “when the Third Circuit adopted the good-faith defense in Jordan, the Third Circuit did not
      indicate whether the application of the good-faith defense depends on an analogous common-law tort”, “[a]nd district
      court cases applying Jordan have not relied on common-law-tort analogs.” Id. (string citations omitted).
9     The court in Oliver, ––– F.Supp.3d at –––– n. 13, 2019 WL 5964778, *7 n. 13, cited to the following cases to support its
      finding that the good faith defense precluded plaintiff's § 1983 case against SEIU:
         Janus v. AFSCME, 942 F.3d 352 (7th Cir. 2019); Danielson v. AFSCME Council 28, 340 F. Supp. 3d 1083, 1086 (W.D.
         Wash. 2018); Carey v. Inslee, 364 F. Supp. 3d 1220, 1232 (W.D. Wash. 2019); Cook v. Brown, 364 F. Supp. 3d 1184,
         1193 (D. Or. 2019); Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1006 (D. Alaska 2019); Hough v. SEIU Local 521,
         2019 WL 1274528 at *1 (N.D. Cal. Mar. 20, 2019), amended, 2019 WL 1785414 (N.D. Cal. Apr. 16, 2019); Lee v. Ohio
         Educ. Ass'n, 366 F. Supp. 3d 980, 981 (N.D. Ohio 2019); Mooney v. Illinois Educ. Ass'n, 372 F. Supp. 3d 690, 706
         (C.D. Ill. 2019); Bermudez v. SEIU Local 521, 2019 WL 1615414 at *1 (N.D. Cal. Apr. 16, 2019); Akers v. Maryland
         Educ. Ass'n, 376 F. Supp. 3d 563, 572 (D. Md. 2019); Wholean v. CSEA SEIU Local 2001, 2019 WL 1873021 at *3
         (D. Conn. Apr. 26, 2019); Babb, 378 F. Supp. 3d at 870; Hernandez v. AFSCME Cal., 386 F. Supp. 3d 1300, 1304
         (E.D. Cal. 2019) (since unions had authorization from the Supreme Court and state statute, the unions that followed the
         previously valid law were “entitled to the good-faith defense as a matter of law.”); Diamond v. Pa. State Educ. Ass'n,
         399 F.Supp.3d 361, [401-02], 2019 WL 2929875 at *29 (W.D. Pa. 2019); Ogle v. Ohio Civil Svc. Employees Ass'n,
         AFSCME, Local 11, 397 F. Supp. 3d 1076, 1087-88 (S.D. Ohio 2019).


 End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 31 of 100 PageID #: 1073




                              EXHIBIT “D”
Case    2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 32 of 100 PageID #: 1074
 Aliser v. SEIU California, --- F.Supp.3d ---- (2019)


                                                                allegations. And in many respects the complaint fails to put
                                                                the defendants on notice of the conduct for which they must
                  2019 WL 6711470
                                                                defend themselves.
    Only the Westlaw citation is currently available.
     United States District Court, N.D. California.
                                                                Despite all this, the defendants have made their best efforts
           Ruth ALISER, et al., Plaintiffs,                     to decipher the allegations in the complaint, and they have
                       v.                                       filed motions to dismiss. The motions are granted in part and
        SEIU CALIFORNIA, et al., Defendants.                    denied in part.

                 Case No. 19-cv-00426-VC                        1. Count 1 seeks a refund of payments made to public-
                             |                                  sector unions prior to the Supreme Court's decision in Janus.
                    Signed 12/10/2019                           Contrary to the characterization in the SEIU defendants'
                                                                motion to dismiss, this count seeks reimbursement of
Attorneys and Law Firms                                         payments by both plaintiffs who paid fair-share fees and
                                                                plaintiffs who joined unions and paid membership dues. As
Bradley A. Benbrook, Stephen Duvernay, Benbrook Law
                                                                to both groups of plaintiffs, these claims are dismissed with
Group, Sacramento, CA, Jonathan Franklin Mitchell,
                                                                prejudice as against all defendants. The section 1983 claims
Mitchell Law PLLC, Austin, TX, Talcott Jay Franklin, Talcott
                                                                by plaintiffs who paid only fair-share fees are dismissed
Franklin P.C., Dallas, TX, for Plaintiffs.
                                                                because Janus does not entitle them to a refund of fair-
Jeffrey B. Demain, Patrick Casey Pitts, Rebecca C. Lee,         share fees for the reasons stated in the following cases: Janus
Scott A. Kronland, Stacey M. Leyton, Zoe Louise Palitz,         v. American Federation of State, County, and Municipal
Altshuler Berzon LLP, San Francisco, CA, Caren P. Sencer,       Employees, Council 31, 942 F.3d 352, 367 (7th Cir. 2019);
Kerianne Ruth Steele, Eric Jason Wiesner, Weinberg, Roger       Carey v. Inslee, 364 F. Supp. 3d 1220, 1233 (W.D. Wash.
& Rosenfeld A Professional Corporation, Alameda, CA,            2019); Danielson v. American Federation of State, County,
William Ross Warne, Annie Smith Amaral, Downey Brand            and Municipal Employees, Council 28, 340 F. Supp. 3d 1083,
LLP, Anthony Paul O'Brien, Office of the Attorney General       1087 (W.D. Wash. 2018); Cook v. Brown, 364 F. Supp. 3d
Government Law Section, Sacramento, CA, for Defendants.         1184, 1192-93 (D. Or. 2019); Hough v. SEIU Local 521, 2019
                                                                WL 1785414, at *1 (N.D. Cal. Apr. 16, 2019) (Chhabria,
                                                                J.). 1 The claims by plaintiffs who paid membership dues and
        ORDER GRANTING IN PART AND                              seek reimbursement equal to the amount of fair-share fees are
     DENYING IN PART MOTIONS TO DISMISS                         dismissed for the reasons explained in the following cases:
                                                                Bermudez v. SEIU Local 521, 2019 WL 1615414 (N.D. Cal.
                                                                Apr. 16, 2019) (Chhabria, J.); Crockett v. NEA-Alaska, 367 F.
      Re: Dkt. Nos. 107, 108, 109, 110, 111, 114, 118           Supp. 3d 996, 1008 (D. Alaska 2019); Babb, 378 F. Supp. 3d
VINCE CHHABRIA, United States District Judge                    at 876-77. 2

 *1 This lawsuit is one of many that have been filed in the     2. Count 2 alleges that certain union defendants did not
wake of Janus v. American Federation of State, County, &        promptly accept certain plaintiffs' resignations from union
Municipal Employees, Council 31, ––– U.S. ––––, 138 S. Ct.      membership. The SEIU defendants do not move to dismiss
2448, 201 L.Ed.2d 924 (2018). It is brought by 20 named         these claims, but the California State Employees Association
plaintiffs who seek to represent multiple classes. It asserts   (CSEA) and California State Retirees (CSR) do. The
ten “counts,” and names 16 defendants. But many of the ten      complaint alleges that CSEA and CSR “violated Mariam
“counts” jumble together multiple disparate allegations or      Noujaim's constitutional rights by failing to promptly accept
legal arguments, specifying neither the claim being asserted    her resignations from membership, and by forcing her to take
nor the particular defendant (or defendants) against whom       the needlessly burdensome step of submitting her resignation
the claim is made. Several of the counts are written in         by mail or fax.” ¶ 282. This claim fails because neither
a largely incomprehensible fashion. It's obvious that many      Janus nor any other case creates a right to resign from union
of the plaintiffs have been improperly joined in the same       membership in any manner that one pleases. Cf. Babb, 378 F.
lawsuit, making it even more difficult to sift through the      Supp. 3d at 886 (“Janus does not hold that employees have


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Case    2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 33 of 100 PageID #: 1075
 Aliser v. SEIU California, --- F.Supp.3d ---- (2019)


the right to resign from a union however they want, regardless        Social Services of the City of New York, 436 U.S. 658, 98
of state laws that provide clear, common sense procedures for         S.Ct. 2018, 56 L.Ed.2d 611 (1978). For municipal liability
doing so.”). This is so at the very least where the union's rules     to attach under Monell, the constitutional violation must be
(or contract provisions) governing resignation are reasonable,        caused by an official policy of the municipality. Sandoval
and the alleged rules here – requiring resignations to be             v. County of Sonoma, 912 F.3d 509, 517 (9th Cir. 2018).
communicated by mail or fax – are reasonable. Cf. id.                 Here, however, the plaintiffs have not plausibly alleged
(“Submitting a writing to the Union Defendants to halt payroll        any county policy of relying on unions for dues deduction
deductions is not a burdensome requirement.”). The claims             information – rather, it appears that the counties were simply
against CSEA and CSR under Count 2 are dismissed with                 complying with state law. See California Government Code §
prejudice.                                                            1157.12. The state statute uses mandatory language, and the
                                                                      plaintiffs have not suggested that the counties had discretion
 *2 3. Count 3 raises a panoply of jumbled claims and                 under state law to act contrary to the statute's instructions.
legal theories. Several of the claims seem redundant with             See id. (“Public employers ... shall ... [d]irect employee
those raised elsewhere in the complaint. Compare, e.g.,               requests to cancel or change deductions for employee
Count 1 ¶ 260 (“The plaintiffs who chose to join the                  organizations to the employee organization, rather than to
union did not ‘consent’ to the payment of full membership             the public employer. The public employer shall rely on
dues ....”) and Count 6 ¶ 310 (“[N]one of the plaintiffs              information provided by the employee organization regarding
in this case has ever provided legally valid consent to               whether deductions for an employee organization were
union membership ....”) with Count 3 ¶ 287 (“[A]ny public             properly canceled or changed ....” (emphasis added)). When
employee that signed a pre-Janus union-membership contract            a municipality exercises no discretion and merely complies
was unconstitutionally coerced and did not provide legally            with a mandatory state law, the constitutional violation was
valid consent.”); compare, e.g., Count 2 ¶ 268 (“Public               not caused by an official policy of the municipality. See Vives
employees have a constitutional right to terminate their              v. City of New York, 524 F.3d 346, 353 (2d Cir. 2008); see
union membership at any time ....) with Count 3 ¶ 286 (“A             also Evers v. County of Custer, 745 F.2d 1196, 1203 (9th
public employee has the constitutional right to revoke his            Cir. 1984); Sandoval, 912 F.3d at 518 (citing Evers). This
or her union membership ... at any time ....”). Count 3 is            requirement bars the plaintiffs' claims against the counties for
not comprehensible enough to adjudicate, as the confused              both prospective and retrospective relief. See Los Angeles v.
briefing on these motions to dismiss amply demonstrates. It           Humphries, 562 U.S. 29, 37, 131 S.Ct. 447, 178 L.Ed.2d 460
is therefore dismissed. Leave to amend is granted, but only to        (2010).
the extent that Count 3 truly raises legal claims that are distinct
from those asserted in, for example, Counts 1, 2, and 6.              The plaintiffs argue that Monell liability can be based on the
                                                                      counties' policies of “establish[ing] and enforc[ing] an agency
4. In Count 4, six plaintiffs assert claims against their             shop,” Dkt. 124 at 4. But that is wrong. The general decision
public employers under section 1983 for continuing to deduct          to contract with unions using an agency shop arrangement did
union dues from their paychecks after the plaintiffs had              not “cause” the specific allegedly unconstitutional conduct
communicated to their employers their desire to resign                that forms the basis of this claim. See Villegas v. Gilroy
from union membership. As the plaintiffs acknowledge, the             Garlic Festival Association, 541 F.3d 950, 957 (9th Cir. 2008)
employers were acting pursuant to California Government               (“[T]here must be a direct causal link between a municipal
Code section 1157.12(b), which requires public employers to           policy or custom and the alleged constitutional deprivation.”)
direct all employee requests for changes in dues deductions           (quoting City of Canton v. Harris, 489 U.S. 378, 385, 109
to the unions, and to rely on the unions for information              S.Ct. 1197, 103 L.Ed.2d 412 (1989)). Count 4 is therefore
regarding which employees should have dues deducted from              dismissed with prejudice as to the counties.
their paychecks.
                                                                       *3 Count 4 also alleges a claim against the California State
Regardless of whether it violates the Constitution for public         University Board of Trustees. To the extent the plaintiffs seek
employers to rely on unions for information regarding dues            prospective relief for this claim, it is moot for the reasons
deductions, the plaintiffs have not adequately alleged that the       set forth in the next section regarding Count 5, and it is
three county defendants (Riverside, Monterey, and Alameda)            dismissed without leave to amend. To the extent it seeks
are liable for this conduct under Monell v. Department of             retrospective relief, the California Attorney General states in



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case    2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 34 of 100 PageID #: 1076
 Aliser v. SEIU California, --- F.Supp.3d ---- (2019)


his motion to dismiss that the Board of Trustees serves only        correct the alleged pre-Janus errors by seeking post-Janus
an “administrative function[ ] in the processing of payroll         consent. Because it is impossible to assess these allegations in
deductions” and therefore “do[es] not take any position on the      their current form, this count is dismissed with leave to amend
merits of these claims” and “will abide by the Court's orders.”     to the extent it raises claims that are both consistent with Rule
Dkt. 107-1 at 10. This is not helpful, and it does not provide      11 and truly distinct from the other counts of the complaint.
a basis for dismissing Count 4's claim for retrospective relief
against the Board of Trustees. Accordingly, this aspect of          7. Count 7 alleges that SEIU Local 1000 violated plaintiff
Count 4 survives (for now).                                         Peter Finn's First Amendment rights by requiring him to
                                                                    annually renew his status as a “non-germane objector” (an
5. Count 5 seeks declaratory and injunctive relief against          employee who pays reduced fair share fees to avoid funding
enforcement of California Government Code 1157.12(b),               a union's nonrepresentational activities). The Ninth Circuit
which requires public employers to direct employee requests         upheld a requirement that employees opt in to such a
for cancellations of union dues deductions to the employees'        status in Mitchell v. Los Angeles Unified School District,
unions, and requires the employers to rely on information           963 F.2d 258, 263 (9th Cir. 1992). Notably, as the union
provided by the unions regarding these deductions. The              defendants here point out, the complaint in Mitchell alleged
plaintiffs' claim for prospective declaratory and injunctive        more specifically that the requirements of annual renewal
relief is moot because none of the plaintiffs is still a union      were unconstitutional. Dkt. 109-5 at 10. 3 Indeed, the Ninth
member, and none continues to have any deductions made              Circuit in Friedrichs v. California Teachers Association
from his or her paychecks. The plaintiffs therefore lack any        affirmed, as clearly controlled by Abood and Mitchell,
“legally cognizable interest” in a determination of section         a judgment against plaintiffs who raised similar claims,
1157.12(b)'s constitutionality, and the dispute “is no longer       including claims regarding an annual renewal requirement.
embedded in any actual controversy about the plaintiffs'            2014 WL 10076847 (9th Cir. 2014), affirmed by an equally
particular legal rights.” See Already, LLC v. Nike, Inc., 568       divided Court, ––– U.S. ––––, 136 S.Ct. 1083, 194 L.Ed.2d
U.S. 85, 91, 133 S.Ct. 721, 184 L.Ed.2d 553 (2013).                 255 (2016); Dkt. 109-5 at 35. Furthermore, then-applicable
                                                                    state regulations seem to have contemplated that unions
The plaintiffs insist that this claim falls within the “voluntary   would require annual renewal. See 8 Cal. Code Reg. §
cessation” exception to mootness. But for the allegedly             32992(a) (repealed 2019) (“The exclusive representative
wrongful conduct to recur with respect to the plaintiffs, they      will provide annual written notice to each nonmember
would need to become union members again, which is “a               [including] ... procedures for (A) objecting to the agency
remote possibility.” Babb, 378 F. Supp. 3d at 886. Nor is it        fee ....”). Given that the Ninth Circuit repeatedly rejected
reasonable to expect that the employers will resume making          challenges to procedures that appear nearly identical in
deductions (or that the unions will arbitrarily ask them to)        relevant respects to the procedure SEIU Local 1000 used here,
in the absence of any consent by the plaintiffs. Count 5 is         and given that procedure's consistency with state regulations,
dismissed without leave to amend.                                   the union is entitled to a good-faith defense to section 1983
                                                                    liability (assuming there was a constitutional violation at all).
6. Like Count 3, Count 6 presents a confusing slew of legal         See Clement v. City of Glendale, 518 F.3d 1090, 1097 (9th
theories, many of which appear redundant with other claims          Cir. 2008).
in the complaint. This count appears to assert claims against
the unions for failing to inform the plaintiffs of their right       *4 The union argues that Finn's state law claims are
to decline union membership under Abood v. Detroit Board            preempted by the Dills Act, and Finn doesn't dispute
of Education, 431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261           this argument. Finn also asserts that the California State
(1977); failing to inform them of their right to avoid both         Controller violated his constitutional rights, but he doesn't
dues and fees under Harris v. Quinn, 573 U.S. 616, 134 S.Ct.        appear to seek any remedy against the Controller. Count 7 is
2618, 189 L.Ed.2d 620 (2014); failing to inform them about a        dismissed with prejudice.
union's duty of fair representation; failing to inform them that
some union dues go to fund political causes; “failing to secure     8. Count 8 is asserted against SEIU Local 2015, and the union
legally valid consent to union membership” from the plaintiffs      does not move to dismiss this Count.
or from “any other public employee in California” prior to
Janus through “unconstitutional coerc[ion]”; and failing to



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case    2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 35 of 100 PageID #: 1077
 Aliser v. SEIU California, --- F.Supp.3d ---- (2019)


9. Under Count 9, plaintiffs Teresa Boyle and Erin Thompson          with respect to the union defendant, the relevant provision of
allege that California's alleged practice of deducting union         the Medicaid Act doesn't give the plaintiffs a federal right to
dues from paychecks of home healthcare workers violates              sue under section 1983. 42 U.S.C. § 1396a(a) lists contents
the Medicaid Act. The plaintiffs seek various forms of               that a state Medicaid plan must contain. The Secretary
relief, including an order holding unlawful and enjoining            of Health and Human Services is authorized to determine
the enforcement of 42 C.F.R. § 447.10(g)(4), the now-                whether states are complying with the requirements of section
withdrawn regulatory provision under the Medicaid Act that           1396a, and to withhold Medicaid funding from noncompliant
permitted such deductions; an injunction prohibiting the State       states. § 1396c. One of the requirements imposed on state
Controller from diverting to unions any payments owed to             plans (section 32) is that a plan, subject to certain exceptions,
providers; an order requiring the unions to refund to the            must “provide that no payment under the plan for any
state any payments received in alleged violation of 42 U.S.C.        care or service provided to an individual shall be made to
§ 1396a(a)(32); an order requiring the state to restore this         anyone other than such individual or the person or institution
money to Medicaid providers; and an order requiring the              providing such care or service, under an assignment or power
Secretary of Health and Human Services to notify California          of attorney or otherwise.” § 1396a(a)(32). Section 32 does
and other states with similar practices that he will terminate all   not create an individually enforceable right. See Transitional
federal Medicaid funding to those states unless they change          Services of New York for Long Island, Inc. v. New York
their practices.                                                     State Office of Mental Health, 91 F. Supp. 3d 438, 445
                                                                     (E.D.N.Y. 2015). The provision is embedded in a list of
To the extent the plaintiffs seek prospective relief, these          requirements for what state plans must contain, and these
claims are moot. As stated in the First Amended Complaint,           requirements are enforceable by the Secretary. The provision,
both Boyle and Thompson resigned from their union, and               on its face, restricts the entities to whom a payment can
since the filing of the Complaint the union has accepted their       be made under the plan; it does not create an entitlement
resignations. ¶¶ 212, 218, 236, 239. These plaintiffs are no         to payment. See Gonzaga v. Doe, 536 U.S. 273, 290, 122
longer union members, and dues are no longer being deducted          S.Ct. 2268, 153 L.Ed.2d 309 (2002) (“[I]f Congress wishes
from their paychecks. Thus these plaintiffs no longer have any       to create new rights enforceable under § 1983, it must do
cognizable legal interest in the outcome of claims regarding         so in clear and unambiguous terms.”). Unlike section 23,
future deductions from the paychecks of union members. And           the subject of Planned Parenthood Arizona Inc. v. Betlach,
for the reasons discussed above under Count 5, the allegedly         section 32 does not contain language that “unambiguously
wrongful behavior cannot reasonably be expected to recur             confers ... a right.” See Betlach, 727 F.3d 960, 966 (9th Cir.
with respect to the named plaintiffs. See Already, LLC v.            2013) (“ ‘[A]ny individual eligible for medical assistance ...
Nike, Inc., 568 U.S. 85, 91, 133 S.Ct. 721, 184 L.Ed.2d 553          may obtain such assistance from any institution, agency,
(2013). Furthermore, these claims are moot on the facts here         community pharmacy, or person, qualified to perform the
notwithstanding that the plaintiffs seek class-wide relief. The      service or services required.’ ” (quoting § 1396a(a)(23));
claims are no longer justiciable not because the defendants          cf. Ball v. Rodgers, 492 F.3d 1094, 1107 (9th Cir. 2007)
have sought to “pick off” the named plaintiffs' claims, but          (“[N]either provision uses the word ‘individuals’ simply in
because the named plaintiffs themselves chose to resign from         passing. Instead, both are constructed in such a way as to
the union, and the union accepted their resignations. See            stress that these ‘individuals’ have two explicitly identified
Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1091 (9th Cir.        rights.”). Lastly, the defendants point to significant evidence
2011); Slayman v. FedEx Ground Package System, Inc., 765             in the legislative history of section 32 that the provision was
F.3d 1033, 1047-48 (9th Cir. 2014). Campbell-Ewald Co.               designed not to protect the individual rights of providers, but
v. Gomez, ––– U.S. ––––, 136 S.Ct. 663, 193 L.Ed.2d 571              to prevent fraud against the government, and the plaintiffs
(2016), which held that an unaccepted settlement offer does          don't appear to dispute this history. See Danvers Pathology
not moot a case, and on which the plaintiffs rely, does not          Associates v. Atkins, 757 F.2d 427, 430 (1st Cir. 1985) (Breyer,
support a different conclusion. The plaintiffs' claims under         J.); see also Ball, 492 F.3d at 1112-13 (looking to legislative
Ex parte Young, California Code of Civil Procedure section           history); Blessing v. Freestone, 520 U.S. 329, 340, 117 S.Ct.
1085(a), and the Administrative Procedure Act are moot.              1353, 137 L.Ed.2d 569 (1997) (“Congress must have intended
                                                                     that the provision in question benefit the plaintiff.”).
As for retrospective relief, the plaintiffs now disclaim seeking
such relief against the State Controller. Dkt. 122 at 7-8. And



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Case    2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 36 of 100 PageID #: 1078
 Aliser v. SEIU California, --- F.Supp.3d ---- (2019)


                                                                        for conversion or a similar tort under California law. Thus,
 *5 Count 9 is dismissed without leave to amend as to
                                                                        this claim can proceed, assuming there is a factual basis for
prospective relief, and with prejudice as to retrospective relief
                                                                        continuing to assert it consistent with Rule 11.
as against all defendants.

                                                                        The motion to dismiss Count 10 is denied. The request to
10. In Count 10, plaintiff Noujaim alleges that CSEA and
                                                                        dismiss this count as moot is without prejudice to renewing
CSR deducted membership dues from her pension without her
                                                                        the request after the factual record has been developed.
consent. CSEA and CSR argue that this claim is moot, but the
allegations and record at this stage are too murky to determine
                                                                        11. As the plaintiffs appear to concede that they assert no
whether this claim has been fully mooted, and whether any
                                                                        claims against SEIU International and SEIU California, those
exception to the mootness doctrine applies. See Campbell-
                                                                        defendants are dismissed.
Ewald Co., 136 S. Ct. at 671 n.5; Pitts, 653 F.3d at 1091.
And on the merits, the claim can't be dismissed at this stage.
                                                                        12. Any amended complaint must be filed within 21 days of
The complaint recounts that Noujaim “protested that she had
                                                                        this ruling, with a response to the amended complaint due 21
never agreed to join California State Retirees—and she had
                                                                        days after that (or 21 days after expiration of the deadline
not authorized California State Retirees or any of its affiliates
                                                                        to file an amended complaint). A further case management
to tap her pension for membership dues.” ¶ 248. Read in the
                                                                        conference is scheduled for February 12, 2020 at 10:00 a.m.
light most favorable to Noujaim, this paragraph constitutes an
                                                                        A joint case management statement is due seven days prior.
allegation that Noujaim in fact never authorized such dues.
CSEA and CSR have submitted evidence purporting to show
                                                                        IT IS SO ORDERED.
that Noujaim authorized CSEA to deduct dues in 2003. Dkt.
114-2. This may suggest that Noujaim's allegations are not
brought in good faith, but it's not appropriate to consider this        All Citations
evidence on a motion to dismiss. If Noujaim never consented
to dues deductions at any point in time (which must be                  --- F.Supp.3d ----, 2019 WL 6711470
assumed at this stage), then she would likely have a claim


Footnotes
1       The plaintiffs disclaim seeking a refund of pre-Janus fair share fees under any state law cause of action, and admit in any
        case that such claims would be barred by Section 1159 of the California Government Code. See Dkt. 121 at 6-7; Babb
        v. California Teachers Association, 378 F. Supp. 3d 857, 879 (C.D. Cal. 2019) (Staton, J.).
2       These plaintiffs similarly disclaim seeking a refund of any pre-Janus membership dues under any state law cause of
        action.
3       The SEIU defendants' request for judicial notice, Dkt. 109-6, is granted. All other requests for judicial notice are denied
        as moot.


 End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 37 of 100 PageID #: 1079




                              EXHIBIT “E”
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 38 of 100 PageID #: 1080
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


                                                                Sandberg, Karl Hedenberg, Melissa H. Poulson, and Rachel
                                                                Curcio
                  2019 WL 6337991
    Only the Westlaw citation is currently available.           MESSINA LAW FIRM, P.C., By: Michael P. Laffey,
     United States District Court, D. New Jersey.               Esq., 961 Holmdel Road, Holmdel, New Jersey 07733,
                                                                NATIONAL RIGHT TO WORK LEGAL DEFENSE
  ANN SMITH, LEONARDO SANTIAGO, MICHAEL
                                                                FOUNDATION, By: William L. Messenger, Esq.; Aaron B.
   C. SANDBERG, KARL HEDENBERG, MELISSA
                                                                Solem, Esq., 8001 Braddock Road, Suite 600, Springfield,
     H. POULSON, RACHEL CURCIO, Plaintiffs,
                                                                Virginia 22160, Counsel for Susan Fischer and Jeanette Speck
                      v.
     NEW JERSEY EDUCATION ASSOCIATION,                          STATE OF NEW JERSEY, OFFICE OF THE ATTORNEY
      NATIONAL EDUCATION ASSOCIATION,                           GENERAL, By: Melissa Dutton Shaffer, Assistant Attorney
     CLEARVIEW EDUCATION ASSOCIATION,                           General; Jeremy M. Feigenbaum, Assistant Attorney
       HARRISON TOWNSHIP EDUCATION                              General; Lauren A. Jensen, Deputy Attorney General; Jana
                                                                R. DiCosmo, Deputy Attorney General R.J. Hughes Justice
      ASSOCIATION, KINGSWAY EDUCATION
                                                                Complex, 25 Market Street, P.O. Box 112, Trenton, New
   ASSOCIATION, CLEARVIEW REGIONAL HIGH
                                                                Jersey 08625-0112, Counsel for Phil Murphy, in his official
    SCHOOL DISTRICT BOARD OF EDUCATION,
                                                                capacity as Governor of New Jersey
       PHIL MURPHY, JOEL M. WEISBLATT,
    PAUL BOUDREAU, PAULA B. VOOS, JOHN                          STATE OF NEW JERSEY, PUBLIC EMPLOYMENT
       BONANNI, DAVID JONES, Defendants.                        RELATIONS COMMISSION, By: Don Horowitz, Senior
         SUSAN FISCHER AND JEANETTE                             Deputy General Counsel, 495 West State Street, P.O. Box 429,
         SPECK, on behalf of themselves and                     Trenton, New Jersey 08625, Counsel for Joel M. Weisblatt,
                                                                Paul Boudreau, Paula B. Voos, John Bonani, and David Jones,
          those similarly situated, Plaintiffs,
                                                                in their official capacities as Chariman and members of the
                           v.
                                                                New Jersey Public Employment Relations Commission
  PHIL MURPHY, in his official capacity as Governor
     of New Jersey; NEW JERSEY EDUCATION                        ZAZZALI, FAGELLA & NOWAK, KLEINBAUM &
      ASSOCIATION; TOWNSHIP OF OCEAN                            FRIEDMAN, By: Raymond M. Baldino, Esq.; Robert A.
     EDUCATION ASSOCIATION, Defendants.                         Fagella, Esq., 570 Broad Street, Suite 1402, Newark, New
                                                                Jersey 07102, BREDHOFF & KAISER, PLLC, By: Leon
             Civil No. 18-10381 (RMB/KMW),                      Dayan, Esq.; Ramya Ravindran, Esq., 805 15th Street
             Civil No. 18-15628 (RMB/KMW)                       NW, Suite 1000, Washington, DC 20005, NATIONAL
                             |                                  EDUCATION ASSOCIATION, By: Eric Harrington, Esq.,
                     Filed 11/27/2019                           1201 16th Street NW, Washington, DC 20036, Counsel
                                                                for National Education Association, New Jersey Education
[18-10381: Dkt. Nos. 160, 166, 169, 171, 173]                   Association, Clearview Education Association, Harrison
                                                                Township Education Association, Kingsway Education
[18-15628: Dkt. Nos. 38, 39, 40, 41]
                                                                Association, and Township of Ocean Education Association
Attorneys and Law Firms
                                                                PARKER McCAY, By: Frank P. Cavallo, Jr., Esq.; Andrew W.
APPEARANCES:                                                    Li, Esq., 900 Midlantic Drive, Suite 300, Mount Laurel, New
                                                                Jersey 08054, Counsel for Clearview Regional High School
ZIMOLONG LLC, By: Walter S. Zimolong, Esq., P.O.                District Board of Education
Box 552, Villanova, Pennsylvania 19085, MITCHELL LAW
PLLC, By: Jonathan F. Mitchell, Esq., 106 East Sixth Street,
Suite 900, Austin, Texas 78701, TALCOTT FRANKLIN                                        OPINION
P.C., By: Talcott J. Franklin, Esq.; Shannon W. Conway, Esq.,
1920 McKinney Avenue, 7th Floor, Dallas, Texas 75201,           RENÉE MARIE BUMB UNITED STATES DISTRICT
Counsel for Ann Smith, Leonardo Santiago, Michael C.            JUDGE




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 39 of 100 PageID #: 1081
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


 *1 These actions are brought in the wake of the United
States Supreme Court’s decision in Janus v. AFSCME,                These matters, which involve substantially similar issues,
Council 31, et al., 138 S.Ct. 2448 (2018), which held that         now come before the Court upon various motions and
public sector unions could no longer deduct compulsory “fair       cross-motions. Ultimately, this Court finds that the union
share” agency fees from non-consenting employees. In both          dues authorizations, signed by Plaintiffs, were valid and
matters presently before this Court, Plaintiffs filed putative     enforceable contracts. Additionally, because the Union
class action complaints against the Union Defendants and           Defendants’ deduction of representation fees from non-
Governor Phil Murphy, in his official capacity (the “State         member employees was conducted in good-faith reliance on
Defendant”), seeking monetary and injunctive relief under 42       the Supreme Court decision overruled by Janus, Abood v.
U.S.C. § 1983 for alleged First Amendment violations.              Detroit Bd. Of Ed., 431 U.S. 209 (1977), the Court declines
                                                                   to order retrospective monetary relief.
Plaintiffs in these cases, Susan Fischer, Jeanette Speck,
Leonardo Santiago, Michael C. Sandberg, Melissa H.                  *2 For the reasons outlined herein, the Motions for
Poulson, and Rachel Curcio (the “Member Plaintiffs”) are           Summary Judgment, filed by the Smith Plaintiffs [Civ. No.
current or former New Jersey public school teachers who,           18-10381, Dkt. No. 160] and the Fischer Plaintiffs [Civ.
following Janus, expressed objections to continued payment         No. 18-15628, Dkt. No. 38], will be DENIED, and the
of membership dues to various local affiliates of the New          Cross-Motions for Summary Judgment, filed by the Union
Jersey Education Association (“NJEA”) and the National             Defendants [Civ. No. 18-10381, Dkt. No. 171; Civ. No.
Education Association (“NEA”)(collectively, with the local         18-15628, Dkt. No. 40], the State Defendant [Civ. No.
affiliates, the “Union Defendants”). The Member Plaintiffs         18-10381, Dkt. No. 173; Civ. No. 18-15628, Dkt. No.
argue that their union dues authorization forms, which were        41], will be GRANTED. The Motion for Judgment on
signed before the Janus decision, are invalid, and were            the Pleadings by the Clearview BOE [Civ. No. 18-10381,
not “freely given,” because employees were not afforded            Dkt. No. 166] and the Motion to Dismiss by the PERC
the option to abstain from paying any fees to the unions.          Defendants [Civ. No. 18-10381, Dkt. No. 169] will also be
Plaintiffs contend that, previously, employees were given          GRANTED. Additionally, the Fischer Plaintiffs’ Motion for
an illusory choice between paying full union dues (with all        Class Certification [Civ. No. 18-15628, Dkt. No. 39] will be
privileges of union membership) or paying an 85-percent            DENIED, as moot.
“fair share” representation fee (without the privileges of union
membership).
                                                                   I. FACTUAL BACKGROUND
The Member Plaintiffs also argue that the First Amendment          Upon commencement of their employment in the New Jersey
gives member employees a right to withdraw from the union,         public school system, Plaintiffs in this case were offered
and revoke union dues authorization at any given time,             two options: (1) elect to join the NJEA-NEA and pay full
without restriction. On that point, the Member Plaintiffs argue    union dues, which afforded full rights and privileges of union
that the revocation requirements set forth in § 52:14-15.9e of     membership (such as voting rights, life insurance, and other
the New Jersey Employer-Employee Relations Act, N.J.S.A.           discounts), or (2) abstain from union membership, but pay
§ 34:13A-1, et seq. (the “EERA”), as recently amended by           a compulsory “agency fee” of approximately 85% of full
the Workplace Democracy Enhancement Act, P.L.2018, C.15,           union dues, without most of the rights and privileges of
§ 6, eff. May 18, 2018 (the “WDEA”), unconstitutionally            union membership. Given these choices, not surprisingly,
restrict employees’ First Amendment rights.                        the Member Plaintiffs each opted for union membership
                                                                   and signed a “NJEA-NEA Active Membership Application,”
Meanwhile, Plaintiffs Ann Smith and Karl Hedenberg (the            which authorized the payment of full union dues through
“Non-Member Plaintiffs”) are teachers who never joined the         automatic payroll deductions (the “Union Dues Authorization
union for ideological reasons and now seek a refund of agency      Form”). In these Union Dues Authorization Forms, the
fees paid prior to the Janus decision. The Smith Plaintiffs also   Member Plaintiffs agreed as follows:
asserted claims against the members of the New Jersey Public
Employee Relations Commission (the “PERC Defendants”)
and the Clearview Regional High School District Board of                       This authorization may be terminated
Education (the “Clearview BOE”).                                               only by prior written notice from me



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 40 of 100 PageID #: 1082
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


            effective January 1 or July 1 of any                          of revocation of authorization for
            year.                                                         the payroll deduction of fees, the
                                                                          public employer shall provide notice
                                                                          to the employee organization of
See Smith Pls.’ Union Dues Authorizations [Civ. No.                       an employee’s revocation of such
18-10381, Dkt. No. 140-5]; Fischer Pls.’ Union Dues                       authorization. An employee’s notice
Authorizations [Civ. No. 18-15628, Dkt. No. 38-3 at 5 and                 of revocation of authorization for
Dkt. No. 38-3 at 6]. On the other hand, the Non-Member                    the payroll deduction of employee
Plaintiffs, Ms. Smith and Mr. Hedenberg, chose to forgo the               organization fees shall be effective on
benefits of union membership, instead paying the compulsory               the 30th day after the anniversary date
agency fee.                                                               of employment.



   A. The Workplace Democracy Enhancement Act                  *3 N.J.S.A. § 52:14-15.9e (as amended by the WDEA). The
Prior to May 2018, the revocation language used in the        WDEA itself does not clarify what impact this new language
Union Dues Authorization Forms paralleled the language        has on employees who signed Union Dues Authorization
in § 52:14-15.9e of the New Jersey Employer-Employee          Forms that contained the language with two opt-out dates.
Relations Act, N.J.S.A. § 34:13A-1, et seq., which provided
that:
                                                                 B. The Janus Decision
                                                              One June 27, 2018, the United States Supreme Court issued
            Any such written authorization may                its decision in Janus, holding that “States and public-sector
            be withdrawn by such person holding               unions may no longer extract agency fees from nonconsenting
            employment at any time by the filing              employees.” Janus, 138 S.Ct. at 2486. In doing so, the Court
            of notice of such withdrawal with the             overturned forty-year-old precedent from Abood, which
            above-mentioned disbursing office.                permitted public sector unions to compel agency fees from
            The filing of notice of withdrawal shall          non-member employees for costs “germane” to collective
            be effective to halt deductions as of the         bargaining, so long as non-members were not forced to
            January 1 or July 1 next succeeding the           contribute to political or ideological causes. See Abood, 431
            date on which notice of withdrawal is             U.S. 235-36. The Court explained that the framework set
            filed.                                            forth in Abood failed to appreciate the inherently political
                                                              nature of public sector collective bargaining and “violate[d]
                                                              the free speech rights of nonmembers by compelling them
                                                              to subsidize private speech on matters of substantial public
Id. However, on May 18, 2018, New Jersey Governor
                                                              concern.” Janus, 138 S.Ct. at 2460. Moving forward, the
Phil Murphy signed into law the Workplace Democracy
                                                              Court stated as follows:
Enhancement Act, P.L.2018, C.15, § 6, eff. May 18, 2018,
which amended N.J.S.A. § 52:14-15.9e by striking the prior
revocation language and replacing it with the following:
                                                                          Neither an agency fee nor any other
                                                                          payment to the union may be deducted
                                                                          from a nonmember’s wages, nor
            Employees who have authorized
                                                                          may any other attempt be made to
            the payroll deduction of fees to
                                                                          collect such a payment, unless the
            employee organizations may revoke
                                                                          employee affirmatively consents to
            such authorizations by providing
                                                                          pay. By agreeing to pay, nonmembers
            written notice to the public employer
                                                                          are waiving their First Amendment
            during the 10 days following
                                                                          rights, and such a waiver cannot be
            each anniversary date of their
                                                                          presumed. Johnson v. Zerbst, 304 U.S.
            employment. Within five days of
                                                                          458, 464, 58 S.Ct. 1019, 82 L.Ed.
            receipt of notice from an employee


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 41 of 100 PageID #: 1083
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


             1461 (1938); see also Knox, 567 U.S.,                  state that they accepted Ms. Poulson’s inclusion in the Second
             at 312–313, 132 S.Ct. 2277. Rather,                    Amended Smith Complaint [Civ. No. 18-10381, Dkt. No. 43],
             to be effective, the waiver must be                    which was filed on July 24, 2018, as written notice of her
             freely given and shown by “clear                       intent to resign, even though it was not submitted during the
             and compelling” evidence. Curtis                       10-day window following the anniversary of her date of hire.
             Publishing Co. v. Butts, 388 U.S.
             130, 145, 87 S.Ct. 1975, 18 L.Ed.2d                    In mid-July 2018, Plaintiffs Susan Fischer and Jeanette
             1094 (1967) (plurality opinion); see                   Speck notified the Union Defendants, in writing, of their
             also College Savings Bank v. Florida                   desire to resign from the union and halt dues. However,
             Prepaid Postsecondary Ed. Expense                      because these notices were provided after the July 1st opt-
             Bd., 527 U.S. 666, 680–682, 119 S.Ct.                  out date, Ms. Fischer and Ms. Speck were informed that
             2219, 144 L.Ed.2d 605 (1999). Unless                   their next opportunity to resign would be thirty days after the
             employees clearly and affirmatively                    anniversary of their dates of hire by submitting a new notice,
             consent before any money is taken                      in writing, during the 10 day period following the anniversary
             from them, this standard cannot be                     of their date of hire. Ms. Fischer and Ms. Speck followed
             met.                                                   the outlined procedures and dues deductions were halted in
                                                                    October 2018.


Janus, 138 S. Ct. at 2486.                                          Plaintiff Leonardo Santiago notified his union representative,
                                                                    in writing, of his decision to resign from the union on August
                                                                    8, 2018. Finding that Mr. Santiago’s notice was too late for
   C. Post-Janus Resignation and Refund Requests                    the July 1st revocation date, the union ceased dues deductions
Following Janus, a number of the Member Plaintiffs informed         at the end of September 2018. By ceasing deductions thirty
the Union Defendants that they wished to resign their               days after the anniversary of Mr. Santiago’s date of hire, even
union membership and cease dues deductions, effective               though Mr. Santiago had not filed a new notice during the
immediately.                                                        WDEA’s 10-day revocation period, the Union Defendants
                                                                    state that Mr. Santiago benefited from an earlier opt-out date
On June 28, 2018, Plaintiff Michael C. Sandberg emailed his         than he otherwise would have been entitled to under the terms
union representative and requested the immediate cessation          of his Union Dues Authorization Form.
of dues deductions. Although his Union Dues Authorization
Form entitled him to opt-out effective July 1st, the union          As stated in the Fifth Amended Smith Complaint [Civ. No.
instead attempted to dissuade Mr. Sandberg from resigning           18-10381, Dkt. No. 140], Plaintiff Rachel Curcio has never
his membership before inquiring about the anniversary of            submitted written notice of her intent to resign from the union,
his date of hire. Mr. Sandberg’s union dues continued to            despite her desire “to legally and legitimately quit paying dues
be deducted until the end of September 2018. The Union              to NJEA and NEA.” To this Court’s knowledge, Ms. Curcio
Defendants contend that the continued deduction of Mr.              continues to pay full union dues. Somewhat inconsistently,
Sandberg’s dues after his written notice was an oversight 1         it does not seem that the Union Defendants have interpreted
and that all dues deducted from July 1st through October 2018       Ms. Curcio’s inclusion in this case as written notice of her
have been refunded, with interest.                                  intent to resign from the union, as was done for Ms. Poulson.
                                                                    It appears that Ms. Curcio’s position is that no opt-out is
 *4 Plaintiff Melissa H. Poulson also expressed her desire          necessary, since the union should have sought her affirmative
to resign from the union on June 28, 2018, but did so               consent to continue collecting dues post-Janus.
through a telephone call to her union representative, rather
than in writing. The Union states that it rejected this telephone   Unlike the other Plaintiffs, who were full-fledged union
resignation because it was not in writing, as required by the       members, Plaintiffs Ann Smith and Karl Hedenberg never
terms of the Union Dues Authorization Form. Ms. Poulson’s           joined the union. Instead, throughout their employment,
union dues were deducted through the end of September 2018,         Ms. Smith and Mr. Hedenberg paid the approximately 85%
which was approximately thirty days after the anniversary of        agency fee. Following the Janus decision, the union halted
her date of hire (September 1, 2003). The Union Defendants          any further deduction of agency fees from non-member



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 42 of 100 PageID #: 1084
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


employees, such as Ms. Smith and Mr. Hedenberg. Because             to establish one or more essential elements of its case.”
the agency fees were deducted from the Non-Member                   Connection Training Servs. v. City of Phila., 358 F. App’x
Plaintiffs’ salaries without their affirmative consent, they now    315, 318 (3d Cir. 2009). “If the moving party meets
seek a refund of all pre-Janus agency fees.                         its burden, the burden then shifts to the non-movant to
                                                                    establish that summary judgment is inappropriate.” Id. In
                                                                    the face of a properly supported motion for summary
   D. Application and Enforcement of Dues Deductions                judgment, the nonmovant’s burden is rigorous: he “must
In addition to Plaintiffs’ overarching constitutional challenges    point to concrete evidence in the record”; mere allegations,
to the WDEA and the validity of pre-Janus consent, the              conclusions, conjecture, and speculation will not defeat
Smith Plaintiffs assert a claim against the Clearview BOE           summary judgment. Orsatti v. New Jersey State Police, 71
for continuing to deduct union dues from employees who              F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg,
had signed pre-Janus Union Dues Authorization Forms, but            594 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v.
had not provided new “affirmative consent” authorizations,          Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.
post-Janus. The Smith Plaintiffs also bring claims against          2009)(“[S]peculation and conjecture may not defeat summary
the PERC Defendants for instructing employers to comply             judgment.”). Moreover, “the court need only determine if the
with the WDEA and for issuing orders preventing employers           nonmoving party can produce admissible evidence regarding
from soliciting post-Janus union dues authorizations from           a disputed issue of material fact at trial”; the evidence does
employees.                                                          not need to be in admissible form at the time of summary
                                                                    judgment. FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir.
                                                                    2016).
II. LEGAL STANDARD
 *5 Summary judgment shall be granted if “the movant
shows that there is no genuine dispute as to any material fact      III. ANALYSIS
and the movant is entitled to judgment as a matter of law.”         In both matters presently before the Court, Plaintiffs argue
Fed. R. Civ. P. 56(a). A fact is “material” only if it might        that (1) Union Dues Authorization Forms signed before
impact the “outcome of the suit under the governing law.”           the Janus decision are invalid, (2) the First Amendment
Gonzalez v. Sec’y of Dept of Homeland Sec., 678 F.3d 254,           gives employees a right to resign union membership and
261 (3d Cir. 2012). A dispute is “genuine” if the evidence          cease paying dues without any temporal restrictions, and (3)
would allow a reasonable jury to find for the nonmoving party.      the revocation language in the WDEA is unconstitutional.
Id.                                                                 This Court disagrees with Plaintiff on the first two points.
                                                                    Although the Court agrees that the revocation language in the
In determining the existence of a genuine dispute of material       WDEA is unduly restrictive and, therefore, unconstitutional,
fact, a court’s role is not to weigh the evidence; all reasonable   the Court finds that Plaintiffs have failed to establish standing
inferences and doubts should be resolved in favor of the            to challenge the WDEA, because it has never been enforced
nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613           against them to their detriment.
F.3d 380, 387 (3d Cir. 2010). However, a mere “scintilla
of evidence,” without more, will not give rise to a genuine
dispute for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232           A. Validity of Pre-Janus Authorizations
(3d Cir. 2001). Moreover, a court need not adopt the version         *6 Although the Member Plaintiffs acknowledge that
of facts asserted by the nonmoving party if those facts are         they signed Union Dues Authorization Forms at the
“utterly discredited by the record [so] that no reasonable          commencement of their employment, Plaintiffs claim that
jury” could believe them. Scott v. Harris, 550 U.S. 372, 380        these authorizations are invalid because they were obtained
(2007). In the face of such evidence, summary judgment is           before Janus clarified their rights to abstain from paying
still appropriate “where the record taken as a whole could not      any dues to the union. Unlike Mr. Janus, who was an
lead a rational trier of fact to find for the nonmoving party.”     agency fee paying non-member who never agreed to any dues
Walsh v. Krantz, 386 F.App’x 334, 338 (3d Cir. 2010).               deduction, the Member Plaintiffs all voluntarily agreed to
                                                                    union membership, with full deduction of dues. However,
The movant has the initial burden of showing through the            Plaintiffs argue that the Union Authorization Dues Forms
pleadings, depositions, answers to interrogatories, admissions      must now be considered involuntary, because Plaintiffs could
on file, and any affidavits “that the non-movant has failed         not have freely and knowingly waived a right that they did


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 43 of 100 PageID #: 1085
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


not know they had (the right to avoid paying union fees              membership at any given time. This Court finds no support
as a non-member, as Janus now holds). This argument fails            for this assertion.
as a matter of law, because “changes in intervening law
– even constitutional law – do not invalidate a contract.”           As previously noted, Janus does not invalidate the existing
Smith v. Bieker, 2019 WL 2476679, at *2 (N.D. Cal. June              contractual relationships between unions and their members.
13, 2019)(citing Brady v. United States, 397 U.S. 742, 757           See, e.g., Smith v. Bieker, 2019 WL 2476679, at *2 (“Smith
(1970)); see also Oliver v. Serv. Employees Int’l Union Local        contends that Janus entitles him to elect to stop paying
668, 2019 WL 5964778, at *3 (E.D. Pa. Nov. 12, 2019)(a               dues to the union at the drop of a hat. But Janus did not
“subsequent change in the law does not permit a party to a           concern the relationship of unions and members; it concerned
contract who has enjoyed the benefit of the bargain to rescind       the relationship of unions and non-members. Besides, ‘the
it with the benefit of hindsight”) (citing Coltec Industries, Inc.   First Amendment does not confer ... a constitutional right to
v. Hobgood, 280 F.3d 262, 274-75 (3d Cir. 2002)).                    disregard promises that would otherwise be enforced under
                                                                     state law’ ”)(quoting Cohen v. Cowles Media Co., 501 U.S.
The Janus decision may have established a more appealing             663, 672 (1991)).
alternative for Plaintiffs than what existed under the Abood
framework, but the existence of a better alternative does            The Member Plaintiffs in these matters all agreed to be
not invalidate prior signed contracts. Indeed, District Courts       bound by authorization agreements that set forth an opt-
around the country have already rejected similar claims,             out procedure (prior written notice) with two available
finding that the fact that union members “voluntarily chose          resignation dates (January 1st and July 1st of each year). It is
to pay membership dues in exchange for certain benefits,             possible that unreasonably restrictive or burdensome opt-out
and ‘[t]he fact that plaintiffs would not have opted to pay          procedures could be found to impinge upon First Amendment
union membership fees if Janus had been the law at the time          rights, but this is not the case here. The available resignation
of their decision does not mean their decision was therefore         procedures give union members reasonable opportunities to
coerced.’ ” Babb v. California Teachers Ass’n, 378 F. Supp.          exercise their First Amendment rights to resign from the
3d 857, 877 (C.D. Cal. 2019)(quoting Crockett v. NEA-                union. In fact, after the passage of the WDEA, Plaintiffs were
Alaska, 367 F. Supp. 3d 996, 1007–09 (D. Alaska 2019));              apparently afforded a third possible resignation date (effective
see also Belgau v. Inslee, 2018 WL 4931602, at *5 (W.D.              thirty days after the employee’s anniversary of employment).
Wash. Oct. 11, 2018)(“Plaintiffs’ assertions that they didn’t        Plaintiffs, such as Ms. Curcio, may freely resign from the
knowingly give up their First Amendment rights before Janus          union, but they must do so under the terms of the Union
rings hollow. Janus says nothing about people [who] join a           Dues Authorization Forms. Because the Member Plaintiffs’
Union, agree to pay dues, and then later change their mind           resignations were all processed under the terms of their
about paying union dues.”); O’Callaghan v. Regents of the            agreements, or under more advantageous terms, Plaintiffs are
Univ. of Cal., 2019 WL 2635585, at *3 (C.D. Cal. June 10,            not entitled to the reimbursement of union dues deducted in
2019)(“[N]othing in Janus’s holding requires unions to cease         the months before their union resignations took effect.
deductions for individuals who have affirmatively chosen to
become union members and accept the terms of a contract that
may limit their ability to revoke authorized dues-deductions            C. Workplace Democracy Enhancement Act
in exchange for union membership rights, such as voting,              *7 Next, Plaintiffs argue that the restrictive revocation
merely because they later decide to resign membership.”).            procedure set forth in N.J.S.A. § 52:14-15.9e, as amended
Plaintiffs have a right to resign from the union and cease           by the WDEA, violates their First Amendment rights to
paying union dues, but Janus does not serve to invalidate            resign from the union. The plain language of the revocation
union members’ previously signed Union Dues Authorization            language in N.J.S.A. § 52:14-15.9e restricts union members
Forms.                                                               to one opt-out date per year, with a draconian requirement
                                                                     that employees can only do so by submitting written notice
                                                                     in a very specific 10-day window (which would be unique to
  B. Post-Janus Resignation Rights                                   each employee). If it were enforced as written, the Member
The Member Plaintiffs also argue that, in addition to                Plaintiffs are correct that the WDEA’s revocation procedure
invalidating pre-Janus dues authorizations, the Janus decision       would, in the absence of a contract providing additional
broadly gives union member employees a right to resign their         opt-out dates and a more reasonable notice requirement (as
                                                                     is present here), unconstitutionally restrict an employee’s


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 44 of 100 PageID #: 1086
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)


First Amendment right to opt-out of a public-sector union.        out dates that union members were already entitled to under
However, in these cases, with discovery now closed, the           the Union Dues Authorization Forms. As such, the Member
record indicates that the WDEA’s revocation procedure was         Plaintiffs were never harmed and, in this instance, benefited
not enforced against Plaintiffs as written. Because Plaintiffs    from the manner in which the Union Defendants applied
have not established that they suffered (or are likely to         the WDEA. 3 Therefore, Plaintiffs lack Article III standing
suffer) an “injury-in-fact,” based on the manner in which the     to challenge the constitutionality of the WDEA revocation
WDEA’s revocation procedure was enforced against them,            language.
they lack standing to challenge its constitutionality.

The record demonstrates that neither the State Defendant             D. Refund of Agency Fees
nor the Union Defendants strictly enforced the WDEA’s              *8 In light of Janus, the Non-Member Plaintiffs argue that
revocation procedure against restrictions against Plaintiffs.     they should be reimbursed for agency fees that were deducted
In these cases, the Union Defendants continued to honor           from their pay for years, without their affirmative consent,
the multiple opt-out dates set forth in the Union Dues            to subsidize the unions in violation of the First Amendment.
Authorization Forms. In fact, rather than using the WDEA          While Plaintiffs’ arguments are well-taken, this Court finds
to limit Plaintiffs to a single opt-out opportunity, the Union    that the Union Defendants would prevail based upon their
Defendants’ applied the WDEA in a way that afforded               good-faith belief that these agency fee deductions, which
Plaintiffs a third opt-out opportunity, in addition to the two    were sanctioned by the Supreme Court in Abood, complied
opportunities already available under the terms of the Union      with statutory and constitutional law. Indeed, numerous
Dues Authorization Forms. This additional resignation date        federal courts, including some within the Third Circuit, have
(which ended up being at the end of September 2018),              already held that “good-faith reliance on prior precedent
permitted Ms. Poulson, Mr. Santiago, Ms. Fischer, and Ms.         defeats refund claims in the aftermath of Janus.” Oliver, 2019
Speck to resign their union memberships earlier than they         WL 5964778, at *7 (E.D. Pa. Nov. 12, 2019); see also Babb,
otherwise would have been entitled to under the previous          378 F. Supp. 3d at 871-72. This Court also notes that in Janus,
EERA language or the terms of the Union Dues Authorization        the Supreme Court stated as follows:
Forms (January 1, 2019). The Union Defendants also did
not force Ms. Poulson and Mr. Santiago to comply with the
strict terms of the WDEA’s unreasonable 10-day notice period                  We recognize that the loss of payments
and, instead, consistent with the terms of the Union Dues                     from nonmembers may cause unions
Authorization Forms, only required Ms. Poulson and Mr.                        to experience unpleasant transition
Santiago to submit prior written notice of their desire to opt-               costs in the short term, and may require
out.                                                                          unions to make adjustments in order
                                                                              to attract and retain members. But
Based on the record, the Member Plaintiffs cannot establish                   we must weigh these disadvantages
that they have suffered (or are likely to suffer) an “injury-                 against the considerable windfall
in-fact” to their First Amendment rights. “To have Article                    that unions have received under
III standing, [Plaintiffs] must first demonstrate that [they                  Abood for the past 41 years. It is
have] suffered an injury-in-fact. This injury must be concrete                hard to estimate how many billions
and particularized, and actual or imminent, as opposed                        of dollars have been taken from
to conjectural or hypothetical.” Pitt News v. Fisher, 215                     nonmembers and transferred to public-
F.3d 354, 360 (3d Cir. 2000)(citing Lujan v. Defenders                        sector unions in violation of the First
of Wildlife, 504 U.S. 555, 560 (1992)). If Plaintiffs                         Amendment. Those unconstitutional
demonstrated that State Defendant or the Union Defendants                     exactions cannot be allowed to
were using the WDEA’s revocation language to override and                     continue indefinitely.
narrow contractually agreed upon resignation rights, such
enforcement would certainly have established an injury. 2
However, no such circumstances existed in these matters.          Janus, 138 S. Ct. at 2485–86. In noting that the “windfall”
Here, the Union Defendants used the WDEA’s newly created          received by unions over the past forty years offsets the short-
opt-out date to supplement, rather than narrow, the two opt-      term adjustments and losses that unions would experience



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 45 of 100 PageID #: 1087
 ANN SMITH, LEONARDO SANTIAGO, MICHAEL C...., --- F.Supp.3d ---- (2019)



by losing agency fee contributions, the Supreme Court                 IV. CONCLUSION
seemingly acknowledged that unions would not be forced to             For the foregoing reasons, Plaintiffs’ respective Motions
return all money collected in reliance on Abood. Thus, the            for Summary Judgment [Civ. No. 18-10381, Dkt. No. 160;
Supreme Court’s language suggests that it only intended for           Civ. No. 18-15628, Dkt. No. 38], will be DENIED, and
Janus to apply prospectively, rather than retroactively.              the Cross-Motions for Summary Judgment, filed by the
                                                                      Union Defendants [Civ. No. 18-10381, Dkt. No. 171; Civ.
                                                                      No. 18-15628, Dkt. No. 40], the State Defendant [Civ. No.
   E. Clearview BOE and the PERC Defendants
                                                                      18-10381, Dkt. No. 173; Civ. No. 18-15628, Dkt. No. 41], will
Based on this Court’s findings as to the overarching issues in
                                                                      be GRANTED. Additionally, the Motion for Judgment on the
this case, the claims against the Clearview BOE and the PERC
                                                                      Pleadings by the Clearview BOE [Civ. No. 18-10381, Dkt.
Defendants must be dismissed. Indeed, because this Court
                                                                      No. 166] and the Motion to Dismiss by the PERC Defendants
finds that the pre-Janus Union Dues Authorization Forms
                                                                      [Civ. No. 18-10381, Dkt. No. 169] will be GRANTED.
remained valid and that Plaintiffs could not resign from the
                                                                      Finally, the Fischer Plaintiffs’ Motion for Class Certification
union without temporal restrictions, the Clearview BOE did
not violate the Plaintiffs’ constitutional rights by continuing       [Civ. No. 18-15628, Dkt. No. 39] will be DENIED, as moot.
                                                                      Appropriate Orders shall issue on this date.
to deduct dues and the PERC Defendants did not violate
Plaintiffs’ rights by ordering the school districts to continue
honoring the existing authorization agreements.                       All Citations

                                                                      --- F.Supp.3d ----, 2019 WL 6337991


Footnotes
1      The Union Defendants state that Mr. Sandberg’s revocation was mistakenly registered as being received on July 10,
       2018, the date he sent a follow-up email to the union representative inquiring about the status of his opt-out request.
2      In this case, this Court need not determine the precise parameters of a constitutionally permissible opt-out procedure.
       This Court, however, would go so far as to say that, if Defendants were to enforce the statute in the absence of additional
       opt-out opportunities, the WDEA’s revocation procedure – which allows only a single opt-out opportunity and can be
       taken advantage of only through a perfectly-timed written notice – would unconstitutionally infringe upon an employee’s
       First Amendment rights. Moreover, even if the WDEA’s revocation procedure was incorporated into a contract, such as
       the Union Dues Authorization Form, it would be unconstitutional if it were the public employee’s sole method to resign
       membership.
3      Although Ms. Curcio has not yet resigned from the Union, she freely admits that she has not even tried to do so.
       Because the Union Defendants and the State Defendants have, thus far, not held union members to the strict resignation
       procedures outlined in the WDEA, Ms. Curcio’s potential to suffer an “injury-in-fact” due to the WDEA is “conjectural or
       hypothetical.”


 End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 46 of 100 PageID #: 1088




                              EXHIBIT “F”
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 47 of 100 PageID #: 1089
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

                                                                        Labor and Employment
                                                                            Dues, Fees, and Assessments
                  2019 WL 5964778
    United States District Court, E.D. Pennsylvania.                    Former union member was not compelled to
                                                                        join public employee union, and thus, her
             Shalea OLIVER, Plaintiff,                                  voluntary choice to join union defeated her
                        v.                                              claim for monetary damages for union dues paid
       SERVICE EMPLOYEES INTERNATIONAL                                  to union from beginning of her employment
         UNION LOCAL 668 et al., Defendants.                            until her resignation from union, on her § 1983
                                                                        claim that her union membership violated her
                 CIVIL ACTION No. 19-891                                First Amendment rights; Pennsylvania's Public
                             |                                          Employe Relations Act (PERA) made clear that
                  Filed November 12, 2019                               all public employees had choice to join or refrain
                                                                        from union activities, and economic advantage
Synopsis                                                                in declining membership and paying agency fees
Background: Former union member brought § 1983                          rather than full union dues would have been self-
action against public employee union, seeking monetary                  evident when member joined union. U.S. Const.
damages for union dues paid to union from beginning                     Amend. 1; 42 U.S.C.A. § 1983; 43 Pa. Stat. Ann.
of her employment until her resignation from union, and                 § 1101.401.
seeking declaratory judgment that certain provisions of
Pennsylvania's Public Employe Relations Act (PERA) were
unconstitutional as applied to her. The parties cross-moved
                                                                  [2]   Contracts
for summary judgment.
                                                                            Invalidity of contract
                                                                        A subsequent change in the law does not permit
                                                                        a party to a contract who has enjoyed the benefit
Holdings: The District Court, Gerald A. McHugh, J., held                of the bargain to rescind it with the benefit of
that:                                                                   hindsight.

[1] member was not compelled to join public employee union,             1 Cases that cite this headnote
and thus, her voluntary choice to join union defeated her claim
for monetary damages;
                                                                  [3]   Labor and Employment
                                                                            Preemption
[2] union was not acting under color of state law in
collecting union dues pursuant to agency-shop agreement                 States
with employer, as required for former union member to state                  Labor and Employment
claim under § 1983;                                                     Unless union rule or its enforcement impinges
                                                                        on some policy of federal labor law, regulation
[3] union was acting in good faith in collecting dues; and              of relationship between union and employee is
                                                                        contractual matter governed by local law.
[4] member's claim for declaratory judgment was moot.

                                                                  [4]   Civil Rights
Plaintiff's motion denied and defendant's motion granted.                    Employment practices
                                                                        Public employee union was not acting under
                                                                        color of state law in collecting union dues
 West Headnotes (10)                                                    pursuant to agency-shop agreement with
                                                                        employer, as required for former union member
                                                                        to state claim under § 1983 for violation of
 [1]    Constitutional Law
                                                                        her First Amendment rights; although union
            Dues and fees
                                                                        was only able to lawfully collect membership


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 48 of 100 PageID #: 1090
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

       dues from members through authorization                     and the challenged action that seemingly private
       conferred by Pennsylvania's Public Employe                  behavior may be fairly treated as that of the state
       Relations Act (PERA), union was not actor                   itself. 42 U.S.C.A. § 1983.
       controlled by state, was not performing function
       delegated by state, and was not entwined with
       government policies or management, PERA did          [8]    Civil Rights
       not mandate inclusion of agency shop provisions                  Cooperation with state actor
       in agreements negotiated between state and
                                                                   In determining whether private defendant is
       public sector unions, and state was merely
                                                                   “state actor,” as required to state claim under
       transfer agent in deducting dues from wages.
                                                                   § 1983, courts inquire: (1) whether the private
       U.S. Const. Amend. 1; 42 U.S.C.A. § 1983; 43
                                                                   entity has exercised powers that are traditionally
       Pa. Stat. Ann. § 1101.401.
                                                                   the exclusive prerogative of the state, (2) whether
       1 Cases that cite this headnote                             the private party has acted with the help of or
                                                                   in concert with state officials, or (3) whether the
                                                                   state has so far insinuated itself into a position
 [5]   Civil Rights                                                of interdependence with the acting party that it
            State or territorial action, or individual or          must be recognized as a joint participant in the
       private action, in general                                  challenged activity. 42 U.S.C.A. § 1983.
       In determining whether the conduct at issue was
       taken under the color of state law, as required
       to state claim under § 1983, courts determine        [9]    Civil Rights
       whether the action may be fairly attributable to                 Privilege or Immunity; Good Faith and
       the State. 42 U.S.C.A. § 1983.                              Probable Cause
                                                                   Public employee union's collection of union dues
                                                                   from former union member prior to Janus v. Am.
 [6]   Civil Rights                                                Fed'n of State, Cty., & Mun. Employees, Council
            State or territorial action, or individual or          31, 138 S. Ct. 2448, 201 L. Ed. 2d 924 (2018),
       private action, in general                                  which held that no payment to a union could
       There are two prongs to the fair attribution test           be collected absent an employee's affirmative
       for determining whether conduct at issue was                consent, was based upon union's good-faith
       taken under the color of state law, as required             belief that it was complying with statutory and
       to state claim under § 1983: (1) the conduct                constitutional law applicable at time, and thus,
       responsible for the alleged deprivation must have           union was shielded from liability on member's
       been caused by the exercise of some right or                claim, under § 1983 for violation of her First
       privilege created by the State, or by a rule of             Amendment rights, where collective bargaining
       conduct imposed by the state or by a person for             agreement's (CBA) agency shop provisions were
       whom the State is responsible. and (2) the party            lawful under Pennsylvania's Public Employe
       charged with the deprivation must be a person               Relations Act (PERA), and sanctioned under
       who may fairly be said to be a state actor. 42              prior precedent of United States Supreme Court.
       U.S.C.A. § 1983.                                            U.S. Const. Amend. 1; 42 U.S.C.A. § 1983; 43
                                                                   Pa. Stat. Ann. § 1101.401.

                                                                   1 Cases that cite this headnote
 [7]   Civil Rights
            Private Persons or Corporations, in General
       In determining whether defendant is “state           [10]   Constitutional Law
       actor,” as required to state claim under § 1983,                Public employment in general
       primary question guiding the inquiry is whether             Former public employee union member
       there is such a close nexus between the state               had no cognizable interest in determining



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 49 of 100 PageID #: 1091
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

        constitutionality as applied to her of union           As to Plaintiff's damages claim, the Union promptly refunded
        security provisions in Pennsylvania's Public           all dues deducted from her pay once she resigned from
        Employe Relations Act (PERA), which restricted         membership, and there is no factual or legal basis for any
        window of time in which union members could            refund while she was a member. 1 Furthermore, Plaintiff's
        withdraw their membership and cease paying full        damages claim is one for violation of constitutional rights
        membership dues, where member resigned from            brought under 42 U.S.C. § 1983, and she cannot meet the
        union membership, member already obtained              requirement of state action. Even if she could, the Union
        relied, and there was no reasonable basis for          would be protected by its good-faith reliance on settled law
        suggesting that violation might recur, since state     until Janus was decided.
        had no institutional incentive to lend support
        to union. 43 Pa. Stat. Ann. §§ 1101.301(18),           As to Plaintiff's claim for declaratory relief with respect
        1101.401, 1101.705.                                    to the operation of PERA, she lacks standing, because she
                                                               was permitted to resign from membership and the current
                                                               collective bargaining agreement between the Commonwealth
                                                               and Local 668 does not include the “union security” clause
                                                               to which she objects. For these reasons, the Union's motion
Attorneys and Law Firms                                        for summary judgment and motion to dismiss will be granted,
                                                               and Plaintiff's motion for summary judgment will be denied.
Charles O. Beckley, II, Beckley & Madden, Harrisburg, PA,
Daniel R. Suhr, Jeffrey Schwab, Chicago, IL, for Plaintiff.
                                                                  I. Factual Background
                                                               Plaintiff Shalea Oliver is an employee of the Pennsylvania
                    MEMORANDUM                                 Department of Human Services working as an Income
                                                               Maintenance Caseworker in the Philadelphia County
Gerald Austin McHugh, United States District Judge
                                                               Assistance Office. Employees at the Philadelphia County
 *1 This is an action brought in the aftermath of Janus        Assistance Office are represented in collective bargaining by
v. AFSCME, ––– U.S. ––––, 138 S. Ct. 2448, 201                 Local 668, and at the time of Plaintiff's hiring, a Collective
L.Ed.2d 924 (2018), in which a sharply divided Supreme         Bargaining Agreement (CBA) existed between Local 668
Court significantly altered the structure under which public   and the Commonwealth as authorized by PERA. The CBA
employee unions operate when it overruled long-standing        at that time included union security provisions, authorized
precedent, declaring the practice of collecting fees from      by 43 P.S. §§ 1101.301(18), 1101.401, and 1101.705, which
non-member employees unlawful. Plaintiff here, a former        restricted the window of time in which Local 668 members
union member who resigned from the union after Janus           could withdraw their membership and cease paying full
was decided, seeks monetary damages against Defendant,         membership dues.
Service Employees International Union Local 668 (or the
Union), for membership dues paid to the Union from the          *2 Upon being hired in December 2014, Plaintiff was
beginning of her employment in December 2014 through the       presented with a choice as then-sanctioned by the Supreme
date of her resignation in August 2018. Although nothing       Court's decision in Abood v. Detroit Board of Education,
compelled Plaintiff to join the Union, she argues that she     431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977), and
cannot have given her “affirmative consent” in her choice      PERA: either enroll in Local 668 as a member and have
to become a member and is now entitled to a full refund of     full membership dues deducted regularly from her pay, or
her membership dues. Plaintiff further seeks a declaratory     decline membership and contribute a reduced amount in the
judgment that certain provisions of Pennsylvania's Public      form of agency fees. 2 Plaintiff elected to enroll as a member
Employe Relations Act (PERA) are unconstitutional as           in the Union. On June 27, 2018, the Supreme Court issued
applied to her.                                                its opinion in Janus v. AFSCME, ––– U.S. ––––, 138 S.
                                                               Ct. 2448, 201 L.Ed.2d 924 (2018), overruling Abood and
The parties have agreed to proceed through cross-motions for   holding that charging agency fees to non-member employees
summary judgment on a stipulated record.                       in public sector unions was unconstitutional under the First
                                                               Amendment. On August 10, 2018, Plaintiff sent a letter



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 50 of 100 PageID #: 1092
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

to Local 668 announcing her resignation from the Union            “It shall be lawful for public employes to organize, form,
and requesting the cessation of dues deductions. The Union        join or assist in employe organizations... and such employes
transmitted the letter to the Commonwealth on September           shall also have the right to refrain from any or all such
20, 2018, instructing it to cease deducting dues. When the        activities.” 3 43 P.S. § 1101.401. It is difficult to comprehend
Commonwealth did not immediately respond, the Union               how Plaintiff can complain that she was compelled to join
wrote again in November 2018 and January 2019, until              the Union in violation of her First Amendment right of free
the requested action was taken, and Local 668 refunded
                                                                  association. 4 There was no legal compulsion for her to join,
to Plaintiff the amount deducted in the interim, a total of
                                                                  and the economic advantage in declining membership and
$287.49. Stipulation ¶¶ 18-23, ECF 35. Plaintiff is no longer a
member of Local 668 and does not pay any dues to the Union.       paying an agency fee would have been self-evident. 5 Plaintiff
                                                                  contends that if only she had known of a constitutional right
Following Janus, Local 668 and the Commonwealth entered           to pay nothing for services rendered by the Union—despite
into a Side Letter effective April 2, 2019, modifying the         knowledge of her right at the time to refuse membership
CBA and effectively nullifying the union security provisions      and pay less— she would have declined union membership
it contained by allowing members to resign at any time from       completely. I can discern no logic in such a position. Plaintiff
that date forward. The Side Letter has since been superseded      has not alleged she was actively pressured to join, and the
by a new CBA which lacks any union security provisions.           Supreme Court has held that that background social pressure
                                                                  employees may feel to join a union is “no different from
                                                                  the pressure to join a majority party that persons in the
   II. Standard of Review                                         minority always feel” and “does not create an unconstitutional
Plaintiff and Local 668 have filed cross-motions for summary      inhibition on associational freedom.” Minnesota Community
judgment pursuant to Federal Rule of Civil Procedure 56(a).       College Faculty Association v. Knight, 465 U.S. 271, 290, 104
A grant of summary judgment is appropriate “if, drawing all       S.Ct. 1058, 79 L.Ed.2d 299 (1984). Not surprisingly, other
inferences in favor of the nonmoving party, the pleadings, the    courts have held that “[w]here the employee has a choice
discovery and disclosure materials on file, and any affidavits    of union membership and the employee chooses to join,
show that there is no genuine issue as to any material fact and   the union membership money is not coerced. The employee
that the movant is entitled to judgment as a matter of law.”      is a union member voluntarily.” Kidwell v. Transportation
Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581      Communications Int'l Union, 946 F.2d 283, 292-93 (4th Cir.
(3d Cir. 2009). The parties have submitted stipulated facts and   1991). Accord Farrell v. IAFF, 781 F. Supp. 647, 649 (N.D.
agree that there are no genuine issues of material fact present   Cal. 1992).
in this case.
                                                                   *3 In codifying Plaintiff's right to refrain from joining
Local 668 has also filed a motion to dismiss pursuant to          the Union, PERA was following Supreme Court precedent
Federal Rule of Civil Procedure 12(h)(3), on the basis that       established long before Janus. The “First Amendment right
Plaintiff lacks standing to pursue its claims for declaratory     to opt out of union membership was clarified in 1977 [by
relief as to the application of 43 P.S. §§ 1101.301(18),          Abood],” with the result that an employee's decision to join
1101.401, and 1101.705. Rule 12(h)(3) provides: “Whenever         a union thereafter must be viewed as voluntary. Smith v. Sup.
it appears by suggestion of the parties or otherwise that the     Ct., Cty. of Contra Costa, 2018 WL 6072806, at *1 (N.D.
court lacks jurisdiction of the subject matter, the court shall   Cal. Nov. 16, 2018). Nothing in Janus suggests otherwise; in
dismiss the action.”                                              fact, the plaintiff there had invoked his right not to join the
                                                                  defendant union and was an agency-fee payer.

  III. Discussion                                                  [2]   [3] In further analyzing whether Plaintiff's decision
                                                                  to join the union was voluntary, it is important to bear
         A. Plaintiff's Voluntary Choice to Join                  in mind the relationship between Plaintiff and the Union
        Local 668 Defeats Her Claim for Damages                   was contractual in nature. 6 A subsequent change in the
                                                                  law does not permit a party to a contract who has enjoyed
 [1] When Plaintiff was hired, PERA made clear that she was       the benefit of the bargain to rescind it with the benefit
not obligated to join the Union:                                  of hindsight. See Coltec Industries, Inc. v. Hobgood, 280



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 51 of 100 PageID #: 1093
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

F.3d 262, 274-75 (3d Cir. 2002) (declining to allow party           2744, 73 L.Ed.2d 482 (1982). There are two prongs to the
to revisit settlement agreement because of a change in              “fair attribution” test: first, the conduct responsible for the
background law, holding that it chose to do so “exchange for        alleged deprivation must have been “caused by the exercise
valuable consideration” and “must bear the consequences of          of some right or privilege created by the State or by a rule
its informed, counseled and voluntary decision”); see also          of conduct imposed by the state or by a person for whom
Ehrheart v. Verizon Wireless, 609 F.3d 590, 595 (3d Cir.            the State is responsible”; and second, “the party charged with
2010) (“Of particular concern in Coltec was the belief that         the deprivation must be a person who may fairly be said
the company was attempting to escape the consequences of a          to be a state actor.” Id.; see also American Manufacturers
bargain it regretted in hindsight.”). As the Union points out,      Mutual Insurance Co. v. Sullivan, 526 U.S. 40, 50, 119 S.Ct.
even in the profoundly serious context of plea agreements in        977, 143 L.Ed.2d 130 (1999) (quoting both prongs of Lugar
criminal cases, a later development in the law benefiting a         test). Plaintiff satisfies the first part of the fair attribution
defendant does not permit that defendant to revoke a plea.          test. The Commonwealth has established an intricate and
Brady v. United States, 397 U.S. 742, 756-57, 90 S.Ct. 1463,        thorough statutory scheme governing public sector collective
25 L.Ed.2d 747 (1970); United States v. Johnson, 67 F.3d 200,       bargaining through PERA. Although it is true that Plaintiff
201-02 (9th Cir. 1995).                                             was not compelled under PERA to become a member of
                                                                    the Union, Local 668 was only able to lawfully collect
Given the strength of these principles and their applicability to   membership dues from Plaintiff and other employees through
this context, federal courts have been unanimous in rejecting       authorization conferred by PERA.
claims brought by former union members seeking to rescind
membership retroactively. Bermudez v. SEIU Local 521, 2019           [7] [8] Plaintiff's claim founders, however, at the second
WL 1615414, at *2 (N.D. Cal. Apr. 16, 2019); Belgau v.              part of the test, as Local 668 is not a “state actor” for the
Inslee, 359 F. Supp. 3d 1000, 1016 (W.D. Wash. 2019);               purposes of § 1983. In determining whether a party is a
Cooley v. Cal. Statewide Law Enforcement Ass'n, 2019 WL             state actor under § 1983, the Third Circuit applies Fourteenth
331170, at *3 (E.D. Cal. Jan. 25, 2019); Smith v. Sup. Ct., Cty.    Amendment state action doctrine. Leshko v. Servis, 423 F.3d
of Contra Costa, 2018 WL 6072806, at *1 (N.D. Cal. Nov.             337, 339 (3d Cir 2005) (“We consider actions ‘under color of
16, 2018); Seager v. UTLA, 2019 WL 3822001, at *2 (C.D.             law’ as the equivalent of ‘state action’ under the Fourteenth
Cal. Aug. 14, 2019); Babb v. California Teachers Assn., 378         Amendment.”). 8 The primary question guiding the inquiry is
F. Supp. 3d 857, 877 (C.D. Cal. 2019).                              whether “there is such a ‘close nexus between the State and
                                                                    the challenged action’ that seemingly private behavior ‘may
Plaintiff may now regret the bargain she struck with the            be fairly treated as that of the State itself.’ ” Id. at 340 (quoting
Union by choosing to become a member, but such later                Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass'n,
regret does not suffice to show that her past choice was
                                                               531 U.S. 288, 295, 121 S.Ct. 924, 148 L.Ed.2d 807 (2001)). 9
unlawfully coerced or compelled. The facts to which the
                                                               Leshko further refined the inquiry by identifying two factual
parties have stipulated cannot support a claim that Plaintiff
                                                               categories of cases that may constitute state action, those
was compelled to associate with Local 668 in violation of her
                                                               involving activities and those involving actors. Under Leshko,
First Amendment rights. 7                                      a private party that undertakes “an activity that is significantly
                                                               encouraged by the state or in which the state acts as a joint
                                                               participant” would be a state actor under § 1983. Id. at 340.
            B. 42 U.S.C. § 1983 and State Action               “Determining state action in such cases requires tracing the
                                                               activity to its source to see if that source fairly can be said
 *4 [4] [5] [6] Even assuming for the sake of discussion to be the state.” Id. Stated differently, “[t]he question is
that Plaintiff were able to show that her choice to join Local whether the fingerprints of the state are on the activity itself.”
668 was somehow unlawfully compelled, she would not be         Id. Alternatively, “an actor that is controlled by the state,
able to vindicate her rights against the Union through a §     performs a function delegated by the state, or is entwined with
1983 suit because the Union was not acting under “color        government policies or management” can implicate § 1983
of state law.” In determining whether the conduct at issue     state action doctrine. Id.
was taken under the color of state law, courts determine
whether the action may “be fairly attributable to the State.”   *5 It is simple to dispense with the second category of cases
Lugar v. Edmondson Oil Co., 457 U.S. 922, 937, 102 S.Ct.       identified by Leshko. Local 668 is not an actor controlled


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 52 of 100 PageID #: 1094
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

by the state, is not performing a function delegated by            did not amount to state action because the “NLRA does not
the state, and is not entwined with government policies            mandate the existence or content of, for example, seniority
or management. The leadership, bylaws, operations, and             clauses, work rules, staffing requirements, or union security
priorities of Local 668 are all determined by its membership,      provisions like agency shop clauses or mandatory payroll
not by the Commonwealth. Local 668 has not been                    deductions for union dues,” and “the parties, like any two
delegated any state functions, nor does it rely upon material      parties to a private contract, were still free to adopt or reject
resources from the state in carrying about its own activities.     an agency shop clause” in their CBA. Id. at 478. 10 Both
Additionally, although public sector collective bargaining         plaintiffs in those cases were unsuccessful in arguing that the
is sanctioned by the Commonwealth, Local 668 does not              NLRA's authorization of agency shop provisions in CBAs
play a managerial role in shaping government policies or           was enough to satisfy § 1983's state action requirements.
management decisions; to the contrary, it negotiates with the
Commonwealth in an adversarial posture on behalf of its             *6 Although White and Kolinske did not involve public
membership. All these facts would indicate that Local 668 is       employee unions, their shared rationale also has logical
not a state actor under Leshko.                                    force in this context. Like its NLRA counterpart, PERA
                                                                   does not mandate the inclusion of agency shop provisions
In determining whether the activity of enrolling public sector     in agreements negotiated between the Commonwealth and
employees as members pursuant to agency shop provisions            public sector unions, but instead merely authorizes them.
constitutes state action, Local 668 emphasizes that public         The fact that the parties availed themselves of the collective
sector employees had and continue to have the option               bargaining procedures established by PERA is not sufficient
of joining or refraining from joining unions as members.           to establish state action. Finding otherwise would contradict
Moreover, as Local 668 correctly observes, it is unlawful          the principles of White.
for the Commonwealth or public sector unions to coerce
employees into becoming members, because PERA confers              In searching for additional avenues to bolster its argument that
a statutory right on employees to abstain from taking part         state action is present, Plaintiff cites to several cases which
in union activity. These arguments reinforce the fact that         hold that dues authorization constitutes a contract between the
the state cannot be said to putting its thumb on the scale in      employee and the employer, not the Union. Pl.'s Resp. to Mot.
promoting union membership enrollment. Weighing against            for Summ. J. at 3-4, ECF 39; see, e.g., Int'l Ass'n of Machinists
the Union's position is the broader structural context through     Dist. Ten v. Allen, 904 F.3d 490, 492 (7th Cir. 2018) (“A dues-
which Local 668 and the Commonwealth interact in the               checkoff authorization is a contract between an employer
collective bargaining process. Local 668 is only able to           and employee for payroll deductions....The union itself is
organize, enroll, and collect dues from members insofar
                                                                   not a party to the authorization.”). 11 If dues deduction
as it has been authorized to do so by PERA, and the
                                                                   authorizations are properly considered as two-party contracts
Commonwealth is authorized to deduct dues payments from
                                                                   between the employee and the employer, Plaintiff reasons,
employee paychecks.
                                                                   then state action must necessarily be implicated.

None of these facts, however, rise to the level required to
                                                                   I find this view of dues-deduction provisions unrealistic and
find that the Commonwealth is a “joint participant” for the
                                                                   artificial, because once the Commonwealth has issued a wage
purposes of state action under § 1983. The Third Circuit has
                                                                   payment under the CBA to its employee it has no beneficial
analyzed this question with respect to the National Labor
                                                                   interest in any portion of those wages. In deducting dues from
Relations Act (NLRA), a statute analogous to PERA in
                                                                   the employee's pay it is simply acting as a transfer agent
many respects, squarely holding that “state action is not
                                                                   carrying out the separate agreement between the union and
present” in circumstances involving “actions taken by a
                                                                   its member. Such an arrangement is, as the National Labor
union pursuant to an agency-shop provision in a collective
                                                                   Relations Board has found, accurately described as a third-
bargaining agreement.” White v. Communications Workers of
                                                                   party assignment of a right:
America, AFL-CIO, Local 1300, 370 F.3d 346, 349-50 (3d
Cir. 2004). In doing so, the White Court adopted the analysis
of the District of Columbia Circuit in an earlier case, Kolinske
v. Lubbers, 712 F.2d 471 (D.C. Cir. 1983), which had found                      A check-off authorization is that
that the NLRA's authorization of agency shop provisions                         special form of contract defined in
                                                                                the Restatement 2d, Contracts Section


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 53 of 100 PageID #: 1095
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

            317 (1981), as an “assignment of a                    Under the Third Circuit's standard, Plaintiff would need to
            right.” More specifically, a checkoff                 prove that the union had a “subjective” understanding that it
            authorization is a partial assignment                 was violating her rights or displayed “gross negligence” in
            of a future right, that is, an employee               maintaining a belief that its conduct was lawful. Jordan, 20
            (the assignor) assigns to his union                   F.3d at 1277-78. 14
            (the assignee) a designated part of
            the wages he will have a right                        Plaintiff will not be able to do so on the record here. The
            to receive from his employer (the                     CBA's agency shop provisions were lawful under PERA, and
            obligor) in the future, so long as                    more importantly, were sanctioned by the Supreme Court
            he continues his employment. The                      in Abood. Their constitutionality had been considered and
            employer is thereby authorized to pay                 upheld by the Supreme Court multiple times after Abood,
            the specified amounts to the union                    including most recently in Harris v. Quinn, 573 U.S. 616, 134
            when the employee's right to wage                     S.Ct. 2618, 189 L.Ed.2d 620 (2014). As noted at the outset,
            payments accrues.                                     Janus was decided by a five-to-four majority, with a powerful
                                                                  dissent grounded in the doctrine of stare decisis. Against that
                                                                  background it would be unreasonable to hold that the Union
IBEW Local No.2088 (Lockheed Space Operations), 302               should have known of the constitutional infirmity of agency
N.L.R.B 322, 327 (1991) (internal citations omitted).             shop provisions.

The union's right to collect the dues is not created by
the Commonwealth; it is created by the union's contract
                                                                    D. Plaintiff's Claims for Declaratory Relief Are Moot
with its members. The Commonwealth's role as employer
role is strictly ministerial, implementing the instructions of     [10] Finally, Plaintiff's claims for declaratory and injunctive
the employee. The union would ultimately collect its due          relief regarding the application of 43 P.S. §§ 1101.301(18),
regardless, but by some other means. It cannot credibly be        1101.401, and 1101.705 suffers from lack of standing and
said that by affording the convenience of a dues check-           mootness. As Plaintiff is no longer a member of the Union, she
off a public employer is “significantly encouraging” the          has no cognizable interest in determining the constitutionality
assignment or that the employer is its “source” under Leshko.     of the union security provisions, and an opinion rendered
As a result, the Union is not involved in state action by
                                                                  by me on the issue would be advisory. 15 City of Erie
collecting dues pursuant to an agency-shop agreement with
                                                                  v. Pap's A.M., 529 U.S. 277, 287, 120 S.Ct. 1382, 146
the employer. 12                                                  L.Ed.2d 265 (2000). As to mootness, Plaintiff obtained
                                                                  relief even before the Side Letter was negotiated. Plaintiff
                                                                  cites Paragraph 5 of the the Side Letter to suggest that the
                   C. Good-Faith Defense                          Commonwealth is required to deduct dues regardless of the
                                                                  employee's wishes. But this is intellectually dishonest because
 *7 [9] Even if there were sufficient state action to permit      it ignores Paragraphs 6 through 8, which make clear that
a § 1983 suit against the Union to proceed, Local 668 would       the opposite is true. Side Letter, ECF 26-6. Moreover, the
nonetheless prevail based upon its good-faith belief that it      parties have stipulated that the CBA in effect at the time
was complying with statutory and constitutional law prior         has been superseded by an amended CBA, which does not
to Janus. Numerous federal courts have held that good-faith       have a “maintenance of membership” provision. Stipulation
reliance on prior precedent defeats refund claims brought in      ¶ 7. Finally, as noted in my memorandum dismissing claims
the aftermath of Janus. 13 The Third Circuit, following the       against the Commonwealth, because the Commonwealth has
Fifth Circuit's lead, has found that “private defendants should   no institutional incentive to lend support to the Union, there
not be held liable under § 1983 absent a showing of malice and    is no reasonable basis for suggesting that a violation might
evidence that they either knew or should have known of the        recur.
statute's constitutional infirmity.” Jordan v. Fox, Rothschild,
O'Brien & Frankel, 20 F.3d 1250, 1274 n.29 (3d Cir. 1994)
                                                                    IV. Conclusion
(quoting Wyatt v. Cole, 994 F.2d 1113, 1120 (5th Cir. 1993)).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 54 of 100 PageID #: 1096
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

                                                                    Summary Judgment and its Motion to Dismiss, and deny
 *8 Plaintiff's claim for damages suffers from multiple
                                                                    Plaintiff's Motion for Summary Judgment.
defects, the most significant of which is that the record cannot
support a conclusion that she was in any sense compelled to
join the Union. Furthermore, Plaintiff is no longer a member        All Citations
of the Union and the current CBA does not contain any union
security provisions, creating issues as to both standing and        --- F.Supp.3d ----, 2019 WL 5964778, 2019 L.R.R.M. (BNA)
mootness. Accordingly, I grant both Local 668's Motion for          435,123


Footnotes
1      In her complaint, Plaintiff requested damages in the form of (1) all dues paid to the Union before the June 27, 2018,
       Janus decision and (2) all dues paid after the Janus decision. The Union has already refunded all dues paid to Plaintiff
       from the August, 10, 2018 date of her resignation letter, and so Plaintiff effectively seeks a refund of all dues paid prior
       to that date. I deal with Plaintiff's request for declaratory and injunctive relief regarding exclusive representation in my
       opinion regarding Plaintiff's claims against the Commonwealth.
2      Agency fees, or “fair share” fees, were reduced payments that public sector unions could collect from non-member
       employees solely for the purposes of fulfilling their collective bargaining obligations. The levying of agency fees had been
       endorsed by Abood as a method for, inter alia, preventing non-members from “free riding” off of unions' efforts to obtain
       benefits for all represented employees, while also recognizing non-members' First Amendment rights to refrain from
       subsidizing ideological activity they were opposed to. Abood, 421 U.S. at 221-22, 97 S.Ct. 1782. Workplaces governed
       by CBAs that allow for the collection of agency fees are known as agency shops.
3      The irregular spelling “employe” appears in public sector labor law statutes of other states as well. The Wisconsin Court of
       Appeals examined this anomaly with respect to its own statute and determined that it resulted from a deliberate decision
       made by the statute's original drafter to prevent typographical errors: “Since ‘e’ and ‘r’ are right next to each other on
       the typewriter keyboard, there's a real risk that ‘employer’ might be typed ‘employee,’ and vice-versa.” Richland Sch.
       Dist. v. Dep't of Indus., Labor & Human Relations, Equal Rights Div., 166 Wis.2d 262, 479 N.W.2d 579, 583 n.1 (Wis.
       Ct. App. 1991).
4      At the Rule 16 Conference, Plaintiff's Counsel was unable to identify any values exemplified by the Union or any positions
       it has taken that were objectionable to Plaintiff.
5      The parties have stipulated that agency fees would have amounted to 56.1 percent of full union dues. Stipulated Facts
       ¶ 13.
6      “Unless the rule or its enforcement impinges on some policy of the federal labor law, the regulation of the relationship
       between union and employee is a contractual matter governed by local law.” Scofield v. NLRB, 394 U.S. 423, 426 n.3,
       89 S.Ct. 1154, 22 L.Ed.2d 385 (1969); see also Int'l Ass'n of Machinists v. Gonzales, 356 U.S. 617, 618, 78 S.Ct. 923, 2
       L.Ed.2d 1018 (1958) (holding the “contractual conception of the relation between a member and his union widely prevails
       in this country”); James v. Int'l Bhd. of Locomotive Engineers, 302 F.3d 1139, 1146 (10th Cir. 2002) (“It is well settled that
       the relationship existing between a trade union and its members is contractual and that the constitution ... constitute[s]
       a binding contract.”) (citations omitted).
7      Agency fees are not at issue in this case, because they would be subsumed by the union dues that Plaintiff voluntarily
       paid. Even if they were, no federal court has interpreted Janus as entitling non-members to a refund of agency fees. See
       Cook v. Brown, 364 F. Supp. 3d 1184, 1193 (D. Or. 2019) (noting that “there is no indication that Janus intended to open
       the floodgates to retroactive monetary relief”); Hough v. SEIU Local 521, 2019 WL 1785414, at *1 (N.D. Cal. Apr. 16,
       2019); Babb v. California Teachers Association, 378 F. Supp. 3d at 876 (C.D. Cal. 2019); Wholean v. CSEA Local 2001,
       2019 WL 1873021, at *3 (D. Conn. April 26, 2019); Bermudez v. SEIU, Local 521, 2019 WL 1615414, at *1 (N.D. Cal.
       Apr. 16, 2019); Mooney v. Illinois Educ. Ass'n, 372 F. Supp. 3d 690, 707 (C.D. Ill. 2019); Janus v. AFSCME, ––– F.3d
       ––––, –––– – ––––, 2019 WL 5704367, at *11-12 (7th Cir. Nov. 5, 2019).
8      The defendants in Leshko were former foster parents to the plaintiff, and the foster care program is governed by
       Pennsylvania state law and regulations. See 55 Pa. Code §§ 3700 et. seq.; 42 Pa. §§ 6301 et. seq. As such, the Leshko
       Court's understandably focused on the second prong of Lugar's fair attribution test, whether the parents were state actors
       for the purpose of § 1983 liability. Th e first prong of the Lugar test was easily satisfied.
9      It is worth echoing the Third Circuit's characterization of state action doctrine as “labyrinthine.” Leshko, 423 F.3d at 338.
       Even while articulating the inquiry in terms of there existing a close nexus between the state and the challenged action,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 55 of 100 PageID #: 1097
 Oliver v. Service Employees International Union Local 668, --- F.Supp.3d ---- (2019)
2019 L.R.R.M. (BNA) 435,123

      the Leshko Court acknowledged there is “no ‘simple line’ between states and private persons.” Id. at 339. In Kach v. Hose,
      589 F.3d 626, 646 (3d. Cir. 2009), the Third Circuit reaffirmed Leshko's formulation of the inquiry but made additional
      reference to “three broad tests generated by Supreme Court jurisprudence” that it had outlined in an earlier case, Mark
      v. Borough of Hatboro, 51 F.3d 1137 (3d. Cir. 1995). As formulated by Mark and Kach, these tests are: (1) “whether the
      private entity has exercised powers that are traditionally the exclusive prerogative of the state”; (2) “whether the private
      party has acted with the help of or in concert with state officials”; and (3) whether “the [s]tate has so far insinuated itself
      into a position of interdependence with the acting party that it must be recognized as a joint participant in the challenged
      activity.” Kach, 589 F.3d at 646 (quoting Mark). In my view, the Leshko Court's categorization of state action cases, along
      with the fair attribution test laid out by Lugar, are largely complementary with the criteria that comprise the “broad tests”
      previously identified by the Third Circuit in Mark and Kach. Furthermore, both Leshko and Kach emphasize that the state
      action inquiry is fact-specific, and thus resistant to fixed categorization. Leshko, 423 F.3d at 339; Kach, 589 F.3d at 646.
10    Plaintiff cites to Abood, Beck v. Communications Workers of America, 776 F.2d 1187 (4th Cir. 1985), and Linscott v.
      Millers Falls Co., 440 F.2d 14 (1st Cir. 1971), for the proposition that a public-sector union acting pursuant to an agency
      shop agreement authorized by statute is “state action.” But within this circuit, White controls, and the White Court explicitly
      noted a split among the circuits and chose to follow Kolinske. White, 370 F.3d at 353. It is also important to note that
      the cases on which Abood relied, Employes' Dept. v. Hanson, 351 U.S. 225, 76 S.Ct. 714, 100 L.Ed. 1112 (1956) and
      Machinists v. Street, 367 U.S. 740, 81 S.Ct. 1784, 6 L.Ed.2d 1141 (1961), were concerned with the Railway Labor
      Act (“RLA”), which goes further than the NLRA or PERA by not merely permitting parties to bargain for agency shop
      agreements, but also preempting any state laws that might otherwise seek to prevent parties from agreeing to implement
      union shop provisions, which require union membership as a condition of employment. 45 U.S.C. § 152 subd. 11.
11    See also NLRB v. Atlanta Printing Specialties & Paper Prods. Union, 523 F.2d 783, 785 (5th Cir. 1975); NLRB v. U.S.
      Postal Serv., 827 F.2d 548, 554 (9th Cir. 1987).
12    In Janus v. AFSCME, ––– F.3d ––––, ––––, 2019 WL 5704367 at *7 (7th Cir. Nov. 5, 2019), following remand, the Seventh
      Circuit recently reached a different conclusion as to state action even as it rejected the plaintiff's claim for a refund of his
      agency fee payments. But I am bound by White, and in any event do not find the Seventh Circuit's analysis persuasive
      for the reasons set forth above.
13    See, e.g., Janus v. AFSCME, ––– F.3d ––––, 2019 WL 5704367 (7th Cir. Nov. 5, 2019); Danielson v. AFSCME Council
      28, 340 F. Supp. 3d 1083, 1086 (W.D. Wash. 2018); Carey v. Inslee, 364 F. Supp. 3d 1220, 1232 (W.D. Wash. 2019);
      Cook v. Brown, 364 F. Supp. 3d 1184, 1193 (D. Or. 2019); Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1006 (D. Alaska
      2019); Hough v. SEIU Local 521, 2019 WL 1274528 at *1 (N.D. Cal. Mar. 20, 2019), amended, 2019 WL 1785414 (N.D.
      Cal. Apr. 16, 2019); Lee v. Ohio Educ. Ass'n, 366 F. Supp. 3d 980, 981 (N.D. Ohio 2019); Mooney v. Illinois Educ. Ass'n,
      372 F. Supp. 3d 690, 706 (C.D. Ill. 2019); Bermudez v. SEIU Local 521, 2019 WL 1615414 at *1 (N.D. Cal. Apr. 16,
      2019); Akers v. Maryland Educ. Ass'n, 376 F. Supp. 3d 563, 572 (D. Md. 2019); Wholean v. CSEA SEIU Local 2001,
      2019 WL 1873021 at *3 (D. Conn. Apr. 26, 2019); Babb, 378 F. Supp. 3d at 870; Hernandez v. AFSCME Cal., 386 F.
      Supp. 3d 1300, 1304 (E.D. Cal. 2019); Diamond v. Pa. State Educ. Ass'n, 399 F.Supp.3d 361, ––––, 2019 WL 2929875
      at *29 (W.D. Pa. 2019); Ogle v. Ohio Civil Svc. Employees Ass'n, AFSCME, Local 11, 397 F. Supp. 3d 1076, 1087-88
      (S.D. Ohio 2019).
14    Though some courts and commentators have looked to common law tort analogues to determine whether and how the
      good-faith defense should apply to private parties sued under § 1983, the Third Circuit has not required such an approach
      and it not my place to adopt one.
15    Plaintiff's citation to Knox v. SEIU, Local 1000, 567 U.S. 298, 132 S.Ct. 2277, 183 L.Ed.2d 281 (2012) is inapposite. In
      Knox, the union levied a special assessment on non-members. Some non-members sued the union to obtain a refund:
      the district court found in favor of the plaintiffs but the Ninth Circuit reversed. After the Supreme Court granted certiorari,
      SEIU voluntarily refunded plaintiffs the assessments in an effort to render their claims moot. Here, Plaintiff resigned her
      membership several months before bringing her suit, and thus lacks standing to have her claims heard before this court.
      Furthermore, the Union and the Commonwealth have since removed the union-security provisions at issue in the current
      CBA between them.


 End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  9
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 56 of 100 PageID #: 1098




                              EXHIBIT “G”
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 57 of 100 PageID #: 1099
 Hamidi v. Service Employees International Union Local 1000, Slip Copy (2019)
2019 WL 5536324

                                                                (2018), requiring employees’ affirmative consent prior to any
                                                                collection of union fees, the court is now presented with the
    KeyCite Blue Flag – Appeal Notification                     parties’ cross-motions for summary judgment, defendant’s
Appeal Filed by KOUROSH KENNETH HAMIDI, ET AL v. SERVICE
                                                                motion to decertify the class, and plaintiffs’ motion to amend
EMPLOYEES INTERNATIONA, ET AL, 9th Cir., December 4, 2019
                                                                the class certification order.
                  2019 WL 5536324
    Only the Westlaw citation is currently available.
     United States District Court, E.D. California.             I. Factual and Procedural Background
                                                                On June 27, 2018, the Supreme Court decided Janus and
       Kourosh Kenneth HAMIDI, et al., and the
                                                                held that payment to a union may not be collected from an
       Class They Seek to Represent, Plaintiffs,
                                                                employee without the employee’s affirmative consent. 138 S.
                          v.                                    Ct. at 2486. The decision overruled Abood v. Detroit Board
      SERVICE EMPLOYEES INTERNATIONAL                           of Education, 431 U.S. 209 (1977), and its progeny, which
          UNION LOCAL 1000, Defendant.                          established that unions may require nonmembers to pay a fee
                                                                to the union that would be used to fund expenditures germane
               No. 2:14-cv-00319 WBS KJN                        to collective bargaining.
                             |
                    Signed 10/24/2019                           Plaintiffs are employees of the State of California. (Local
                             |                                  1000 Resp. to Statement of Undisputed Material Facts
                     Filed 10/25/2019                           (“SUMF”) at 7, ¶ 6 (Docket No. 152-1).) Local 1000 is the
Attorneys and Law Firms                                         exclusive representative for collective bargaining purposes of
                                                                plaintiffs and other state employees. (Id. at 8, ¶ 8).
W. James Young, PHV, Pro Hac Vice, National Right to Work
Legal Defense Foundation Inc, Springfield, VA, Steven R.        Before Janus, employees represented by Local 1000 could
Burlingham, Gary, Till, Burlingham & Lynch, Roseville, CA,      either join the union as dues-paying members (id. at 11, ¶ 12)
for Plaintiffs.                                                 or remain nonmembers and pay Local 1000 a ‘fair share’ fee.
                                                                (Id. at 11, ¶ 12). Nonmembers could choose to pay the “full”
Anne M. Giese, Service Employees International Union,           fair share fee, which Local 1000 used to fund expenditures
Local 1000, Sacramento, CA, Eve H. Cervantez, Jeffrey B.        both germane and not germane to collective bargaining, or
Demain, Patrick Casey Pitts, Eric Prince Brown, Altschuler      a “reduced” fair share fee, which defendant used to fund
Berzon, LLP, San Francisco, CA, York Jiann Chang, Los           only expenditures that were germane to collective bargaining.
Angeles, CA, for Defendant.                                     (See Decl. of Brian Calderia (“Caldeira Decl.” ¶ 3 (Docket
                                                                No. 37).) Non-germane expenditures, also known as non-
                                                                chargeable expenditures, included, for example, contributions
    MEMORANDUM AND ORDER RE: CROSS-                             to “political or ideological causes only incidentally related to
  MOTIONS FOR SUMMARY JUDGMENT, MOTION                          the terms and conditions of employment.” (Local 1000 Resp.
    TO DECERTIFY THE CLASS, AND MOTION                          to SUMF at 12, ¶ 13 (Docket No. 152-1)).
   TO AMEND CLASS CERTIFICATION ORDER
                                                                Under that pre-Janus system, in deciding whether to charge a
WILLIAM B. SHUBB, UNITED STATES DISTRICT                        nonmember the full or reduced fair share fee, Local 1000 had,
JUDGE                                                           with the state’s authorization and assistance, implemented
                                                                an ‘opt-out’ system. (Id. at 3-4, ¶ 1). Prior to each annual
 *1 Plaintiffs Kourosh Kenneth Hamidi et al., and the
                                                                fee cycle, Local 1000 sent nonmembers, a notice (“Hudson
class they represent (“the Employees”), brought this class
                                                                notice”) informing them that they will be charged the full
action against defendants Service Employees International
                                                                fair share fee for the upcoming cycle unless they opt out by
Union Local 1000 (“Local 1000”) and the California state
                                                                sending back a written statement stating that they wish to be
controller, 1 alleging that Local 1000’s ‘opt-out’ system for   charged only the reduced fair share fee. (Local 1000 Resp. to
collecting optional union fees violates the Employees’ First    SUMF at 11-12, ¶ 13.) Employees who did not object were
Amendment rights. In light of the Supreme Court’s recent        charged the full fair share fee. (Pls.’ Mot. in Sup. Summ. J. at
decision in Janus v. AFSCME, Council 31, 138 S. Ct. 2448        3-4 (Docket No. 149-1).) The day after Janus was decided, the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 58 of 100 PageID #: 1100
 Hamidi v. Service Employees International Union Local 1000, Slip Copy (2019)
2019 WL 5536324

California State Controller’s Office cancelled the deduction      conduct the Supreme Court had authorized for the previous
of agency fees from all nonconsenting public employees. (See      forty years.” Cooley v. California Statewide Law Enf’t Ass’n,
June 18, 2019 Order at 5 (Docket No. 139).)                       385 F. Supp. 3d 1077, 1081 (E.D. Cal. 2019) (citing Janus,
                                                                  138 S. Ct. at 2486). The controlling law in the Ninth Circuit,
 *2 On January 31, 2014, plaintiffs brought this action           however, recognizes a good faith defense in shielding private
under 42 U.S.C. § 1983 alleging that Local 1000’s fee             defendants from liability in § 1983 actions. In Clement v. City
collection system violated nonmembers’ First and Fourteenth       of Glendale, the Ninth Circuit granted summary judgment
Amendment rights. (Compl. at 1-2, ¶ 1 (Docket No. 1).)            in favor of defendant –- a towing company -- as to the
This court first certified plaintiff’s cause of action for        plaintiff’s § 1983 claim because the defendant “did its best
class treatment to the extent it is brought as a facial           to follow the law” in that “the tow was authorized by the
challenge to the constitutionality of Local 1000’s opt-out        police department, conducted under close police supervision
requirement and procedure. (See May 22, 2015 Order at 3           and appeared to be permissible under both local ordinance
n.3, 20 (Docket No. 53).) Then, evaluating Local 1000’s           and state law.” 518 F.3d 1090, 1097 (9th Cir. 2008). Since
fee collection system under pre-Janus precedent, this court       Clement, “[t]he threshold question of whether the good faith
granted summary judgment in favor of defendants and denied        defense is available to private parties in § 1983 actions has
plaintiffs’ challenge to the constitutionality of Local 1000’s    been answered affirmatively by the Ninth Circuit.” Cook v.
opt-out requirement. (See Feb. 8, 2017 Order at 14, 18            Brown, 364 F. Supp. 3d 1184, 1190 (D. Or. 2019).
(Docket No. 94).) After the Court decided Janus, this court
dismissed as moot plaintiffs’ claims for declaratory and
injunctive relief. (See June 18, 2019 Order at 16 (Docket No.       B. Application of Good-Faith Defense
139).) Plaintiff’s “sole remaining claim” is “for retrospective
monetary relief.” (Joint Status Report at 1 (Docket No. 143).)                           1. Legal Standard

                                                                  Plaintiffs construct a five-element good-faith test out of the
II. Defendant’s Motion for Summary Judgment                       Ninth Circuit’s decision in Clement to argue that defendant’s
Plaintiff seeks repayment of all fees –- both germane             actions do not qualify for the defense. No court, however,
and non-germane to collective bargaining -- collected from        has read Clement so rigidly. “[T]he [good faith] defense
nonmembers prior to the Court’s decision in Janus. (Pls.’ Mot.    has been applied by the Ninth Circuit without a precise
in Supp. Summ. J. at 46 (Docket No. 149-1).) Defendant            articulation of its contour.” Cook v. Brown, 364 F. Supp. 3d
does not contest that Local 1000’s opt-out system to collect      1184, 1192 (D. Or. 2019); see also Carey v. Inslee, 364 F.
agency fees from nonmembers violates nonmembers’ First            Supp. 3d 1220, 1228–29 (W.D. Wash. 2019) (“The Ninth
Amendment rights under Janus. Defendant instead asserts a         Circuit has thus far expressed no position regarding the proper
good faith defense to § 1983 liability because the law at the     standard.”). Courts instead apply “traditional principles of
time of Local 1000’s collection of agency fees permitted such     equity and fairness.” Cook, 364 F. Supp. 3d at 1192. Because
a system. This court agrees that such a defense applies here.     union defendants relied on 40-year precedent, and because
                                                                  unions cannot retract the bargaining they carried out on
                                                                  plaintiffs’ behalf, district courts have concluded that requiring
   A. Section 1983 Good-Faith Defense
                                                                  the unions to refund the collected fees would be inequitable.
In Wyatt v. Cole, the Supreme Court did not foreclose
                                                                  See, e.g., Babb, 378 F. Supp. 3d at 876; Cook, 364 F. Supp. 3d
“the possibility that private defendants faced with § 1983
                                                                  at 1192; Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1008
liability ... could be entitled to an affirmative defense based
                                                                  (D. Alaska 2019).
on good faith.” Wyatt v. Cole, 504 U.S. 158, 169 (1992); see
also Richardson v. McKnight, 521 U.S. 399, 413–14 (1997)
                                                                   *3 In the fair share fee context, “every district court to
(“Wyatt explicitly stated that it did not decide whether or not
                                                                  consider whether unions that collected agency fees prior to
the private defendants before it might assert, not immunity,
                                                                  Janus have a good-faith defense to § 1983 liability have
but a special ‘good-faith’ defense ... we do not express a view
                                                                  answered in the affirmative.” Babb v. California Teachers
on this last-mentioned question.”).
                                                                  Ass’n, 378 F. Supp. 3d 857, 872 (C.D. Cal. 2019) (collecting
                                                                  cases). Most recently, this court found that, because unions
The Supreme Court in Janus “itself did not specify whether
                                                                  enjoyed Supreme Court and statutory authorization, the
the plaintiff was entitled to retrospective monetary relief for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 59 of 100 PageID #: 1101
 Hamidi v. Service Employees International Union Local 1000, Slip Copy (2019)
2019 WL 5536324

unions that followed then-valid law were “entitled to the
good-faith defense as a matter of law.” Hernandez v.
                                                                         2. Application to Local 1000’s Opt-Out System
AFSCME California, 2019 WL 2546195, at *2 (E.D. Cal.
June 20, 2019).                                                    Local 1000 is entitled to the good-faith defense because
                                                                   its opt-out system complied with then-valid Supreme Court
Although courts have not articulated a standard to evaluate        precedent. Prior to Janus, this court specifically found that
good faith after Janus, the district courts that have considered   Local 1000’s opt-out procedure was consistent with both
the issue have found good faith where the union complied           Ninth Circuit and Supreme Court decisions on agency fee
with then-existing Supreme Court precedent and state law.          collection. (Feb. 8, 2017 Order at 14, 18 (Docket No. 94).)
See, e.g., Babb, 378 F. Supp. 3d at 876 (finding good              When plaintiffs filed suit, it was well established that unions
faith where union defendant relied “on a presumptively             may require nonmembers to pay the portion of the fair share
valid state statute” and “the 40-year-precedent of Abood”);        fees that are used to fund expenditures germane to collective
Danielson v. Am. Fed’n of State, Cty., & Mun. Employees,           bargaining. Abood, 431 U.S. at 235. Further, this court found
Council 28, AFL-CIO, 340 F. Supp. 3d 1083, 1086 (finding           that the Ninth Circuit’s finding in Mitchell v. Los Angeles
good faith where “the Union Defendant followed the then-           Unified Sch. Dist., namely “that the Constitution does not
applicable laws”); Cook, 364 F. Supp. 3d at 1192 (finding          mandate a system under which nonmembers ... ‘opt in,’ ” 963
that “[i]t would be highly inequitable to hold [the union          F.2d 258, 260 (9th Cir. 1992), was consistent with Supreme
defendant] retroactively liable” where the union collected fees    Court jurisprudence and was therefore the controlling law in
in accordance with state law and Supreme Court precedent);         the circuit. (See Feb. 8, 2017 Order at 12-13 (Docket No. 94).)
Crockett, 367 F. Supp. 3d 996, 1006 (same).                        Defendants “are entitled to rely” upon the Supreme Court’s
                                                                   binding precedent and Local 1000 did so here. See Lee v. Ohio
Moreover, the limited circuit-level guidance available             Educ. Ass’n, 366 F. Supp. 3d 980, 983 (N.D. Ohio 2019).
concludes that a union’s compliance with previously valid
law suffices to grant a good faith defense to § 1983 liability.     *4 Local 1000 also complied with then-valid state law. The
In Jarvis v. Cuomo, 660 F. App’x 72, (2d Cir. 2016), the           Dills Act (“the Act”) expressly permitted the collection of
Second Circuit considered a union’s § 1983 liability for fair      fair share fees. See Cal. Gov’t Code § 3513(k). Specifically,
share fees collected before the Supreme Court ruled in Harris      the Act permitted Local 1000 to establish procedures for
v. Quinn, 573 U.S. 616 (2014), that unions may not compel          a nonmember employee to object to paying the full fair
personal care providers to pay fair share fees. The Jarvis court   share fee. Cal. Gov’t Code § 3515.8. Moreover, the Public
found that the union was “not liable for damages stemming          Employment Relations Board issued a regulation requiring
from the pre-Harris collection of fair share fees,” because        exclusive representatives like Local 1000 to “provide an
the union “relied on a validly enacted state law and the           annual written notice to each nonmember who will be
controlling weight of Supreme Court precedent,” such that “it      required to pay an agency fee” that includes “procedures
was objectively reasonable for [the union] ‘to act on the basis    for ... objecting to the payment of an agency fee amount
of a statute not yet held invalid.’ ” Jarvis v. Cuomo, 660 F.      that includes nonchargeable expenditures.” 8 C.C.R. § 32992.
App’x 72, 76 (2d Cir. 2016) (citing Pinksy v. Duncan, 79 F.3d      Both Supreme Court precedent and then-valid state law
306, 313 (2d Cir. 1996)).                                          authorized Local 1000 to require nonmembers to opt out of
                                                                   payment of non-chargeable fees. Local 1000’s compliance
This court previously “express[ed] skepticism that the             with then-valid law therefore entitles defendant to a good-
good faith defense depends on more than the union’s                faith defense as a matter of law.
actual compliance with then-existing law.” Hamidi v. Serv.
Employees Int’l Union Local 1000, 386 F. Supp. 3d 1289,
1300 (E.D. Cal. 2019). Today, in reliance on the guidance
                                                                                 3. Local 1000’s Subjective Belief
above, this court makes the standard clear: in the agency fee
context, a union’s compliance with then-existing law indeed        Plaintiffs contend that defendant did not in fact act in good
suffices to find good faith.                                       faith because they should have known that the Court would
                                                                   overturn Abood. Plaintiffs are correct that “unions have been
                                                                   on notice for years regarding [the] Court’s misgivings about
                                                                   Abood.” Janus, 138 S. Ct. at 2484. But “reading the tea leaves



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 60 of 100 PageID #: 1102
 Hamidi v. Service Employees International Union Local 1000, Slip Copy (2019)
2019 WL 5536324

                                                                     “subjective anticipation of an unpredictable shift in the law
of Supreme Court dicta has never been a precondition to good
                                                                     undermines the importance of observing existing precedent”).
faith reliance on governing law.” Cook, 364 F. Supp. 3d at
                                                                     Defendant need not engage in telepathy to avail itself of the
1192. To find otherwise would force defendants to engage in
                                                                     good faith defense to § 1983 liability. See Winner v. Rauner,
“constitutional gambling” and “decid[e] if they truly agree
                                                                     No. 15-cv-7213, 2016 WL 7374258, at *5 (N.D. Ill. 2016).
with the Supreme Court’s reasoning to avoid future liability.”
                                                                     Instead, as stated above, Local 1000’s compliance with what
Carey, 364 F. Supp. 3d at 1231.
                                                                     was then the law is sufficient for a finding of good faith.
More importantly, evaluating defendant’s October Term
                                                                     IT IS THEREFORE ORDERED that defendant’s Motion
predictions in a good-faith determination would “imperil the
                                                                     for Summary Judgment (Docket No. 148) be, and the same
rule of law.” Cook, 364 F. Supp. 3d at 1193. Unions that
followed what was then the law –- Abood -- would not                 hereby is, GRANTED. 2
be entitled to the defense, while those that questioned the
Supreme Court’s binding interpretation of the Constitution
                                                                     All Citations
would walk away unscathed. See also Danielson, 340 F.
Supp. 3d at 1086 (concluding that consideration of a union’s         Slip Copy, 2019 WL 5536324


Footnotes
1      After this court dismissed plaintiffs’ claims for declaratory and injunctive relief, plaintiffs had no claims remaining against
       the state controller. The court thus dismissed the party from this lawsuit. (See June 18, 2019 Order at 16 (Docket No.
       139).)
2      The court’s ruling here resolves plaintiffs’ “sole remaining claim.” (Joint Status Report at 1 (Docket No. 143).) Defendant’s
       motion to decertify the class and plaintiffs’ motion to amend the class certification order are therefore moot.


 End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 61 of 100 PageID #: 1103




                              EXHIBIT “H”
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 62 of 100 PageID #: 1104
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


                                                                 her claims in Count 2, regarding post-resignation dues, and
                                                                 since deduction for dues cannot re-start without her written
                  2019 WL 4750423
                                                                 authorization, these claims should be dismissed as moot.
   Only the Westlaw citation is currently available.
                                                                 Further, Local 668 and SPL argue that plaintiff lacks standing
   United States District Court, M.D. Pennsylvania.
                                                                 to pursue her claim in Count 3, in which she seeks an order
        Bethany LASPINA, on behalf of herself                    requiring the union to obtain post-Janus authorizations from
        and others similarly situated, Plaintiffs,               its members before receiving future due since plaintiff no
                           v.                                    longer has an actual controversy before the court regarding
                                                                 this claim. For the reasons that follow, Local 668's and SPL’s
            SEIU PENNSYLVANIA STATE
                                                                 motions to dismiss under Rule 12(b)(1) will be GRANTED
             COUNCIL, et al., Defendants
                                                                 and, plaintiff’s federal claims against these defendants will be
               CIVIL ACTION NO. 3:18-2018                        DISMISSED WITH PREJUDICE.
                             |
                    Signed 09/30/2019
                                                                 I. BACKGROUND 1
Attorneys and Law Firms                                          Plaintiff is an employee of SPL, which is a Pennsylvania non-
                                                                 profit corporation and represented in collective bargaining by
Edmond R. Shinn, Law Offices of Edmond R. Shinn, Esq.,           Local 668. Plaintiff joined Local 668 in October 2015 and
Ltd., Fort Washington, PA, Jonathan F. Mitchell, Mitchell        was a dues-paying member of this union until she resigned her
Law PLLC, Austin, TX, Shannon W. Conway, Talcott                 membership in August 2018. In her resignation letter, plaintiff
J. Franklin, Talcott Franklin P.C., Dallas, TX, Walter S.        also revoked her prior authorization for SPL to deduct from
Zimolong, Zimolong LLC, Villanova, PA, for Plaintiffs.           her pay dues for Local 668. In her SAC, plaintiff alleges
                                                                 that she became a member of Local 668 because “she was
Lauren M. Hoye, Willig, Williams & Davidson, Philadelphia,
                                                                 instructed [by SPL] to fill out a union-membership form at
PA, P. Casey Pitts, Scott A. Kronland, Altshuler Berzon LLP,
                                                                 her job orientation,” and that SPL’s human resources officer
San Francisco, CA, for Defendant SEIU Local 668.
                                                                 “incorrectly told [her] that ... ‘union dues are mandatory by
J. Timothy Hinton, Haggerty Hinton & Cosgrove LLP,               law.’ ” Plaintiff states that she would have chosen to be a fair-
Scranton, PA, for Defendant Scranton Public Library.             share fee payer as opposed to a union member, if SPL had
                                                                 made her aware of that option.


                    MEMORANDUM                                   After the Supreme Court decided Janus 2 , Local 668 notified
                                                                 SPL and its other public employers and directed them to
MALACHY E. MANNION, United States District Judge                 immediately stop requesting or deducting fair-share fees
                                                                 from employees who were not members of Local 668. (See
 *1 Pending before the court are the motions to dismiss the
                                                                 Declaration of Claudia Lukert, Local 668’s Chief of Staff,
second amended complaint (“SAC”), (Doc. 66), of plaintiff
                                                                 Doc. 72, ¶’s16-17). Following Local 668’s instruction, SPL
Bethany LaSpina filed by defendants SEIU Local 668 (“Local
                                                                 stopped deducting fair-share fees from employees who were
668”), (Doc. 70), and Scranton Public Library (“SPL”), (Doc.
                                                                 not members of Local 668 and SPL has not deducted any such
88). Defendants' motion are filed pursuant to Fed.Civ.P. 12(b)
                                                                 fees since that time. As such, public employees represented
(1) for lack of jurisdiction and lack of standing, and for
                                                                 by Local 668 may now either join the union and pay dues or
failure to state a claim upon which relief may be granted
                                                                 decline union membership and pay nothing. (Doc. 72, ¶17).
pursuant to Fed.R.Civ.P. 12(b)(6). Local 668 and SPL contend
that plaintiff lacks standing with respect to her claim in
                                                                  *2 After plaintiff sent her letter to Local 668 on August
Count 1since she did not pay fair-share fees, she did not
                                                                 21, 2018 resigning her membership in the union, Local 668
pay union dues and, that she lacks standing to pursue class
                                                                 sent a letter to SPL dated October 26, 2018, advising SPL
action claims on behalf of former fair-share fee payers and
                                                                 that plaintiff submitted a request to withdraw from the union
union members who allegedly joined the union because of the
                                                                 and requested SPL to discontinue payroll dues deductions for
fair-share fee requirement. Local 668 and SPL also contend
                                                                 her effective immediately. (Doc. 90-1). Local 668 processed
that since plaintiff already received all available relief for
                                                                 plaintiff’s resignation and sent SPL the letter before it was



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 63 of 100 PageID #: 1105
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


aware of plaintiff’s instant lawsuit. (Doc. 72, ¶’s 8, 12). Local   require union defendants to include specific language in the
668 then directed SPL to refund plaintiff the membership dues       agreements.
that were deducted from her pay after her resignation, and
she was issued a refund of $55.18 which was included in              *3 As relief, plaintiff seeks a refund of all of the dues she
her November 2018 paycheck. (Doc. 72, ¶9). Local 668 then           paid to Local 668. Plaintiff also seeks to require the defendant
advised plaintiff on December 3, 2018 that her resignation          unions to refund all dues and fees they received from her.
from the union was processed and her status changed to non-         Additionally, plaintiff seeks punitive damages for herself and
member as of August 21, 2018. Plaintiff was also advised that       for members of all defendant unions who resigned from the
she would receive a refund of any dues deducted after her           unions or requested that the unions stop taking dues or fees
resignation. (Doc. 72, ¶’s 8, 10-11). On December 13, 2018,         after the Janus decision and who continued to have dues or
Local 668 sent plaintiff a check in the amount of $11.81 for        fees withdrawn from their pay.
dues deducted for the period from August 21 through August
31, 2018. After SPL received the October 2018 letter from           Further, plaintiff seeks relief under the Declaratory Judgment
Local 668, it did not deduct any more dues from plaintiff’s         Act, 22 U.S.C. § 2201, requesting a permanent injunction
pay. (Id.).                                                         enjoining defendants from accepting dues or fees unless
                                                                    the employees have given their consent to join the
In this case, plaintiff essentially claims that she was             unions. In particular, plaintiff seeks injunctive relief on
unconstitutionally required to pay union dues. She raises           behalf of a putative class of current and future union
three federal claims in her SAC pursuant to 42 U.S.C. §             members prohibiting the union defendants from receiving any
1983. 3 In Count 1, a putative class action claim, plaintiff        membership dues without the new post-Janus agreements and
alleges that she and other public employees were employed           requiring the union defendants to include specific language in
in “unconstitutional agency shops” before the Court decided         the new agreements.
Janus because non-union members were required to pay fair-
share fees for union representation. She alleges that “the union    Plaintiff also raises state law claims against all defendants
defendants violated the constitutional rights of the plaintiff      for conversion, trespass to chattels, replevin, restitution, and
class members by tapping their paychecks against their will.”       unjust enrichment.
Plaintiff seeks a refund of the money she and the putative
class members were “compelled to pay the union” based on            In addition to Local 668 and SPL, the only remaining
the pre-Janus fair-share fee requirement.                           defendant in this case was Lackawanna County Library
                                                                    System. 4
In Count 2, plaintiff alleges that Local 668 and SPL violated
her constitutional rights and state law by failing to stop          Plaintiff is proceeding on her SAC filed January 28, 2019.
deductions for dues from her pay after she resigned from the        (Doc. 66). On February 11, 2019, Local 668 filed its motion
union. Specifically, plaintiff alleges that her First Amendment     to dismiss plaintiff’s SAC in its entirety. (Doc. 70). On May
rights were violated when Local 668 continued to take dues          3, 2019, SPL filed its motion to dismiss plaintiff’s SAC in its
from her paycheck after she resigned her membership in the          entirety. (Doc. 88). Both defendants argue, in part, that there is
union, based on the Janus decision, and after she told SPL to       no live controversy between them and plaintiff regarding any
“halt the payroll deduction of union-related fees.” Count 2 is      of her federal claims against them and that she lacks standing
brought solely on plaintiff’s behalf.                               to assert her claims. The motions to dismiss of Local 668 and
                                                                    SPL have been briefed. (Docs. 71, 79 & 81; Docs. 90, 93 &
In Count 3, plaintiff alleges that the receipt of membership        94).
dues by all of the union defendants is unconstitutional
until the unions obtain affirmative consents from employees         The court has jurisdiction over this case pursuant to 28 U.S.C.
authorizing them to deduct dues pursuant to Janus, and obtain       § 1331 and 28 U.S.C. § 1343(a) because plaintiff avers
new agreements to allow them to deduct dues from the pay            violations of her rights under the U.S. Constitution. The court
of their members. Count 3 is brought on behalf of current           can exercise supplemental jurisdiction over plaintiff’s state
and future union members and plaintiff seeks injunctive             law claims under 28 U.S.C. § 1337. Venue is appropriate in
relief prohibiting union defendants from receiving any dues         this court since the alleged constitutional violations occurred
without post-Janus agreements and, she seeks the court to           in this district. See 28 U.S.C. § 1391.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 64 of 100 PageID #: 1106
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


                                                                    assert a claim on behalf of union members who allegedly
                                                                    joined the union because of a fair-share fee requirement since
II. DISCUSSION                                                      she did not allege that this is why she joined the union,
In Count 1, plaintiff raises claims based on the pre-Janus          and “she was never even aware that such a requirement
requirement that non-union members had to pay fair-share            existed.” (Doc. 94 at 5).
fees to Local 668. Plaintiff seeks a refund of fair-share fees
paid by non-union members prior to Janus and injunctive             Initially, as the court explained in its August 29, 2019
relief prohibiting the future collection of fair-share fees.        Memorandum, 2019 WL 4081900, issues of standing are
She also seeks a refund of money paid by union members,             antecedent to issues of class certification. Thus, the court will
including herself, who allegedly chose to join Local 668            consider defendants' contentions that plaintiff lacks standing
because of the pre-Janus fair-share fee requirement. Further,       to pursue relief on behalf of other SPL employees and
plaintiff seeks a refund of the dues she and other union            members of her proposed classes in regards to their instant
members paid based on alleged misrepresentations that they          motions to dismiss.
were required to join the unions. Thus, plaintiff alleges that
since she was forced to join the union and pay dues, she has        In deciding whether plaintiff has standing to assert her
standing to seek recovery of the dues she and other union           claims in Count 1 seeking a refund of dues and fees
members paid Local 668 prior to Janus.                              plaintiff and putative class members were compelled to
                                                                    pay Local 668, she must allege that she was harmed by
 *4 In her SAC, plaintiff alleges that she was opposed to           the pre-Janus fair-share fee requirement. “[Rule] 12(b)(1)
making any payments to Local 668 and that she only joined           governs a motion to dismiss for lack of standing, since
the union and paid due because she worked in an agency shop         ‘standing is a jurisdictional matter.’ ” Polanco v. Omnicell,
and SPL misrepresented to her that union membership was             Inc., 988 F.Supp.2d 451, 459 (D.N.J. 2013) (citation omitted).
mandatory. (Doc. 66 at ¶’s 12-16). She also alleges that she        “Standing ‘is a threshold jurisdictional requirement, derived
was compelled to pay either union membership dues or fair-          from the ‘case or controversy’ language of Article III of
share fees, and that this was why she joined the union and paid     the Constitution.’ ” Id. (citation omitted). “A plaintiff must
dues. Plaintiff argues that she “suffered injury in fact from the   establish his or her standing to bring a case in order for
pre-Janus agency-shop arrangements because she was forced           the court to possess jurisdiction over his or her claim.” Id.
to pay the union [dues] as a condition of her employment —          (citation omitted).
either by joining the union and paying dues or by declining
union membership and paying ‘fair-share fees.’ ” (Doc. 93            *5 “Article III governs constitutional standing and limits
at 4). She contends that her constitutional right to withhold       [the court’s] jurisdiction to actual “cases or controversies.”
money from the union, which she did not support, was denied,        ” Neale v. Volvo Cars of North America, LLC, 794 F.3d
and that this inflicted an “injury in fact” upon her that can       353, 358-59 (3d Cir. 2015). “Article III requires a plaintiff to
be redressed by a refund of the money that she was allegedly        demonstrate ‘(1) an ‘injury in fact,’ (2) a sufficient ‘causal
forced to pay Local 668 against her will.                           connection between the injury and the conduct complained
                                                                    of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be redressed
Further, plaintiff argues that the issue of whether she should      by a favorable decision.’ ’ ” Id. (citations omitted). See
be allowed to represent agency-fee employees and employees          also Anjelino v. N.Y. Times Co., 200 F.3d 73, 88 (3d
who joined the union but were aware of their right to decline       Cir. 2000) (“Standing is established at the pleading stage
union membership goes to whether one of her proposed                by setting forth specific facts that indicate that the party
classes should be certified under Rule 23 and is not a standing     has been injured in fact or that injury is imminent, that
issue.                                                              the challenged action is causally connected to the actual
                                                                    or imminent injury, and that the injury may be redressed
Local 668 and SPL argue that Count 1 of the SAC, which is           by the cause of action.”). “Standing requires that the party
based upon the pre-Janus fair-share fee requirement, 5 should       seeking to invoke federal jurisdiction ‘demonstrate standing
be dismissed since plaintiff lacks standing to assert a claim       for each claim he seeks to press.’ ” Neale, 794 F.3d at 359
on behalf of fair-share fee payers because she never paid fair-     (citation omitted). “Th[e] ‘case or controversy’ requirement
share fees, i.e., she did not suffer any harm regarding such        encompasses, inter alia, two doctrines that are relevant to
fees. Defendants also argue that plaintiff lacks standing to        the present dispute: mootness and standing.” Diamond, 2019



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 65 of 100 PageID #: 1107
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


WL 2929875, at *13 (citations omitted). “The parties must           suffered no injury due to the fair-share fee requirement as she
maintain a personal stake in the resolution of the dispute          was a dues paying union member and she did not pay fair-
throughout the litigation”, and “[t]herefore, ‘if developments      share fees. “[T]o satisfy Article III’s standing requirements, a
occurring during the course of adjudication eliminate a             plaintiff must show (1) it has suffered an ‘injury in fact’ that is
plaintiff's personal stake in the outcome of a suit, then a         (a) concrete and particularized and (b) actual or imminent, not
federal court must dismiss the case as moot.’ ” Molina,             conjectural or hypothetical; (2) the injury is fairly traceable
2019 WL 3240170, *5, 392 F.Supp.3d 469 (internal citations          to the challenged action of the defendant; and (3) it is likely,
omitted).                                                           as opposed to merely speculative, that the injury will be
                                                                    redressed by a favorable decision.” Friends of the Earth, 528
Defendants argue that plaintiff lacks standing with respect to      U.S. at 180-81, 120 S.Ct. 693 (citing Lujan v. Defenders
her pre-Janus fair-share fee requirement claim against them         of Wildlife, 504 U.S. 555, 560–561, 112 S.Ct. 2130, 119
in Count 1 since “[she] has failed to allege she was injured        L.Ed.2d 351 (1992)). See Finkelman v. NFL, 810 F.3d 187,
by Local 668’s receipt of fair-share fees”, and since she has       193 (3d Cir. 2016) (With respect to the first element, injury
only alleged that she was a union member and “[she] paid            in fact, it must be “particularized,” i.e, “an injury must ‘affect
membership dues, not fair-share fees.” Defendants also state        the plaintiff in a personal and individual way.’ ”) (citation
that “[plaintiff] has not alleged she ever paid fair-share fees     omitted).
or was even aware of that option.” (Doc. 94 at 6) (citing SAC,
Doc. 66, ¶’s 13-15). Thus, defendants contend that plaintiff         *6 Further, there is no merit to plaintiff’s contention that
cannot pursue “any claim to redress the alleged injury suffered     since she alleged she was compelled to pay dues to Local
by non-members who paid fair-share fees” since she herself          668 because SPL told her that she had to join the union,
was a union member and not subjected to such fees. (Doc. 90         she has standing to challenge all compulsory payments to
at 10-11) (citing Blum v. Yaretsky, 457 U.S. 991, 999 (1982))       Local 668. As the Third Circuit explained in Finkelman, 810
(“[A] plaintiff who has been subject to injurious conduct           F.3d at 198, “[t]he causation element of standing requires
of one kind [does not] possess by virtue of that injury the         a plaintiff to allege facts sufficient to show that his or her
necessary stake in litigating conduct of another kind, although     injury is ‘fairly traceable’ to the alleged wrongdoing of the
similar, to which he has not been subject.”).                       defendant”, and “at a minimum”, the alleged wrongdoing of
                                                                    the defendant must be a “ ‘but for’ cause of the plaintiff’s
The court finds that since plaintiff was a dues-paying member       injury.” (internal citations omitted). As defendants explain,
of Local 668 during all relevant times, and not a fair-share fee    (Doc. 94 at 8), “[b]y [plaintiff’s] own admission, the wrongful
payer, she lacks standing to seek a refund of fees paid by non-     conduct alleged in Count 1 — Local 668’s receipt of fair-
union members or fair-share fee payers. See Neale, 794 F.3d at      share fees—did not cause her to pay membership dues [to the
359 (plaintiff must demonstrate that she has standing for each      union].”
claim she asserts) (citation omitted). See also Friends of the
Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,          Additionally, as SPL states, plaintiff has no standing to assert
528 U.S. 167, 185, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)            a claim in Count 1 on behalf of union members who allegedly
(“[P]laintiff must demonstrate standing separately for each         joined the union because of the fair-share fee requirement
form of relief sought.”). There is simply no causal connection      since she has not alleged that she was such a union member
between the pre-Janus fair-share fee requirement which non-         and she was not injured by this requirement. Rather, plaintiff
union members were compelled to pay Local 668 and the               alleges that SPL misrepresented to her that she had to join the
union membership dues that plaintiff paid to Local 668,             union and she alleges that if she had “been informed of her
and any injury plaintiff allegedly suffered by her payment          right to ... pay ‘fair share fees,’ ” she would not have joined
of dues was clearly not caused by the pre-Janus fair-share          the union or remained a union member. (Doc. 66, ¶’s14, 16).
fee requirement. As such, plaintiff lacks standing to seek          Thus, as defendants state, “[b]y her account, [plaintiff] was
retrospective relief based on this fee requirement.                 never even aware fair-share fees existed.” Also, as this court
                                                                    held in its August 29, 2019 Memorandum, “standing cannot
Insofar as plaintiff argues that part of her membership dues        be predicated on an injury which the plaintiff has not suffered,
should be refunded because if she had not joined Local 668          nor can it ‘be acquired through the back door of a class action.’
she would have been made to pay fair-share fees, the court          ” (Doc. 98, at 14) (quoting In re Franklin Mut. Funds Fee
has no standing to redress this speculative claim since plaintiff   Litigation, 388 F.Supp.2d at 461).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 66 of 100 PageID #: 1108
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


                                                                  v. Sullivan, 526 U.S. 40, 49, 119 S.Ct. 977, 143 L.Ed.2d 130
Additionally, as SPL points out, its alleged past                 (1999).
misrepresentations to plaintiff about her rights to join or not
join the union are not sufficient to create a live controversy.   However, “[a] private actor [such as SPL] can be considered
SPL relies upon McNair v. Synapse Group Inc., 672 F.3d 213        a state actor in one of two ways.” Boyer v. Mohring, 994
(3d Cir. 2012). In McNair, id. at 223-25,, the Third Circuit      F.Supp.2d 649, 657 (E.D. Pa. 2014). As the court in Boyer,
held since plaintiffs were not customers of defendant and not     id., explained:
currently subject to its alleged deceptive practices, and since
plaintiffs were now aware of defendant’s alleged deceptive          “The first category involves an activity that is significantly
techniques, the court lacked jurisdiction to grant injunctive       encouraged by the state or in which the state acts as a
relief to plaintiffs as “there is no reasonable likelihood that     joint participant.” Dickerson v. DeSimone, Inc., 2011 WL
                                                                    3273228, at *2 (E.D. Pa. Aug. 1, 2011) (quoting Leshko
they will be injured by those techniques in the future.” 6
                                                                    v. Servis, 423 F.3d 337, 340 (3d Cir. 2005)). “The second
                                                                    category of cases involves an actor that is controlled by
There is no controversy that needs adjudication with respect
                                                                    the state, performs a function delegated by the state, or is
to plaintiff’s claim in Count 1 regarding the pre-Janus fair-
                                                                    entwined with government policies or management.” Id. In
share fee requirement. Thus, Local 668's and SPL’s Rule
                                                                    order to establish the requisite level of joint participation
12(b)(1) motions to dismiss plaintiff’s claims in Count 1
                                                                    and collaboration, a plaintiff must aver the existence of a
seeking retrospective relief based on the pre-Janus fair-share
                                                                    “pre-arranged plan [between the [state actor] and a private
fee requirement will be granted for lack of jurisdiction. As
                                                                    entity] by which the [state actor] substituted the judgment
such, Count 1 against Local 668 and SPL will be dismissed
                                                                    of [a] private part[y] for their own official authority.” Cruz
with prejudice pursuant to Rule 12(b)(1). 7                         v. Donnelly, 727 F.2d 79, 80 (3d Cir. 1984). The Third
                                                                    Circuit has noted that “the critical issue ... is whether the
 *7 Next, defendants argue that plaintiff cannot assert a           state, through its agents or laws, has established a formal
constitutional claim against them under § 1983 since she            procedure or working relationship that drapes private
fails to establish that they were state actors acting under         actors with the power of the state.” Cruz, 727 F.2d at 82.
color of state law. As stated, SPL is a Pennsylvania non-
profit corporation, and not a municipal entity. Local 668 is a    See also Borrell v. Bloomsburg Univ., 870 F.3d 154, 160 (3d
private, non-governmental entity. As such, defendants move        Cir. 2017) (to determine if the defendant is a state actor, the
to dismiss the § 1983 claims against them under Rule 12(b)(6)     issue is whether there is “such a close nexus between the State
because plaintiff failed to plausibly plead that they are state   and the challenged action that seemingly private behavior
actors.                                                           may be fairly treated as that of the State itself.”).

To state a claim under § 1983, a plaintiff must meet two          Defendants contend that they cannot be considered state
threshold requirements. She must allege: 1) that the alleged      actors under either category. First, they state that their
misconduct was committed by a person acting under color of        alleged conduct cannot be considered activity “significantly
state law; and 2) that as a result, she was deprived of rights,   encouraged by the state” or in which the state acted as a
privileges, or immunities secured by the Constitution or laws     joint participant since “at all relevant times union membership
of the United States. West v. Atkins, 487 U.S. 42, 108 S.Ct.      was optional under Pennsylvania law and it was unlawful for
2250, 101 L.Ed.2d 40 (1988); Parratt v. Taylor, 451 U.S. 527,     either [SPL] or Local 668 to coerce [plaintiff] into becoming
535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled in          a union member.” (Doc. 90 at 12-13) (citing 43 Pa.C.S.A. §
part on other grounds, Daniels v. Williams, 474 U.S. 327,         1101.401). They also state that plaintiff does not allege that
330-331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). See also           Pennsylvania forced or encouraged, or jointly participated in,
Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (To state     their alleged conduct. Thus, defendants state that since the
an actionable claim under § 1983, plaintiff must prove that       alleged conduct is “contrary to the relevant policy articulated
someone deprived her of a constitutional right while acting       by the state”, plaintiff fails to state a cause of action against
under the color of state law.). “[M]erely private conduct, no     them under § 1983. (Id.) (quoting Lugar, 457 U.S. at 940, 102
matter how discriminatory or wrongful” does not subject a         S.Ct. 2744).
defendant to liability under § 1983. Am. Mfrs. Mut. Ins. Co.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 67 of 100 PageID #: 1109
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


 *8 Secondly, defendants contend that plaintiff has not              own behalf for the dues that were deducted from her paycheck
alleged that they “acted on behalf of the state” regarding           after she resigned from Local 668.
her membership in Local 668, and that their “management
practices cannot be characterized as any kind of state               Specifically, in Count 2, plaintiff seeks declaratory and
function.” (Id. at 13). Further, SPL states that since               injunctive relief. She requests the court to “declare that
plaintiff’s allegations that it forced her to join Local 668 by      [SPL] violated [her] constitutional rights” by taking union
misrepresenting that union membership was mandatory or               membership dues from her paycheck after she had resigned
failed to advise her that she did not have to join the union was     her membership [from Local 668].” (Doc. 66, ¶53(h) and (I)).
conduct that violated state law, she cannot show that SPL is         Plaintiff also requests the court to “order the defendants to
“entwined with government policies or management.”                   immediately honor and enforce a public employee’s decision
                                                                     to resign from the union and withdraw financial support.” (Id.,
In her SAC, plaintiff has alleged that SPL acted under color         ¶ 53(k)). She seeks prospective relief enjoining Local 668
of state law by enforcing the unconstitutional agency shops          from deducting dues in the future from her and other
permitted by Pennsylvania law and that SPL is liable under           employees who resigned from the union.
§ 1983 on the same basis as Local 668 is. In Lugar v.
Edmondson Oil Co., Inc., 457 U.S. 922, 942 n.23, 102 S.Ct.           Defendants argue that the court lacks subject matter
2744, 73 L.Ed.2d 482 (1982), “the Supreme Court held that            jurisdiction over Count 2 since plaintiff already received
private parties using a process established by state statute can     all of the relief potentially available regarding her claim
be considered state actors for purposes of § 1983.” Crockett,        for retrospective monetary relief. They state that “[b]efore
367 F.Supp.3d at 1005. See also Manhattan Cmty. Access               receiving notice of this lawsuit, Local 668 instructed [SPL]
Corp. v. Halleck, ––– U.S. ––––, 139 S. Ct. 1921, 1928, 204          to cease deducting membership dues from [plaintiff’s] wages,
L.Ed.2d 405 (2019) (Supreme Court held that one of the “few          and [SPL] has already stopped deductions and refunded
limited circumstances” where a private entity qualifies as a         all dues deducted subsequent to [plaintiff’s] resignation
state actor under § 1983 is “when the government acts jointly        date.” (Doc. 90 at 15; Doc. 90-1; Doc. 72, ¶’s 9-11).
with the private entity”). Plaintiff has alleged that although       Defendants state that since all of the plaintiff’s money for dues
Local 668 and SPL were private defendants, they were                 has been refunded after her resignation, she can not obtain
acting under color of state law, namely, Pennsylvania’s law          any further retrospective relief and she does not have a live
authorizing the agency-shop arrangements and the payment             controversy.
by non-union members of fair-share fees, 71 Pa.C.S.A. §
575. Plaintiff states that SPL forced her to pay money to             *9 Thus, defendants contend that the retrospective relief
Local 668 based on the stated policy that was “imposed under         plaintiff seeks in Count 2 is moot and that there is no live
color of state law because it was explicitly authorized by           controversy regarding her claim since they have shown that
Pennsylvania’s statues.”                                             “Local 668 accepted [plaintiff’s] resignation, terminated dues
                                                                     deductions, and refunded the dues received from [plaintiff]
Therefore, plaintiff has sufficiently alleged that Local 668 and     following her resignation.” (Doc. 90 at 16-17; Doc. 72, ¶’s
SPL were state actors and her claims against them under §            9-11). As such, defendants state that plaintiff no longer has
1983 will not be dismissed on this basis pursuant to Rule 12(b)      anything to gain from the court’s declaration that the past
(6). See Leshko, 423 F.3d at 340 (“Determining state action          deductions for dues from her pay violated her constitutional
in th[e] [second] category of cases consists of asking whether       rights.
the actor is so integrally related to the state that it is fair to
impute to the state responsibility for the action.”).                Further, defendants state that plaintiff’s request for
                                                                     prospective relief seeking the court to order Local 668 and
In Count 2, plaintiff alleges that membership dues continued         SPL to honor her decision to resign from the union and
to be deducted from her pay after she “mailed a letter to            to stop deducting dues from her paycheck is moot since
SEIU Local 668 and to [SPL’s] human resources department”            Local 668 already accepted plaintiff’s request to resign in
resigning her membership in Local 668 and revoking her               August 2018, and then in October 2018, before learning of
prior authorization to deduct dues from her pay. (Doc. 66, ¶’s       plaintiff’s lawsuit, Local 668 directed SPL to discontinue
17-18). Plaintiff seeks retrospective monetary relief on her         the payroll deductions for union dues for plaintiff “effective
                                                                     immediately.” (Doc. 90-1; Doc. 72). SPL then indicates that



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 68 of 100 PageID #: 1110
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


it complied with Local 668’s directive and ceased deducting         longer ‘live,’ ’ or (2) ‘the parties lack a legally cognizable
dues from plaintiff’s pay.                                          interest in the outcome.’ ” Id. (citations omitted). “[A] case
                                                                    ‘becomes moot only when it is impossible for a court to
Thus, Local 668 and SPL argue that plaintiff’s claims for           grant any effectual relief whatever to the prevailing party.’ ”
prospective and retrospective relief against them in Count 2        Id. (citations omitted). Further, “[a]n actual controversy does
are moot and should be dismissed under Rule 12(b)(1).               not exist, rendering a case moot, ‘when the issues presented
                                                                    are no longer ‘live’ or the parties lack a legally cognizable
Plaintiff counters by stating that she resigned her membership      interest in the outcome.’ ” Diamond, 2019 WL 2929875, at
in Local 668 on August 21, 2018 but Local 668 continued             *15 (citations omitted). “A live controversy exists ‘[a]s long
to have SPL deduct dues from her paycheck for two more              as the parties have a concrete interest, however small, in the
months until October 26, 2018, which was after she filed            outcome of the litigation.’ ” Id. (citations omitted). Thus, “a
her original complaint in this action on October 18, 2018.          court’s subject matter jurisdiction depends on the existence of
(Doc. 72, ¶8, Doc. 72-2). As such, plaintiff contends that          an actual case or controversy.” Akers, 376 F.Supp. 3d at 569
she has standing to sue to recover the dues deducted from           (citation omitted).
her paycheck and from the paychecks of other employees
after they resigned their membership from the union. Plaintiff       *10 Declaratory judgment is not meant to adjudicate
points out that she is also seeking an injunction to compel         alleged past unlawful activity. There is no question that
SPL to “immediately honor and enforce a public employee’s           plaintiff can request declaratory relief to remedy alleged
decision to resign from the union and withdraw financial            ongoing violations of her constitutional rights. See Blakeney
support.” (Doc. 66 at ¶53(k)). Plaintiff argues that her claims     v. Marsico, 340 Fed.Appx. 778, 780 (3d Cir. 2009)(Third
for prospective and retrospective relief are not moot even          Circuit held that to satisfy the standing requirement of Article
though Local 668 refunded her money deducted after her              III, a party seeking declaratory relief must allege that there
resignation and, that she has not received all of the relief she    is a substantial likelihood that he will suffer harm in the
has claimed on behalf of herself and other employees who had        future)(citations omitted). However, plaintiff is not entitled
dues taken from their pays after they resigned from the union,      to declaratory relief that any defendant violated her rights
including pre and post-judgment interest as well as costs and       in the past as she alleges. See Brown v. Fauver, 819 F.2d
attorneys' fees.                                                    395, 399-400 (3d Cir. 1987)(Third Circuit directed district
                                                                    court to dismiss plaintiff’s § 1983 claim for prospective relief
Plaintiff also states that SPL and Local 668 cannot moot her        where he “has done nothing more than allege past exposure
claims by unilaterally offering her the relief she demands. She     to unconstitutional state action”).
cites to Campbell-Ewald v. Gomez, ––– U.S. ––––, 136 S.Ct.
663, 672, 193 L.Ed.2d 571 (2016), in which she states the           In this case, plaintiff fails to allege any ongoing violations
Supreme Court held that “an unaccepted settlement offer or          of her constitutional rights and SPL has demonstrated that
offer of judgment does not moot a plaintiff’s case.” Plaintiff      plaintiff’s resignation was accepted by Local 668, deductions
states that she has not accepted Local 668’s offer and, that        for union dues from her paycheck were terminated, and she
even though her post-resignation dues were refunded in the          was given a full refund for the dues that were deducted
amount of $55.18 and put in her bank account via direct             after her resignation. See Diamond, 2019 WL 2929875, at
deposit, she has not cashed the $11.81 refund check that the        *14 (Court held that plaintiffs' claims for declaratory and
union later mailed to her. (See Doc. 72, ¶11). She further states   injunctive relief with respect to the constitutionality of fair-
that since the full amount of her refund has not been accepted      share fees were moot due to the Janus decision and since the
by her and deposited in her account and since this court has        union defendants showed that they complied with Janus by
not yet entered judgment in her favor in the amount of the          asking the school district employers to immediately stop fair-
union’s refund, SPL is precluded from asserting that her claim      share-fee payroll deductions and to refund any fees paid by
for retrospective relief is moot. (Doc. 93, at 12).                 employees after Janus.); see also Akers, 376 F.Supp. 3d at
                                                                    571-72 (citations omitted). In Diamond, 2019 WL 2929875,
Judicial power under Article III “extends only to cases and         at *15, the court held that “[b]ased on Janus and Union
controversies.” Acosta v. Democratic City Committee, 288            Defendants' conduct, there is simply no live controversy
F.Supp.3d 597, 623 (E.D. Pa. 2018) (citation omitted). “A           regarding the constitutionality of collecting fair-share fees”,
case becomes moot when (1) ‘the issues presented are no             and that “there is no continuing conduct for this Court to



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 69 of 100 PageID #: 1111
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


enjoin or declare unconstitutional.” (citing Hartnett v. Pa.           court also indicated that “every other district court to consider
State Educ. Ass'n, 390 F.Supp.3d 592, 2019 WL 2160404,                 this issue has found claims for prospective relief moot after
at *6-7 (M.D. Pa. May 17, 2019)) (“finding comparable                  Janus.” (citing Cook v. Brown, 364 F.Supp.3d 1184, 1188
claims for declaratory and injunctive relief moot post-Janus           (D. Or. 2019); Carey v. Inslee, 364 F.Supp.3d 1220, 1225–27
because the ‘[p]laintiffs face no realistic possibility that they      (W.D. Wash. 2019); Danielson v. Inslee, 345 F.Supp.3d 1336,
will be subject to the unlawful collection of ‘fair share’             1339–40 (W.D. Wash. 2018)). This court finds the decision
fees’ ”); (collection of other cases omitted); see also Molina,        in Babb, 378 F.Supp.3d at 870-71, to be persuasive as well as
2019 WL 3240170, *9, 392 F.Supp.3d 469 (court dismissed                the cases cited in Babb which found claims similar to plaintiff
plaintiff's claim for retrospective monetary relief seeking            LaSpina’s claim for prospective relief to be moot after Janus.
post-resignation dues since this claim was rendered moot               See also Diamond, supra; Akers, supra; Molina, 2019 WL
by the refund provided by defendants despite the fact that             3240170, *8, 392 F.Supp.3d 469 (court found that it did not
plaintiff stated he did not yet deposit the refund payment).           have subject matter jurisdiction over plaintiff's claims for
                                                                       prospective declaratory and injunctive relief because plaintiff
Additionally, defendants argue that plaintiff lacks standing           lacked standing regarding these claims since his dues were
to obtain prospective relief for herself and for other union           already refunded, he was no longer a member of defendant
members regarding the future deduction from her paycheck               union and, he was no longer employed with the County);
for union dues since she fails to show that she is likely to           Wholean v. CSEA SEIU Local 2001, 2019 WL 1873021169
suffer future injury from their conduct. As stated, plaintiff has      (D. Conn. April 26, 2019); Seager v. United Teachers Los
resigned her membership from Local 668 and she is no longer            Angeles, 2019 WL 3822001 (C.D. Ca. Aug. 14, 2019).
paying any dues to this union. Defendants have shown that
they fully complied with plaintiff’s wishes to no longer be a          The court also finds plaintiff’s reliance on Campbell–Ewald
union member. The SAC does not allege ongoing violations               Co. v. Gomez, ––– U.S. ––––, 136 S.Ct. 663, 193 L.Ed.2d
of plaintiff’s constitutional rights by either SPL or Local 668.       571 (2016), to be misplaced. As the court in Bais Yaakov of
It contains only allegations of past violations of her rights by       Spring Valley v. Educational Testing Service, 251 F.Supp.3d
these defendants. Nor does plaintiff allege that she has any           724, 730 (S.D.N.Y. 2017), explained:
intention to rejoin Local 668 in the future. Plaintiff also fails to
allege that there is a substantial likelihood that she will suffer
injury in the future if the court does not issue declaratory                        In Campbell–Ewald, a plaintiff had
judgment. Rather, all of the unlawful conduct she attributes                        brought a class action suit alleging
to SPL and Local 668 occurred in the past.                                          that the defendant had violated the
                                                                                    TCPA by sending Navy-recruiting text
Further, SPL and Local 668 have shown that they have change                         messages to individuals who had not
their conduct towards agency shop employees based on Janus                          consented to receipt of such messages.
(see Doc. 72), and, “[i]t is therefore ‘absolutely clear’ that                      136 S.Ct. at 667. Prior to the deadline
[these defendants'] wrongful behavior ‘could not reasonably                         for the plaintiff to file a motion for
be expected to recur.’ ” Diamond, 2019 WL 2929875 at *19                            class certification, the defendant filed
(citation omitted).                                                                 an offer of judgment pursuant to Rule
                                                                                    68, offering to pay the plaintiff the
 *11 Insofar as plaintiff seeks prospective relief enjoying                         full statutory damages to which he was
SPL and Local 668 from collecting any fees or from taking                           individually entitled. Id. at 667–68.
pay deductions for dues post-Janus, this claim is moot. See                         The plaintiff rejected the offer, and the
Babb, 378 F.Supp.3d at 870-71 (“This Court has twice held                           defendant thereafter moved to dismiss
that claims for prospective relief to prevent the collection of                     the case for lack of subject matter
agency fees post-Janus are moot [since defendants indicated                         jurisdiction, arguing that the offer of
they would no longer enforce state law that permitted such                          complete relief mooted the plaintiff's
fees and showed their compliance with Janus].”) (citing Yohn                        individual claim and therefore the
v. California Teachers Ass'n, 2018 WL 5264076 (C.D. Cal.                            entire case. See id. at 668.
Sept. 28, 2018); Babb v. California Teachers Ass'n, 2018 WL
7501267 (C.D. Cal. Dec. 7, 2018)). In Babb, id. at 871,, the



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 70 of 100 PageID #: 1112
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


“The Supreme Court [in Campbell-Ewald] held that the                  Club v. Edwards, 943 F.2d 270, 276 (3d Cir. 1991) (citation
plaintiff's complaint ‘was not effaced by [the defendant's]           omitted). In Lewis v. Continental Bank Corp., 494 U.S. 472,
unaccepted offer to satisfy his individual claim’ ”, and              480, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990), the Supreme
“reasoned that a plaintiff who rejects an offer of judgment           Court held that plaintiff’s interest in attorneys' fees, is
retains an interest in the lawsuit, because ‘[a]n unaccepted          “insufficient to create an Article III case or controversy where
settlement offer—like any unaccepted contract offer—is a              none exists on the merits of the underlying claim.” (citation
legal nullity, with no operative effect.’ ” Id. (internal citations   omitted).
omitted). Thus, the Supreme Court held that “ ‘[u]nder basic
principles of contract law, [the defendant's] settlement bid and      Moreover, the court finds that none of the exceptions to the
Rule 68 offer of judgment, once rejected, had no continuing           mootness doctrine apply in this case, including the exception
efficacy.’ ” Id. (citation omitted). The Court “[did] not, ...        were the conduct is capable of repetition yet evades review,
decide whether the result would be different if a defendant           since plaintiff has not established that “(1) the challenged
deposits the full amount of the plaintiff's individual claim          action is, in its duration, too short to be fully litigated prior
in an account payable to the plaintiff, and the court then            to cessation or expiration, and (2) there is a reasonable
enters judgment for the plaintiff in that amount.” Id. (citation      expectation that the same complaining party will be subject
omitted).                                                             to the same action again.” See Acosta, 288 F.Supp.3d at 623
                                                                      (citations omitted). The cessation of dues from plaintiff’s pay
Thus, in Campbell-Ewald, the Supreme Court found that                 has been in effect since Local 668 advised SPL that plaintiff
since the unaccepted settlement offer was essentially                 resigned and it directed the deductions to stop. There is no
withdrawn when it expired and plaintiff did not obtain his            claim that the deductions were re-started at any time or that
requested relief, a live controversy was still present in the case    they will likely resume sometime in the future. In fact, SPL
and the court retained jurisdiction over it. Campbell-Ewald,          will not make any further deductions for union dues without
136 S.Ct. at 670-72.                                                  written authorization from plaintiff. (See Doc. 72, ¶’s 5 & 8,
                                                                      13; Doc. 72-1, CBA).
Defendants distinguish Campbell-Ewald from the instant case
since it involved a case with an unaccepted settlement offer.         Defendants also contend that the voluntary cessation
They state that “Local 668 has not acted under Rule 68 or             exception to the mootness doctrine is not applicable.
made a mere offer of settlement but has instead actually paid         Defendants maintain that for voluntary cessation doctrine
to [plaintiff] the entire amount she claims was wrongfully            to apply, a defendant’s voluntary cessation must be due to
deducted from her paycheck”, and that “[u]nlike a Rule 68             plaintiff’s lawsuit, and that since they have shown Local
offer of settlement, this refund [was not withdrawn] did not          668 directed SPL to stop deducting dues from plaintiff’s pay
require [plaintiff’s] acceptance or ask [her] to make any             before the union was aware of plaintiff’s lawsuit, they did not
reciprocal commitments.” (Doc. 94 at 11).                             act because of her suit. (See Doc. 72, ¶’s 8, 9 & 12, Local 668
                                                                      became aware of plaintiff’s lawsuit November 19, 2018).
 *12 The court finds that in our case there was no unaccepted
Rule 68 offer by defendants and plaintiff LaSpina has                 “The voluntary cessation doctrine refers to situations that do
received a full recovery of all of the dues deducted from             not deprive a federal court of its power to hear and determine
her pay after her resignation from Local 668. Thus, the               a case, even when a defendant has voluntarily ceased the
facts of plaintiff LaSpina’s case are different from the facts        challenged practice, because the allegedly wrongful behavior
of the Campbell-Ewald case and our plaintiff was not left             could reasonably be expected to recur.” Akers, 376 F.Supp.
“emptyhanded”. 8 See Sands v. NLRB, 825 F.3d 778, 782                 3d at 571 n. 6 (citation omitted).
(D.C. Cir. 2016) (court found that a former union member
“[w]ith a refund of her dues in hand ... can no longer claim her      As the court in Molina, 2019 WL 3240170, *6, 392 F.Supp.3d
payment of dues as the basis for her interest in this matter.”).      469, explained:

                                                                        “It is well settled that a defendant's voluntary cessation
Further it is not sufficient that plaintiff still has a request
                                                                        of a challenged practice does not deprive a federal court
for attorneys' fees in Count 2 for purposes of having a live
                                                                        of its power to determine the legality of the practice.”
controversy with respect to her claim since an “interest in
                                                                        City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283,
attorneys' fees does not save a matter from mootness.” Ivy
                                                                        289, 102 S.Ct. 1070, 71 L.Ed.2d 152 (1982). This is


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 71 of 100 PageID #: 1113
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


  so because “if it did, the courts would be compelled to          when Local 668 processed plaintiff’s resignation, ended her
  leave ‘[t]he defendant ... free to return to his old ways.’      dues deduction, and directed SPL to stop the dues deduction
  ” Id. at 289 & n.10, 102 S.Ct. 1070 (citations omitted).         from her pay. “Standing requires that the party seeking to
  The Supreme Court has announced a “stringent” standard           invoke federal jurisdiction ‘demonstrate standing for each
  for “determining whether a case has been mooted by the           claim he seeks to press.’ ” Neale, 794 F.3d at 359 (citation
  defendant's voluntary conduct.” See Friends of the Earth,        omitted). Thus, the relevant time is when defendants stopped
  Inc. v. Laidlaw Envtl. Servs, Inc., 528 U.S. 167, 189,           the deductions of dues from plaintiff’s pay and not when
  120 S.Ct. 693, 145 L.Ed.2d 610 (2000). Specifically, the         she received her refund since defendants ceased their alleged
  Supreme Court has stated that “[a] case might become             unlawful conduct before plaintiff’s lawsuit was initiated and
  moot if subsequent events made it absolutely clear that          not to evade her lawsuit. (Id.). See Rendell v. Rumsfeld, 484
  the allegedly wrongful behavior could not reasonably be          F.3d 236, 243 (3d Cir. 2007) (“The purpose of [the “capable of
  expected to recur.” Id. (internal quotation omitted).            repetition”] exception [to the mootness doctrine] is to prevent
                                                                   defendants from ‘forever ... avoid[ing] judicial review simply
 *13 Already, LLC v. Nike, Inc., 568 U.S. 85, 133 S.Ct.            by ceasing the challenged practice, only to resume it after the
721, 727, 184 L.Ed.2d 553 (2013) (A defendant “cannot              case [is] dismissed.’ ”).
automatically moot a case simply by ending its unlawful
conduct once sued.”) (emphasis added).                             Moreover, plaintiff cannot proceed with her claim in Count
                                                                   2 seeking to enjoin the payment of post-resignation dues on
In this case, as discussed, defendants have shown that             behalf of other putative class members who have resigned the
their allegedly unlawful conduct “could not reasonably be          union, as she suggests if her claim is found to be moot, since
expected to recur”, id., and there is absolutely no risk that      her claim in Count 2 is for individual relief. In any event, since
plaintiff will be subjected to any deduction for dues in the       plaintiff's individual claim is moot, any such claim on behalf
future without her express consent. As Local 668 states, (Doc.     of a proposed class would similarly be moot. See Campbell–
71 at 21), in its brief “[it] cannot make any further deductions   Ewald, 136 S.Ct. at 672 (“While a class lacks independent
unilaterally” because:                                             status until certified, a would-be class representative with a
                                                                   live claim of her own must be accorded a fair opportunity
  The collective bargaining agreement between Local 668
                                                                   to show that certification is warranted.”). Here, plaintiff, a
  and [SPL] provides that the Library’s “obligation to
                                                                   would-be class representative, does not have a live claim of
  make deductions shall terminate automatically upon timely
                                                                   her own and thus there is no claim for a proposed class.
  receipt of revocations.” Lukert Decl. Exh. A. Local
  668 has notified [SPL] of [plaintiff’s] revocation of
                                                                    *14 Thus, all of plaintiff’s requests for declaratory judgment
  her dues deduction authorization, and [SPL] will only
                                                                   and injunctive relief in Count 2 of her SAC against Local 668
  renew deductions upon receiving a “written authorization
                                                                   and SPL are moot and, they will be dismissed with prejudice.
  voluntarily executed by [plaintiff].” [Doc. 72] paras. 5, 8
  & Exh. A.
                                                                   Finally, plaintiff lacks standing to proceed with her claim
                                                                   in Count 3 against Local 668 and SPL. In Count 3,
Defendants have also shown that Local 668 directed SPL
                                                                   plaintiff seeks the court to require defendants to obtain
to stop deducting dues from plaintiff’s pay before it learned
                                                                   post-Janus authorizations to deduct union dues from the
of her lawsuit, and that SPL has not received any further
                                                                   paychecks of existing union members or to provide them
dues from plaintiff since the October 26, 2018 payroll
                                                                   with additional information before their authorizations can be
period. (Doc. 72, ¶ 8). See ACLU of Mass. v. U.S. Conf.
                                                                   obtained. Plaintiff requests the court to declare Local 668's
of Catholic Bishops, 705 F.3d 44, 55 (1st Cir. 2013)
                                                                   ongoing receipt of voluntary membership dues by current
(“The voluntary cessation doctrine does not apply when the
                                                                   union members unconstitutional unless Local 668 receives
voluntary cessation of the challenged activity occurs because
                                                                   post-Janus dues deduction authorizations from each union
of reasons unrelated to the litigation.”) (citations omitted).
                                                                   member, and to enjoin Local 668 from collecting any dues
                                                                   until each union member sign a new authorization form that
Nor is it relevant, as plaintiff contends, that she did not
                                                                   contains specific language proposed by plaintiff. (Doc. 66, ¶
receive her refund until after she filed her original complaint
                                                                   53(l), (m)).
since she did not have standing regarding this claim for
prospective relief and it was moot before she filed her action


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 72 of 100 PageID #: 1114
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


The court finds that Count 3 must be dismissed since plaintiff
is not suffering and will not suffer in the future any injury due   As such, the motions to dismiss of Local 668 and SPL under
to defendants' alleged conduct. Plaintiff is no longer a member     Rule 12(b)(1) will be granted as to Counts 1-3. Plaintiff’s
of Local 668. Plaintiff no longer has standing to request that      federal claims against Local 668 and SPL in her SAC will be
SPL and Local 668 obtain post-Janus authorizations from             dismissed with prejudice since plaintiff has already filed three
other employees and members of the union and, to request            complaints in this case and, it would be futile, as discussed
that the other employees be advised of their right to resign        above, to allow her to file another complaint against Local
from the union and withhold the payments of dues to the             668 and SPL.
union, since she resigned her membership in August 2018 and
has no intention of rejoining the union. Further, as indicated,     Finally, considering judicial economy, convenience and
the CBA between Local 668 and SPL does not allow SPL to             fairness to the litigants, the district court in its discretion is
deduct any future dues from plaintiff’s pay without her written     permitted to decline the exercise of supplemental jurisdiction
authorization, and plaintiff does not allege that she has any       over state law claims if the court has dismissed all of the
intention of giving such authorization. (Doc. 72, ¶’s 5, 8 &        claims over which it had original jurisdiction. Kach v. Hose,
Doc. 72-1; Doc. 66, ¶ 13). Thus, she has no injury that she is      589 F.3d 626, 650 (3d Cir. 2009) (citations omitted). See
suffering from or will suffer from if SPL and Local 668 do          Patel v. Meridian Health System, Inc., 666 Fed.Appx. 133,
not obtain the authorizations or waivers from current union         136 (3d Cir. 2016) (“A district court ‘may decline to exercise
members or future members. The law is clear that plaintiff          supplemental jurisdiction’ over state law claims if it ‘has
must have standing regarding each of her claims throughout          dismissed all claims over which it has original jurisdiction[,]’
the case, and that “if developments occurring during the            unless considerations of judicial economy, convenience, or
course of adjudication eliminate a plaintiff's personal stake in    fairness to the parties provide an affirmative justification
the outcome of a suit, then a federal court must dismiss the        for exercising supplemental jurisdiction.”) (citing Hedges v.
case as moot.” Molina, 2019 WL 3240170, *5, 392 F.Supp.3d           Musco, 204 F.3d 109, 123 (3d Cir. 2000)). The court has made
469 (quoting Gayle v. Warden Monmouth Cty. Corr. Inst., 838         the appropriate considerations and finds no extraordinary
F.3d 297, 303 (3d Cir. 2016)).                                      circumstances exist in this case to exercise supplemental
                                                                    jurisdiction over plaintiff’s remaining Pennsylvania state law
Further, even though plaintiff alleges that she was previously      claims against Local 668 and SPL. Since plaintiff’s federal
not aware of her right not to join the union when she began         claims over which this court had original jurisdiction shall not
working for SPL and that SPL failed to inform her of this           be permitted to proceed to trial against Local 668 and SPL,
right, plaintiff was subsequently well aware of her right not       the court, in its discretion, declines to exercise supplemental
to join Local 668, before she filed her action on October           jurisdiction over plaintiff’s state law claims against union
18, 2018, since she sent the union her resignation on August        defendants. Id.; see also 28 U.S.C. § 1367(c)(3); Verdecchia
21, 2018. This demonstrates that plaintiff’s request for relief     v. Prozan, 274 F.Supp.2d 712, 728 (W.D. Pa. 2003); Akers,
in Count 3 does not redress any injury from which she is            376 F.Supp. 3d at 574.
currently suffering or will likely suffer from in the future. See
McNair, 672 F.3d at 223-25.                                         Additionally, since plaintiff lacks standing to assert federal
                                                                    claims against Local 668 and SPL, the absence of federal
Additionally, as explained above with respect to Count 2,           jurisdiction over her federal claims deprives the court from
the voluntary cessation exception to mootness does not apply        exercising supplemental jurisdiction over her state law claims
to Count 3 since defendants have shown that they did not            against these defendants. Storino v. Borough of Point Pleasant
temporarily cease their challenged conduct only to avoid            Beach, 322 F.3d 293, 299-300 (3d Cir. 2003) (citations
judicial review. See Rendell, 484 F.3d at 243.                      omitted).

 *15 Thus, plaintiff lacks standing with respect to the relief      As such, plaintiff’s state law claims against Local 668 and
she seeks in Count 3 and it will be dismissed against Local 668     SPL shall be dismissed without prejudice. 9 Kach, 589 F.3d at
and SPL under Rule 12(b)(1). See Powell v. McCormack, 395           650 (“If a district court decides not to exercise supplemental
U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969) (“[A]           jurisdiction and therefore dismisses state-law claims, it should
case is moot when the issues presented are no longer ‘live’ or      do so without prejudice, as there has been no adjudication on
the parties lack a legally cognizable interest in the outcome.”).   the merits.”) (citation omitted).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              11
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 73 of 100 PageID #: 1115
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


                                                                    against defendant Lackawanna County Library System
                                                                    contained in the plaintiff’s SAC, (Doc. 66), are DISMISSED
III. CONCLUSION                                                     WITHOUT PREJUDICE pursuant to Fed.R.Civ.P. 41(a)
 *16 Based on the foregoing reasons, the court will                 (1)(A)(I). Further, since all of the defendants named in
GRANT the Rule 12(b)(1) motions to dismiss plaintiff’s              the plaintiff’s SAC have been dismissed, this case will be
SAC, (Doc. 66), filed by Local 668, (Doc. 70), and                  CLOSED. An appropriate order shall issue.
by SPL, (Doc. 88), with respect to her federal claims
against them, and plaintiff’s federal claims against Local
                                                                    All Citations
668 and SPL shall be DISMISSED WITH PREJUDICE.
Plaintiff’s state laws claims against Local 668 and SPL shall       Slip Copy, 2019 WL 4750423
be DISMISSED WITHOUT PREJUDICE. The claims


Footnotes
1      Since the court stated the background of this case in its August 29, 2019 Memorandum granting the motions to dismiss
       plaintiff’s SAC, (Doc. 66), of union defendants, SEIU Local 32BJ, (Doc. 46), the Pennsylvania Joint Board of Workers
       United, (Doc. 52), and SEIU Healthcare PA, (Doc. 59), and in its September 11, 2019 Memorandum granting the motion
       to dismiss of State Council, it will not be fully repeated herein. (Docs. 98 & 100).
       The court also notes that at times it will refer to Local 668 and SPL, collectively, as “defendants.”
2      Janus v. American Federation of State, County, and Municipal Employees, Council 31, ––– U.S. ––––, 138 S. Ct. 2448,
       201 L.Ed.2d 924 (2018).
       As a backdrop, prior to Janus, unions representing government employees could use “agency shop” clauses in
       collective bargaining agreements “which required every employee represented by a union, even those who declined to
       become union members for political or religious reasons, to pay union dues.” Diamond v. Pennsylvania State Education
       Association, ––– F.Supp.3d ––––, 2019 WL 2929875, *1-2 (W.D. Pa. July 8, 2019). In Abood v. Detroit Board of
       Education, 431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977), the Supreme Court “held that the charges were
       constitutional to the extent they were used to finance the union’s collective-bargaining, contract-administration, and
       grievance activities.” Id. at *2. “[T]he Court also concluded that the agency-shop clause and fees were unconstitutional
       insofar as the clause compelled non-member teachers to pay fees to the union that supported the union’s political
       activities.” Id. Subsequently, in Janus, the Supreme Court overruled Abood, and held that “a state law requiring non-
       union-member public employees to pay fees to the union to compensate the union for costs incurred in the collective-
       bargaining process” was unconstitutional. Id. at *3. Thus, the Court in Janus, 138 S. Ct. at 2486, held that “States and
       public-sector unions may no longer extract agency fees from nonconsenting employees.” Further, the Court held that
       “[n]either an agency fee nor any other payment to the union may be deducted from a non[-]member’s wages, nor may any
       other attempt be made to collect such a payment, unless the employee affirmatively consents to pay.” Id. See also Babb
       v. California Teachers Association, 378 F.Supp.3d 857, 867 (C.D. Ca. 2019) (In Janus, the Supreme Court “overruled
       Abood [ ] and its progeny, holding that no form of payment to a union, including agency fees, can be deducted or attempted
       to be collected from an employee without the employee’s affirmative consent.”) (citing Janus, 138 S.Ct. at 2486).
3      The facts alleged in plaintiff’s SAC must be accepted as true in considering defendant SPL’s motion to dismiss. See
       Dieffenbach v. Dept. of Revenue, 490 Fed.Appx. 433, 435 (3d Cir. 2012); Evancho v. Evans, 423 F.3d 347, 350 (3d
       Cir. 2005).
       A Rule 12(b)(1) motion based on a factual challenge to subject matter jurisdiction “is an argument that there is no subject
       matter jurisdiction because the facts of the case ... do not support the asserted jurisdiction.” Diamond, --- F.Supp.3d ––––,
       2019 WL 2929875, *6 (citation omitted). “This challenge ‘allows the defendant to present competing facts,’ and the court
       does not assume that the plaintiff’s allegations [in the complaint] are true.” Id. (Internal citations omitted). Plaintiff has
       the burden of proving the existence of subject matter jurisdiction by a preponderance of the evidence. Id. “However, the
       party alleging that a claim has become moot due to a change in a defendant’s conduct bears the burden to demonstrate
       mootness.” Molina v. Pennsylvania Social Service Union, 392 F.Supp.3d 469, 2019 WL 3240170, *5 (M.D. Pa. July 18,
       2019) (citation omitted).
       Local 668 and SPL have presented competing facts and their motions to dismiss, (see Doc. 72 and Exhibits, Doc. 72-1
       to 72-5), insofar as they are based on Rule 12(b)(1), must be treated as a factual attack on the court’s subject-matter
       jurisdiction. See Diamond, 2019 WL 2929875, *6. Thus, “when evaluating [Local 668's and SPL’s] 12(b)(1) grounds for




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Case  2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 74 of 100 PageID #: 1116
 LaSpina v. SEIU Pennsylvania State Council, Slip Copy (2019)


      dismissal, the Court may consider [SPL’s and Local 668’s] [evidence].” Id. See also Gould Elecs. v. United States, 220
      F.3d 169, 176-77 (3d Cir. 2000).
4     The court notes that since the plaintiff failed to serve defendant Lackawanna County Library System with her SAC, she
      was directed to serve this defendant within 14 days of the date of the court’s September 11, 2019 Order. Otherwise this
      defendant would be dismissed from this case pursuant to Fed.R.Civ.P. 4(m). On September 25, 2019, the plaintiff filed a
      notice of voluntary dismissal of Lackawanna County Library System, (Doc. 102), pursuant to Fed.R.Civ.P. 41(a)(1)(A)(I).
5     As the court noted in its August 29, 2019 Memorandum, fair share fees are charges non-union member employees had to
      pay unions prior to Janus to finance the union’s collective bargaining activities. See Diamond, --- F.Supp.3d ––––, 2019
      WL 2929875, *2 (“In accordance with Abood, Pennsylvania enacted its own agency-shop statute for public employees
      in 1988, 71 Pa. Stat. § 575.”). In Janus, 138 S.Ct. at 2459, 2486, the Supreme Court held that it was a violation of
      the First Amendment for public sector unions to require non-members to pay fair share fees as a condition of public
      employment. Following Janus, Pennsylvania’s statute allowing the collection of “fair share” fees from non-members by
      unions is no longer enforceable. See Hartnett v. Pennsylvania State Education Association, 390 F.Supp.3d 592, 2019
      WL 2160404 (M.D. Pa. May 17, 2019). In Diamond, 2019 WL 2929875, at *15, the court held that the issue of “whether
      Union Defendants could constitutionally collect fair-share fees from Plaintiffs pursuant to Section 575” “was mooted by
      the intervening Janus decision, which held that fair-share fees are unconstitutional”.).
6     The court notes that plaintiff cannot hold Local 668 liable for the alleged misrepresentation of SPL, contained in Count
      1, that she was required to join the union and pay dues since it is not alleged to have been personally involved
      with this conduct. It is well-settled that liability under section 1983 is personal in nature and can only follow personal
      involvement in the alleged wrongful conduct shown through specific allegations of personal direction or actual knowledge
      and acquiescence. See Robinson v. City of Pittsburgh, 120 F.3d 1286 (3d Cir. 1997) (overturned on other grounds)
      (citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Plaintiff does not allege that Local 668 told her union
      membership was mandatory and Local 668 was not alleged to have been involved when plaintiff was instructed at her
      orientation with SPL to fill out a union membership form. (Doc. 66 ¶’s 13-15). Nor does plaintiff allege that Local 668
      directed SPL to make the alleged misrepresentation to her about union membership. Further, plaintiff does not allege
      that Local 668 was even aware of the alleged misrepresentation made by SPL.
7     As Local 668 also recognizes, the court notes that although “statutory and contractual provisions authorizing fair-share
      requirements are no longer enforceable after Janus”, see Diamond, 2019 WL 2929875, at *14, the good-faith defense
      would apply to relieve SPL and Local 668 from liability under § 1983 since they reasonably relied on the constitutionality
      of Pennsylvania’s fair-share fee law, § 575, and the Supreme Court’s decision in Abood which permitted such fees.
      See id. at *25-29 (citing, in part, Akers, 376 F.Supp.3d at 571-72) (“explaining that the plaintiffs could assert a good-
      faith defense because they complied with and relied on presumptively-valid state law and controlling Supreme Court
      precedent”); Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1006 (D. Alaska) (“discussing the inequity of holding the union
      defendants liable for pre-Janus fair-share fees when they collected the fees in accordance with state law and then-binding
      Supreme Court precedent”); Akers v. Maryland State Educ. Assoc., 376 F.Supp. 3d 563 (D. Md. 2019). In Diamond, 2019
      WL 2929875, at *21, the court also held that plaintiffs' claims for declarative and injunctive relief with respect to fair-share
      fees were moot based on the Janus decision and union defendants' compliance with it. (citing collection of cases). See
      also Hartnett, 390 F.Supp.3d 592, 2019 WL 2160404, *6-7.
8     It is of no moment that plaintiff has not yet cashed the dues refund check Local 668 sent her in the amount of $11.81
      since under Pennsylvania law “a check is a negotiable instrument ... akin to a cash payment.” Sarver v. Capital Recovery
      Assoc., Inc., 951 F.Supp. 550, 553 (E.D. Pa. 1996). See also Molina, supra; Krevsky v. Equifax Check Services, Inc., 85
      F.Supp.2d 479, 481 (M.D. Pa. 2000) (“payment by check is equivalent to paying with cash”).
9     Local 668 and SPL also argue that plaintiff’s state law claims are preempted by the exclusive jurisdiction of the
      Pennsylvania Labor Relations Board (“PLRB”), and since her allegations that they interfered with her right to refrain from
      joining the union constitute unfair labor practices under Pennsylvania law. (Citing 43 Pa.C.S.A. §§ 1101.401, 1101.1201,
      1101.1301). However, since the court declines to exercise supplemental jurisdiction over plaintiff’s state law claims
      against Local 668 and SPL, it does not address the preemption issue.


 End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                13
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 75 of 100 PageID #: 1117




                              EXHIBIT “I”
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page76 of 14
                                                                1 of 100 Page
                                                                         PageID
                                                                              ID #: 1118
                                                                                 #:654


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2289 JVS (DFMx)                                        Date   September 30, 2019

 Title             Cara O’Callaghan, et al. v. Regents of the University of California, et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motions to Dismiss

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby rules in accordance with
the tentative ruling as follows:

       Defendants Janet Napolitano, in her official capacity as President of the University
of California (“Napolitano”), Teamsters Local 2010 (the “Union”) and Xavier Becerra, in
his official capacity as Attorney General of California (the “Attorney General”)
(together—“Defendants”) moved to dismiss Plaintiffs Cara O’Callaghan’s
(“O’Callaghan”) and Jenée Misraje’s (“Misraje”) (together—“Plaintiffs”) First Amended
Complaint (FAC). Mots., Dkt. Nos. 53-55.1 Plaintiffs opposed. Opp’n, Dkt. Nos. 57-59.
Defendants replied. Dkt. Nos. 60-62.

         For the following reasons the Court GRANTS Defendants’ motions.

                                                    I. BACKGROUND

     O’Callaghan is the finance manager of the Sport Club program, employed by the
University of California, Santa Barbara (“UCSB”). (FAC, Dkt. No. 52 ¶ 7.)


         1
         Following motions to dismiss by Becerra, the Union, and the Regents of the University of
California, Plaintiffs filed the FAC in lieu of an opposition to the motions. The FAC substituted Janet
Napolitano, in her official capacity as President of the University of California system, in place of the
Regents. (FAC ¶¶ 9, 44.) Defendants’ earlier motions to dismiss Plaintiffs’ Complaint are moot in light
of the FAC. See Dkt. Nos. 43-45.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page77 of 14
                                                                2 of 100 Page
                                                                         PageID
                                                                              ID #: 1119
                                                                                 #:655


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

O’Callaghan was employed by UCSB from 2000 to 2004 and has been continuously
employed by UCSB since August 2009. (Id. ¶ 14.) When O’Callaghan began her
employment again with UCSB in 2009, she did not join the Union, but did pay agency
fees to the Union. (Id. ¶ 15.)

       On May 31, 2018, O’Callaghan signed an application joining the Union and
authorizing it to deduct union dues from her paycheck after a Union representative came
to her workplace. (Id. ¶ 16.) The Union representative did not inform her that a decision
was pending in the Supreme Court in Janus v. American Federation of State, County, &
Municipal Employees, Council 31, 138 S. Ct. 2448 (2018). (Id.)

      On June 27, 2018, the Supreme Court held that agency fees violated “the free
speech rights of [non-union] members by compelling them to subsidize private speech on
matters of substantial public concern.” Id. at 2460.

        On July 25, 2018, after learning of the Janus decision, O’Callaghan sent a
resignation letter to the Union. (FAC, Dkt. No. 1 ¶ 17.) The same day, she also sent a
letter to UCSB requesting that it stop deducting union dues from her paycheck. (Id.) The
Union responded that she was free to resign her membership, but that the payroll
deductions would continue until she gave notice pursuant to the terms of the Union’s
collective bargaining agreement with UCSB. (Id. ¶ 18.) The terms provide that she
could not provide such notice until March 31, 2022. (Id. ¶ 19.)

      On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding that
it immediately stop deducting union dues from O’Callaghan’s paycheck. (Id. ¶ 20.) On
October 24, 2018, UCSB referred the Liberty Justice Center letter to the Union via e-
mail. (Id. ¶ 21.) On November 9, 2018, the Union confirmed to UCSB via e-mail that it
should continue to deduct union dues from O’Callaghan’s paycheck. (Id. ¶ 22.) On
November 29, 2018, UCSB sent a letter to Liberty Justice Center stating that it would
continue to deduct union dues from O’Callaghan’s paycheck. (Id. ¶ 23.) Defendants
continue to deduct the dues of approximately $41.00 per month. (Id. ¶ 24.)

     Misraje is an administrative assistant in the Geography Department at the
University of California, Los Angeles (“UCLA”), where she has been employed since
May 2015. (Id. ¶¶ 8, 25.) On July 27, 2015, Misraje signed an application joining the
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 2 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page78 of 14
                                                                3 of 100 Page
                                                                         PageID
                                                                              ID #: 1120
                                                                                 #:656


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

Union and authorizing it to deduct dues from her paycheck. (Id. ¶ 26.)

       On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw her
union membership. (Id. ¶ 27.) On August 9, 2018, the Union responded to Misraje via e-
mail that she would be dropped as a full member of the Union, but that she could only
end the deduction of union dues from her paycheck during a particular time window. (Id.
¶ 28.)

        On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
immediately terminate her union membership and stop deducting union dues from her
paycheck. (Id. ¶ 29.) She likewise sent an email to UCLA requesting that it stop
deducting union dues from her paycheck. (Id.) UCLA responded the same day saying
that it could not grant her request because all such requests must come through the Union
under California law. (Id. ¶ 30.) The Union repeated its response that Misraje was no
longer a Union member but could not end deduction of her union dues at that time. (Id. ¶
31.) Misraje again made similar requests to both the Union and UCLA and received
similar responses between October 11, 2018 and December 7, 2018. (Id. ¶¶ 32-3.)
According to the terms of the union application that Misraje signed, notice must be sent
to both the Union and UCLA at least sixty days but not more than seventy-five days
before the anniversary date of the signed agreement. (Id. ¶ 40.) Napolitano continues to
deduct approximately $53.00 per month of Misraje’s paychecks for union dues. (Id. ¶
41.)

      Plaintiffs brought suit against Defendants under 42 U.S.C. § 1983 and 28 U.S.C. §
2201(a) seeking declaratory relief, injunctive relief, and damages for dues previously
deducted from their paychecks. (Id. ¶ 6.)

      The Court denied Plaintiffs’ motion for a preliminary injunction (Dkt. No. 26) on
June 10, 2019. Order, Dkt. No. 51.

                                      II. LEGAL STANDARD

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must state “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 3 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page79 of 14
                                                                4 of 100 Page
                                                                         PageID
                                                                              ID #: 1121
                                                                                 #:657


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

(2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court
“‘accept as true a legal conclusion couched as a factual allegation.’” Id. at 678-80
(quoting Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded
factual allegations, the Court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring the
Court to draw on its experience and common sense, but there is no plausibility “where the
well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

                                         III. DISCUSSION

A.       Napolitano’s Motion to Dismiss

         1.      FRCP 12(b)(1) Subject Matter Jurisdiction

       Napolitano first argues that Plaintiffs’ suit arises out of a dispute with their union
over issues within the exclusive jurisdiction of the California Public Employment
Relations Board (“PERB”) and thus must be dismissed as against her under FRCP
12(b)(1). Dkt. No. 55-1, Mot. at 2-5.

       Dismissal is proper when a plaintiff fails to properly plead subject matter
jurisdiction in the complaint. Fed. R. Civ. P. 12(b)(1). A “jurisdictional attack may be
facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
If the challenge is based solely upon the allegations in the complaint (a “facial attack”),
the court generally presumes the allegations in the complaint are true. Id.; Warren v. Fox
Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). If instead the challenge
disputes the truth of the allegations that would otherwise invoke federal jurisdiction, the
challenger has raised a “factual attack,” and the court may review evidence beyond the
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 4 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page80 of 14
                                                                5 of 100 Page
                                                                         PageID
                                                                              ID #: 1122
                                                                                 #:658


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

confines of the complaint without assuming the truth of the plaintiff’s allegations. Safe
Air, 373 F.3d at 1039. The plaintiff bears the burden of establishing subject matter
jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

       California’s Higher Education Employment Relations Act (“HEERA”) provides
for a system of exclusive representative collective bargaining in which the majority of
employees in a bargaining unit may select a union representative to negotiate and
administer a single collective bargaining agreement to cover the entire unit. See Cal.
Gov. Code §§ 3560 et seq. Napolitano argues that because Plaintiffs’ allegations of
improper dues and the scope of the Union’s representation arise out of unfair practice
allegations against the Union under HEERA, this Court does not have jurisdiction over
the claims asserted against her. Mot. at 2. PERB is the administrative agency charged
with administering the provisions of HEERA. Cal. Gov. Code § 3563. As Napolitano
points out, PERB has the power to implement HEERA, and so PERB “has jurisdiction
over allegations about improper or excessive fees charged by unions relating to union
membership, as well as allegations regarding the scope of union representation.” Id. at 4;
see Cal. Gov. Code §§ 3560, 3563, 3578.

       Napolitano further asserts that the fact that Plaintiffs’ case asserts constitutional
rights “does not divest [PERB] of its jurisdiction” and that PERB’s jurisdiction “may be
at issue even if the claims are not alleged as unfair practice charges.” Mot. at 4.
Napolitano suggests that, “[a]t its essence,” Plaintiffs’ suit sounds in alleged unfair
practice charges against the Union under HEERA. Mot. at 5.

       The Court agrees with Plaintiffs that PERB’s jurisdiction is not implicated here
because their claim is not that the Union or Napolitano are committing an unfair labor
practice, but that in following California labor law, Defendants violated their First
Amendment rights. Opp’n, Dkt. No. 58 at 2-3. As Plaintiffs put it, their “claim is not
that the union has charged dues that would be excessive or unfair under HEERA;
Plaintiffs’ claim is that being charged dues at all violates the First Amendment.” Id. at 3.

      Accordingly, the Court declines to dismiss Plaintiffs’ suit against Napolitano on
the basis that it lacks subject matter jurisdiction.

         2.      Janus’ Application to Plaintiffs
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 5 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page81 of 14
                                                                6 of 100 Page
                                                                         PageID
                                                                              ID #: 1123
                                                                                 #:659


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

      Napolitano argues that Plaintiffs’ FAC should be dismissed under FRCP 12(b)(6)
because Janus does not apply to union members who authorized payroll deductions. Id.
at 5.

       Plaintiffs argue that the continued deduction of union dues violates their First
Amendment rights in light of Janus, which held that States and public-sector unions may
no longer extract agency fees from nonconsenting employees. Janus, 138 S. Ct. at 2486.
Plaintiffs assert that Janus “establishes a duty not to take money without affirmative
consent.” Opp’n at 4. But, they argue, they did not waive their First Amendment right
not to join or pay a union because Defendants did not inform them they had a right not to
join. Id. Further, they argue, “at the time [they] signed their union membership
applications, they did not know about their rights not to pay a union” because the Janus
decision had not yet come down. Id.

      The Court agrees with Napolitano that Janus “does not require state employers to
cease deductions for employees who had voluntarily entered into contracts to become
dues-paying union members.” Mot. at 6. Janus limits its holding to situations in which
employees have not consented to deductions:

                 Neither an agency fee nor any other payment to the union may be
                 deducted from a nonmember’s wages, nor may any other attempt
                 be made to collect such a payment, unless the employee
                 affirmatively consents to pay. By agreeing to pay, nonmembers
                 are waiving their First Amendment rights, and such a waiver
                 cannot be presumed. Rather, to be effective, the waiver must be
                 freely given and shown by “clear and compelling” evidence.
                 Unless employees clearly and affirmatively consent before any
                 money is taken from them, this standard cannot be met.

Id. (citations omitted) (emphasis added).

       Here, Plaintiffs affirmatively agreed to the terms of union membership, including
the terms regarding dues deductions. Thus, they cannot state a claim that continued
deductions violate their First Amendment rights. Plaintiffs argue that their consent to
dues deductions was not “voluntarily, knowingly, and intelligently” given because neither
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 6 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page82 of 14
                                                                7 of 100 Page
                                                                         PageID
                                                                              ID #: 1124
                                                                                 #:660


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

the Union nor Napolitano “informed them they had a right not to join the union.” Opp’n
at 4. But, as Napolitano points out, nothing in Janus’s holding requires unions to cease
deductions for individuals who have affirmatively chosen to become union members and
accept the terms of a contract that may limit their ability to revoke authorized dues-
deductions in exchange for union membership rights, such as voting, merely because they
later decide to resign membership. Mot. at 6. See Belgau v. Inslee, No. 18-5620 RJB,
2018 WL 4931602, at *5 (W.D. Wash. Oct. 11, 2018) (“Plaintiffs’ assertions that they
didn’t knowingly give up their First Amendment rights before Janus rings hollow. Janus
says nothing about people [who] join a Union, agree to pay dues, and then later change
their mind about paying union dues.”)

       Courts have rejected Plaintiffs’ reasoning, explaining that union members
voluntarily chose to pay dues in exchange for certain benefits, and “the fact that plaintiffs
would not have opted to pay union membership fees if Janus had been the law at the time
of their decision does not mean their decision was therefore coerced.” See, e.g., Seager v.
United Teachers Los Angeles, 2019 WL 3822001, at *2 (C.D. Cal. Aug. 14, 2019)
(internal quotations and citations omitted).

      Accordingly, the Court GRANTS Napolitano’s motion to dismiss Plaintiffs’ FAC
as against her, with prejudice.

B.       Becerra’s Motion to Dismiss

         1.      State Action

       Plaintiffs request an order enjoining Becerra from defending state laws requiring
Plaintiffs to wait until a specified window of time to stop the payroll deductions (the
“dues maintenance statutes”). See FAC, Prayer for Relief. In response, Becerra argues
that “Plaintiffs’ constitutional challenges to the dues-maintenance statutes fail as a matter
of law because their claimed injuries arise not from the statues, but from their voluntary
decisions to join the union and the terms of their union membership agreements.” Dkt.
No. 54, Mot. at 7.

       The state action requirement serves to “avoid[ ] imposing on the State, its agencies
or officials, responsibility for conduct for which they cannot fairly be blamed.” Lugar v.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 7 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page83 of 14
                                                                8 of 100 Page
                                                                         PageID
                                                                              ID #: 1125
                                                                                 #:661


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

Edmonson Oil Co., Inc., 457 U.S. 922, 936 (1982). Consistent with this approach,
“constitutional standards are invoked only when it can be said that the State is responsible
for the specific conduct of which the plaintiff complains.” Blum v. Yaretsky, 457 U.S.
991, 1004 (1982).

       Courts apply a two-part test to determine whether governmental involvement in
private action had sufficient impact to make the government responsible for the alleged
harm. “[T]he first question is whether the claimed deprivation has resulted from the
exercise of a right or privilege having its source in state authority,” and “[t]he second
question is whether, under the facts of this case, respondents, who are private parties,
may be appropriately characterized as ‘state actors.’” Lugar, 457 U.S. at 937.

       The Supreme Court has laid out four tests for determining whether a
non-governmental person's actions amount to state action: (1) the public function test; (2)
the joint action test; (3) the state compulsion test; and (4) the governmental nexus test.”
Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 995 (9th Cir. 2013) (internal quotation
marks and citations omitted ).

       The “joint action” test, which is the one Plaintiffs argue applies here, (Dkt. No. 59,
Mot. at 6) “focuses on whether state officials and private parties have acted in concert in
effecting a particular deprivation of constitutional rights.” Id. at 996. “Joint action exists
where the government affirms, authorizes, encourages, or facilitates unconstitutional
conduct through its involvement with a private party.” Id.

       Becerra argues that the injuries Plaintiffs allege “arise exclusively from the union’s
decision to continue to deduct dues from their paychecks,” but that this injury “is not
fairly attributable to the dues-maintenance statutes, which merely require that public
employers direct requests to change payroll deductions to the union, and to rely on
information provided by the union regarding whether deductions were properly canceled
or changed.” Mot. at 8-9. Becerra argues that Plaintiffs “voluntarily authorized the
deduction of union dues from their paychecks,” and that the state’s “role in facilitating
the deductions” does not meet the joint action test. Mot. at 11-12.

     The Court disagrees. As Plaintiffs argue, “the time window limitations that the
Teamsters are enforcing are asserted pursuant to state statutes that expressly grant the
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 8 of 14
Case
 Case2:18-cv-03439-NGG-RLM
       2:19-cv-02289-JVS-DFM Document
                              Document63
                                       69 Filed
                                           Filed12/17/19
                                                 09/30/19 Page
                                                           Page84 of 14
                                                                9 of 100 Page
                                                                         PageID
                                                                              ID #: 1126
                                                                                 #:662


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                     Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

Teamsters this special privilege.” Dkt. No. 59, Opp’n at 5. Here, the Union has “invoked
the aid of state officials to take advantage of a state labor statutory scheme to withdraw
these dues.” Id. at 6. The state enforces California Government Code §§ 3513(i) and
3583, which permit the Union to set a time limitation for when notice must be given
pursuant to the terms of the Union’s collective bargaining agreement. The Court finds
that this qualifies as “joint action,” because the state is facilitating the allegedly
unconstitutional conduct Plaintiffs complain of “through [the state’s] involvement with a
private party.” Ohno, 723 F.3d at 996.

     Accordingly, the Court denies Becerra’s motion to dismiss based on its state action
argument.
     2.   Exclusive Representation

      Becerra argues that Plaintiffs’ free association challenge is foreclosed by
Minnesota State Bd. for Cmty. Colleges v. Knight, 465 U.S. 271 (1984) (“Knight”) and
Mentele v. Inslee, 916 F.3d 783 (9th Cir. 2019) (“Mentele”). Mot. at 14-16. Becerra also
argues that Plaintiffs misapply Janus. Id. at 16.

       Plaintiffs contend that Becerra’s reliance on Knight and Mentele is misplaced, and
that the logic of Janus supports their argument that California’s statutory scheme compels
them to petition the government with a viewpoint that is inconsistent with their view.
Opp’n at 9-13.

         The Supreme Court in Janus stated:

                 We readily acknowledge, as Pickering did, that “the State has
                 interests as an employer in regulating the speech of its employees
                 that differ significantly from those it possesses in connection with
                 regulation of the speech of the citizenry in general.” . . . It is also
                 not disputed that the State may require that a union serve as
                 exclusive bargaining agent for its employees—itself a significant
                 impingement on associational freedoms that would not be
                 tolerated in other contexts. We simply draw the line at allowing
                 the government to go further still and require all employees to
                 support the union irrespective of whether they share its views.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 9 of 14
Case
 Case2:18-cv-03439-NGG-RLM
      2:19-cv-02289-JVS-DFM Document
                            Document 63
                                     69 Filed
                                        Filed 12/17/19
                                              09/30/19 Page
                                                       Page 85
                                                            10 of
                                                               of 100
                                                                  14 PageID
                                                                      Page ID#:#:663
                                                                                 1127


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.


138 S. Ct. at 2477–78 (citations omitted). Janus explains that a state interest in “labor
peace” does not require both that a union be an exclusive representative of all employees
and the payment of agency fees by nonmembers. Id. at 2480. Rather, Janus’s statement
that “designation of a union as exclusive representative and the imposition of agency fees
are not inextricably linked” suggests that a state interest can still justify a union acting as
an exclusive representative for members and nonmembers alike. Id. See Knight, 465
U.S. at 28 (“Appellees’ speech and associational rights, however, have not been infringed
by Minnesota’s restriction of participation in ‘meet and confer’ sessions to the faculty’s
exclusive representative. The state has in no way restrained appellees’ freedom to speak
on any education-related issue or their freedom to associate or not to associate with
whom they please, including the exclusive representative.”); Mentele, 916 F.3d at 789
(“Janus’s reference to infringement caused by exclusive union representation, even in the
context of its broader discussion of Abood and the Court’s long history of relying on
labor peace to justify certain provisions in collective bargaining agreements, is not an
indication that the Court intended to revise the analytical underpinnings of Knight or
otherwise reset the longstanding rules governing the permissibility of mandatory
exclusive representation.”).

       Plaintiffs argue Mentele can be distinguished because it considered the rights of
only “partial” state employees with limited representation by the union, whereas
Plaintiffs are full public employees. Opp’n at 12-13. This distinction does not help their
claim survive. Mentele’s primary reasoning is based on Knight’s analysis of full public
employees; its application of Knight is not limited to “partial” state employees.

       Because Supreme Court and Ninth Circuit precedent have “specifically
acknowledged that exclusive representation is constitutionally permissible,” the Court
finds that Plaintiffs cannot state a claim that exclusive representation by the Union
violates their First Amendment rights. Mentele, 916 F.3d at 791.

         Accordingly, the Court grants Becerra’s motion to dismiss.

C.       The Union’s Motion to Dismiss

         1.      Good Faith
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 10 of 14
Case
 Case2:18-cv-03439-NGG-RLM
      2:19-cv-02289-JVS-DFM Document
                            Document 63
                                     69 Filed
                                        Filed 12/17/19
                                              09/30/19 Page
                                                       Page 86
                                                            11 of
                                                               of 100
                                                                  14 PageID
                                                                      Page ID#:#:664
                                                                                 1128


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

       The Union argues that Plaintiffs’ claim for retrospective relief for fair share feels
collected from O’Callaghan is barred because the Union acted in good faith reliance on
state and federal precedent.

        Plaintiffs argue that the Union is not entitled to a “good faith” defense to § 1983
liability. Dkt. No. 57, Opp’n at 7-17. Plaintiffs argue that the defense conflicts with the
text of the statute, is incompatible with the statutory basis for qualified immunity, and is
inconsistent with equitable principles that injured parties should be compensated for their
losses. See id.

      The Court agrees with the Union. The analysis in Hernandez v. AFSCME
California, 386 F. Supp. 3d 1300, 1304 (E.D. Cal. 2019) is directly on point:

         The Ninth Circuit has held that private parties may be entitled to a good-faith
         defense to a claim under Section 1983 where they “did [their] best follow the law
         and had no reason to suspect that there would be a constitutional challenge to
         [their] actions.” See Clement v. City of Glendale, 518 F.3d 1090, 1097 (9th Cir.
         2008). In the agency fees context, not only did unions have authorization under
         state statute, but the practice of collecting agency fees in this manner had been
         upheld for decades as constitutional by the United States Supreme Court. See
         Abood [v. Detroit Bd. of Educ.], 431 U.S. [209,] 222-23, 97 S.Ct. 1782, 52
         L.Ed.2d 261 [ (1977) ]; see also Locke v. Karass, 555 U.S. 207, 213, 129 S.Ct.
         798, 172 L.Ed.2d 552 (2009) (describing Abood's rule, as reaffirmed in subsequent
         cases, as “a general First Amendment principle”). Thus, the union is entitled to the
         good-faith defense as a matter of law. See Lusnak v. Bank of Am., N.A., 883 F.3d
         1185, 1194 n.6 (9th Cir. 2018) (observing that affirmative defenses may be raised
         on a motion to dismiss where they do not implicate disputed issues of fact).

         Faced with this good-faith defense, plaintiffs seek to avoid it by characterizing
         their demand for a refund as an equitable claim for restitution rather than a legal
         claim for damages. (See SAC ¶ 141.) They argue that defenses like qualified
         immunity and good faith are categorically inapplicable to claims for equitable
         relief. See Wood v. Strickland, 420 U.S. 308, 314 n.6, 95 S.Ct. 992, 43 L.Ed.2d
         214 (1975), overruled on other grounds, Harlow v. Fitzgerald, 457 U.S. 800, 102 S.
         Ct. 2727, 73 L. Ed. 2d 396 (1982) (“[I]mmunity from damages does not ordinarily
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 11 of 14
Case
 Case2:18-cv-03439-NGG-RLM
      2:19-cv-02289-JVS-DFM Document
                            Document 63
                                     69 Filed
                                        Filed 12/17/19
                                              09/30/19 Page
                                                       Page 87
                                                            12 of
                                                               of 100
                                                                  14 PageID
                                                                      Page ID#:#:665
                                                                                 1129


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                  Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

         bar equitable relief.”). Even if this distinction is well taken, plaintiffs' refund claim
         fails for two independent reasons.

         First, plaintiffs cannot simply plead around defenses by labeling the proposed
         remedy as equitable rather than legal. Instead, this court must look to “the
         substance of the remedy sought rather than the label placed on that remedy.”
         Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 661 (9th Cir. 2019)
         (citations and quotations omitted). It is uncontroverted that plaintiffs’ claim seeks
         payment out of the general assets of the union defendants. And the Supreme Court
         has stressed that recovering money out of a defendant's general assets, as opposed
         to a segregated fund, “is a legal remedy, not an equitable one.” Montanile v. Bd. of
         Tr. of Nat. Elevator Indus. Health Benefit Plan, ––– U.S. ––––, 136 S. Ct. 651,
         658, 193 L. Ed. 2d 556 (2016) (emphasis in original); see also Great-W. Life &
         Annuity Ins. Co. v. Knudson, 534 U.S. 204, 212-14, 122 S. Ct. 708, 151 L. Ed. 2d
         635 (2002) (same).

         Plaintiffs do not allege that the union defendants intentionally comingled agency
         fees with general funds to avoid claims for restitution. Further, unions dissipated
         any agency fees on nontraceable items. See Montanile, 136 S. Ct. at 658 (stating
         that expenditure on nontraceable items “destroys an equitable lien”). Plaintiffs’
         theory under Janus depends on the fact that the fees and dues collected were
         expended for expressive activities with which they disagreed. See Babb v.
         Cal.Teachers Ass'n, No. 2:18-cv-06793 JLS DFM, 378 F. Supp. 3d 857, 876, 2019
         WL 2022222, at *8 (C.D. Cal. May 8, 2019) (“[I]t is not the case that the agency
         fees remain in a vault, to be returned like a seized automobile.”). Accordingly,
         because plaintiffs’ proposed remedy is legal in nature, the union defendants’ good
         faith bars relief.

         Second, the court would reach the same conclusion in a suit in equity. “The
         essence of equity jurisdiction” is that federal courts have the flexibility “to mould
         each decree to the necessities of the particular case.” Hecht Co. v. Bowles, 321
         U.S. 321, 329, 64 S.Ct. 587, 88 L.Ed. 754 (1944). Even in constitutional
         adjudication, “equitable remedies are a special blend of what is necessary, what is
         fair, and what is workable.” Lemon v. Kurtzman, 411 U.S. 192, 200, 93 S.Ct.
         1463, 36 L.Ed.2d 151 (1973) (plurality). Given these considerations, “[i]t is well
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 12 of 14
Case
 Case2:18-cv-03439-NGG-RLM
      2:19-cv-02289-JVS-DFM Document
                            Document 63
                                     69 Filed
                                        Filed 12/17/19
                                              09/30/19 Page
                                                       Page 88
                                                            13 of
                                                               of 100
                                                                  14 PageID
                                                                      Page ID#:#:666
                                                                                 1130


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                 Date   September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

         established that reliance interests weigh heavily in the shaping of an appropriate
         equitable remedy.” Id. at 203, 93 S.Ct. 1463.

         The reliance interests here are quite compelling. The union defendants relied on
         Supreme Court precedent and a state statute that explicitly authorized the
         challenged practice. See id. at 209, 93 S. Ct. 1463 (“[S]tate officials and those with
         whom they deal are entitled to rely on a presumptively valid state statute, enacted
         in good faith and by no means plainly unlawful.”). Unions throughout the country
         collected billions of dollars under Abood's rule. See Janus, 138 S. Ct. at 2486.
         Allowing the recoupment of such a large sum of money would have potentially
         disruptive consequences that could threaten the operations of unions and
         significantly deplete their treasuries. See Am. Trucking Ass'ns, Inc. v. Smith, 496
         U.S. 167, 182-83, 110 S. Ct. 2323, 110 L. Ed. 2d 148 (1990) (plurality)
         (recognizing these as cognizable equitable interests).

         Moreover, these plaintiffs presumably received some benefits from the fees they
         paid, through the representation provided by the unions. While the Supreme Court
         held in Janus that those benefits could not withstand First Amendment scrutiny, the
         majority did not deny the fact that nonunion members received such benefits. See
         138 S. Ct. at 2466-69. It must also be observed here that “plaintiffs do not propose
         to give back the benefits that the union’s efforts bestowed on them.” Gilpin v.
         AFSCME, 875 F.2d 1310, 1316 (7th Cir. 1989). Consequently, granting plaintiffs
         a full refund would stand the equitable remedy on its head. See id. Based on these
         observations, it would be neither fair nor workable to entertain plaintiff’ claim.

         Nevertheless, plaintiffs argue that a defendant is never allowed to enrich itself by
         keeping property it took in violation of another's constitutional rights. See, e.g.,
         United States v. Windsor, 570 U.S. 744, 775, 133 S. Ct. 2675, 186 L. Ed. 2d 808
         (2013) (ordering the United States to refund taxes it collected in reliance on the
         Defense of Marriage Act); United States v. Lewis, 478 F.2d 835, 836 (5th Cir.
         1973) (stating that fines collected under a statute that is subsequently determined to
         be unconstitutional must be repaid when suit is brought to recover them). Those
         cases, however, do not stand for such a sweeping proposition. Unlike in Windsor
         and Lewis, the union defendants are private parties who were not responsible for
         passing the legislation that is now unconstitutional. Instead, they relied on the type
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 13 of 14
Case
 Case2:18-cv-03439-NGG-RLM
      2:19-cv-02289-JVS-DFM Document
                            Document 63
                                     69 Filed
                                        Filed 12/17/19
                                              09/30/19 Page
                                                       Page 89
                                                            14 of
                                                               of 100
                                                                  14 PageID
                                                                      Page ID#:#:667
                                                                                 1131


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-2289 JVS (DFMx)                                          Date     September 30, 2019

 Title          Cara O’Callaghan, et al. v. Regents of the University of California, et al.

         of statute the Supreme Court explicitly approved of in Abood.

Id. at 1304-06. This foregoing analysis applies just as forcefully to Plaintiffs’ claims for
refunds here, which are, in essence, identical.

      Accordingly, the Court finds that the Union is entitled to the “good faith” defense,
and Plaintiffs’ claims against the Union are dismissed.

         2.      Exclusive Representation

     The Court’s reasoning regarding Knight and Mentele as they relate to Becerra’s
motion to dismiss is also applicable to the Union’s motion.

                                         IV. CONCLUSION

         For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss.

                 IT IS SO ORDERED.




                                                                                                :       0

                                                        Initials of Preparer      lmb




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                     Page 14 of 14
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 90 of 100 PageID #: 1132




                              EXHIBIT “J”
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 91 of 100 PageID #: 1133
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

                                                                          Federal courts are courts of limited jurisdiction,
                                                                          and are presumptively without jurisdiction over
    KeyCite Blue Flag – Appeal Notification                               civil actions; burden of establishing the contrary
Appeal Filed by SEAN ALLEN, ET AL v. SANTA CLARA COUNTY
                                                                          rests upon the party asserting jurisdiction.
CORRECTIONA, ET AL, 9th Cir., November 1, 2019
                   400 F.Supp.3d 998
       United States District Court, E.D. California.
                                                                    [2]   Federal Courts
              Sean ALLEN, et al., Plaintiffs,                                 Waiver, estoppel, and consent
                          v.                                              Because subject matter jurisdiction involves a
  SANTA CLARA COUNTY CORRECTIONAL PEACE                                   court's power to hear a case, it can never be
    OFFICERS ASSOCIATION, et al., Defendants.                             forfeited or waived.

               No. 2:18-cv-02230-MCE-CKD
                             |                                      [3]   Federal Courts
                    Signed 09/10/2019                                         Timeliness issues
                             |
                                                                          Federal Courts
                     Filed 09/11/2019
                                                                              Pleadings and motions
Synopsis                                                                  Lack of subject matter jurisdiction may be raised
Background: Public employee brought putative class action                 by either party at any point during the litigation,
on behalf of himself and former and current public employees              through a motion to dismiss. Fed. R. Civ. P. 12(b)
against union under § 1983, alleging that union involuntarily             (1).
collected fees from public employees to pay for collective
bargaining activities in violation of the First Amendment, and
that plaintiff's constitutional rights were further violated when   [4]   Federal Courts
union deducted membership dues from two of his paychecks                      Necessity of Objection; Power and Duty of
after Supreme Court released decision holding that First                  Court
Amendment prohibited the collection of agency fees from
                                                                          Federal Courts
nonconsenting public employees. Union moved to dismiss.
                                                                              Sua sponte determination
                                                                          Lack of subject matter jurisdiction may be raised
                                                                          by the district court sua sponte; indeed, courts
[Holding:] The District Court, Morrison C. England, J., held              have an independent obligation to determine
that union was entitled to good-faith defense to plaintiff's              whether subject matter jurisdiction exists, even
claim.                                                                    in the absence of a challenge from any party. Fed.
                                                                          R. Civ. P. 12(b)(1).

Motion granted.

                                                                    [5]   Federal Courts
                                                                              Pleadings and motions
 West Headnotes (15)                                                      Federal Courts
                                                                              Evidence; Affidavits
 [1]     Federal Courts                                                   There are two types of motions to dismiss for
             Limited jurisdiction; jurisdiction as                        lack of subject matter jurisdiction: a facial attack,
         dependent on constitution or statutes                            and a factual attack; thus, a party may either
         Federal Courts                                                   make an attack on the allegations of jurisdiction
             Presumptions and burden of proof                             contained in the nonmoving party's complaint,
                                                                          or may challenge the existence of subject matter




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 92 of 100 PageID #: 1134
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

        jurisdiction in fact, despite the formal sufficiency          attaches to plaintiff's allegations. Fed. R. Civ. P.
        of the pleadings. Fed. R. Civ. P. 12(b)(1).                   12(b)(1).



 [6]    Federal Courts                                         [11]   Federal Courts
            Pleadings and motions                                         Presumptions and burden of proof
        When a party makes a facial attack on a                       The party opposing the motion to dismiss for
        complaint, the attack is unaccompanied by                     lack of subject matter jurisdiction has the burden
        supporting evidence, and it challenges subject                of proving that subject matter jurisdiction does
        matter jurisdiction based solely on the pleadings.            exist, and must present any necessary evidence
        Fed. R. Civ. P. 12(b)(1).                                     to satisfy this burden. Fed. R. Civ. P. 12(b)(1).



 [7]    Federal Courts                                         [12]   Federal Courts
            Pleadings and motions                                         Presumptions and burden of proof
        If the motion to dismiss constitutes a facial attack          If the plaintiff's allegations of jurisdictional
        on subject matter jurisdiction, the court must                facts are challenged by the adversary in the
        consider the factual allegations of the complaint             appropriate manner on motion to dismiss for lack
        to be true, and determine whether they establish              of subject matter jurisdiction, the plaintiff cannot
        subject matter jurisdiction. Fed. R. Civ. P. 12(b)            rest on the mere assertion that factual issues may
        (1).                                                          exist. Fed. R. Civ. P. 12(b)(1).



 [8]    Federal Courts                                         [13]   Federal Courts
            Pleadings and motions                                         Evidence; Affidavits
        In the case of a facial attack on subject matter              On motion to dismiss for lack of subject matter
        jurisdiction, the motion to dismiss is granted only           jurisdiction, the district court may review any
        if the nonmoving party fails to allege an element             evidence necessary, including affidavits and
        necessary for subject matter jurisdiction. Fed. R.            testimony, in order to determine whether subject
        Civ. P. 12(b)(1).                                             matter jurisdiction exists. Fed. R. Civ. P. 12(b)
                                                                      (1).


 [9]    Federal Civil Procedure
            Motion                                             [14]   Federal Civil Procedure
        Federal Courts                                                    Amendments
            Evidence; Affidavits                                      Leave to amend should be freely given where
        In the case of a factual attack on subject matter             there is no undue delay, bad faith or dilatory
        jurisdiction, district courts may review evidence             motive on the part of the movant, undue
        beyond the complaint without converting the                   prejudice to the opposing party by virtue of
        motion to dismiss into a motion for summary                   allowance of the amendment, or futility of the
        judgment. Fed. R. Civ. P. 12(b)(1).                           amendment. Fed. R. Civ. P. 15(a).



 [10]   Federal Courts                                         [15]   Civil Rights
            Presumptions and burden of proof                               Privilege or Immunity; Good Faith and
                                                                      Probable Cause
        In the case of a factual attack on subject
        matter jurisdiction, no presumptive truthfulness



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 93 of 100 PageID #: 1135
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

        Union was entitled to good-faith defense to              California's exclusive representation laws further violate
        public employees' § 1983 claim, seeking to               their constitutional rights. 1 Presently before the Court are
        recover “fair share” fees that were allegedly            Defendants' two Motions to Dismiss filed pursuant to Federal
        involuntarily collected to pay for collective
                                                                 Rules of Civil Procedure 12(b)(1) and 12(b)(6), 2 which, for
        bargaining activities in violation of the
        First Amendment; not only did union have                 the following reasons, are GRANTED. 3 ECF Nos. 32, 38.
        authorization to collect fees under state statute,
        but the practice of collecting agency fees in
        such manner had been upheld for decades as                                     STANDARDS
        constitutional by the United States Supreme
        Court. U.S. Const. Amend. 1.                                A. Rule 12(b)(1)
                                                                  [1]    [2]      [3]   [4] Federal courts are courts of limited
        1 Cases that cite this headnote                          jurisdiction, and are presumptively *1001 without
                                                                 jurisdiction over civil actions. Kokkonen v. Guardian Life
                                                                 Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128
                                                                 L.Ed.2d 391 (1994). The burden of establishing the contrary
Attorneys and Law Firms                                          rests upon the party asserting jurisdiction. Id. Because subject
                                                                 matter jurisdiction involves a court's power to hear a case,
 *1000 Bradley A. Benbrook, Benbrook Law Group,                  it can never be forfeited or waived. United States v. Cotton,
Sacramento, CA, Jonathan F. Mitchell, PHV, Mitchell Law,         535 U.S. 625, 630, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002).
PLLC, Austin, TX, Talcott J. Franklin, PHV, Talcott Franklin     Accordingly, lack of subject matter jurisdiction may be raised
P.C., Dallas, TX, for Plaintiffs.                                by either party at any point during the litigation, through a
                                                                 motion to dismiss pursuant to Rule 12(b)(1). Arbaugh v. Y
Isaac Sean Stevens, Mastagni Holstedt, APC, Anthony Paul
                                                                 & H Corp., 546 U.S. 500, 506, 126 S.Ct. 1235, 163 L.Ed.2d
O'Brien, Attorney General's Office for the State of California
                                                                 1097 (2006); see also Int'l Union of Operating Eng'rs v. Cnty.
Department of Justice, Sacramento, CA, Nancy J. Clark,
                                                                 of Plumas, 559 F.3d 1041, 1043-44 (9th Cir. 2009). Lack of
Office of the County Counsel, San Jose, CA, for Defendants.
                                                                 subject matter jurisdiction may also be raised by the district
                                                                 court sua sponte. Ruhrgas AG v. Marathon Oil Co., 526 U.S.
                                                                 574, 583, 119 S.Ct. 1563, 143 L.Ed.2d 760 (1999). Indeed,
                          ORDER                                  “courts have an independent obligation to determine whether
                                                                 subject matter jurisdiction exists, even in the absence of a
MORRISON C. ENGLAND, JR., UNITED STATES
                                                                 challenge from any party.” Id.; see Fed. R. Civ. P. 12(h)(3)
DISTRICT JUDGE.
                                                                 (requiring the court to dismiss the action if subject matter
 **1 Through the present class action, Plaintiffs Sean Allen,    jurisdiction is lacking).
Stanley Graham, Bradley Taylor, Juanita Wiggins, James
Kirkland, Eric Liddle, and Antonio Richardson (collectively       **2 [5] There are two types of motions to dismiss for lack
“Plaintiffs”) seek to recover so-called “fair share” fees on     of subject matter jurisdiction: a facial attack, and a factual
behalf of themselves and on behalf of a putative class of        attack. Thornhill Publ'g Co. v. Gen. Tel. & Elec. Corp., 594
all former and current public employees represented by           F.2d 730, 733 (9th Cir. 1979). Thus, a party may either
Defendant Santa Clara County Correctional Peace Officers         make an attack on the allegations of jurisdiction contained
Association (“SCCCPOA” or the “Union”). According to             in the nonmoving party's complaint, or may challenge the
Plaintiffs, those fees were involuntarily collected under        existence of subject matter jurisdiction in fact, despite the
Janus v. AFSCME Council 31, ––– U.S. ––––, 138 S.                formal sufficiency of the pleadings. Id.
Ct. 2448, 201 L.Ed.2d 924 (2018) to pay for collective
bargaining activities in violation of the First Amendment         [6]   [7]    [8]     [9] When a party makes a facial attack
of the United States Constitution. In addition, Plaintiff        on a complaint, the attack is unaccompanied by supporting
Allen contends his constitutional rights were further violated   evidence, and it challenges jurisdiction based solely on the
when, post-Janus, the Union deducted membership dues             pleadings. Safe Air for Everyone v. Meyer, 373 F.3d 1035,
from two of his paychecks. Finally, Plaintiffs contend that      1039 (9th Cir. 2004). If the motion to dismiss constitutes a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 94 of 100 PageID #: 1136
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

facial attack, the Court must consider the factual allegations  grounds of his entitlement to relief requires more than labels
of the complaint to be true, and determine whether they         and conclusions, and a formulaic recitation of the elements
establish subject matter jurisdiction. Savage v. Glendale High  of a cause of action will not do.” Id. (internal citations and
Union Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.1 (9th Cir.     quotations omitted). A court is not required to accept as true
2003). In the case of a facial attack, the motion to dismiss is a “legal conclusion couched as a factual allegation.” Ashcroft
granted only if the nonmoving party fails to allege an element  v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
necessary for subject matter jurisdiction. Id. However, in      868 (2009) (quoting Twombly, 550 U.S. at 555, 127 S.Ct.
the case of a factual attack, district courts “may review       1955). “Factual allegations must be enough to raise a right to
evidence beyond the complaint without converting the motion     relief above the speculative level.” Twombly, 550 U.S. at 555,
to dismiss into a motion for summary judgment.” Safe Air for    127 S.Ct. 1955 (citing 5 Charles Alan Wright & Arthur R.
Everyone, 373 F.3d at 1039.                                     Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)
                                                                (stating that the pleading must contain something more than
 [10] [11] [12] [13] In the case of a factual attack, “no“a statement of facts that merely creates a suspicion [of] a
presumptive truthfulness attaches to plaintiff's allegations.”  legally cognizable right of action”)).
Thornhill, 594 F.2d at 733 (internal citation omitted). The
party opposing the motion has the burden of proving that         **3 Furthermore, “Rule 8(a)(2)...requires a showing, rather
subject matter jurisdiction does exist, and must present        than a blanket assertion, of entitlement to relief.” Twombly,
any necessary evidence to satisfy this burden. St. Clair v.     550 U.S. at 555 n.3, 127 S.Ct. 1955 (internal citations and
City of Chico, 880 F.2d 199, 201 (9th Cir. 1989). If the        quotations omitted). Thus, “[w]ithout some factual allegation
plaintiff's allegations of jurisdictional facts are challenged  in the complaint, it is hard to see how a claimant could
by the adversary in the appropriate manner, the plaintiff       satisfy the requirements of providing not only ‘fair notice’
cannot rest on the mere assertion that factual issues may       of the nature of the claim, but also ‘grounds’ on which the
exist. Trentacosta v. Frontier Pac. Aircraft Ind., Inc., 813    claim rests.” Id. (citing Wright & Miller, supra, at 94, 95).
F.2d 1553, 1558 (9th Cir. 1987) (quoting Exch. Nat'l Bank       A pleading must contain “only enough facts to state a claim
of Chi. v. Touche Ross & Co., 544 F.2d 1126, 1131 (2d           to relief that is plausible on its face.” Id. at 570, 127 S.Ct.
Cir. 1976)). Furthermore, the district court may review any     1955. If the “plaintiffs...have not nudged their claims across
evidence necessary, including affidavits and testimony, in      the line from conceivable to plausible, their complaint must
order to determine whether subject matter jurisdiction exists.  be dismissed.” Id. However, “[a] well-pleaded complaint may
McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988);   proceed even if it strikes a savvy judge that actual proof of
Thornhill, 594 F.2d at 733. If the nonmoving party fails to     those facts is improbable, and ‘that a recovery is very remote
meet its burden and the court determines that it lacks subject  and unlikely.’ ” Id. at 556, 127 S.Ct. 1955 (quoting Scheuer
matter jurisdiction, the court must dismiss the action. Fed. R. v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90
Civ. P. 12(h)(3).                                               (1974)).


    *1002 B. Rule 12(b)(6)                                             C. Leave to Amend
On a motion to dismiss for failure to state a claim under            [14] A court granting a motion to dismiss a complaint must
Federal Rule of Civil Procedure 12(b)(6), all allegations of        then decide whether to grant leave to amend. Leave to amend
material fact must be accepted as true and construed in the         should be “freely given” where there is no “undue delay, bad
light most favorable to the nonmoving party. Cahill v. Liberty      faith or dilatory motive on the part of the movant,...undue
Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule            prejudice to the opposing party by virtue of allowance of
8(a)(2) “requires only ‘a short and plain statement of the          the amendment, [or] futility of the amendment....” Foman v.
claim showing that the pleader is entitled to relief’ in order to   Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962);
‘give the defendant fair notice of what the...claim is and the      Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052
grounds upon which it rests.’ ” Bell Atl. Corp. v. Twombly,         (9th Cir. 2003) (listing the Foman factors as those to be
550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)           considered when deciding whether to grant leave to amend).
(quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99,            Not all of these factors merit equal weight. Rather, “the
2 L.Ed.2d 80 (1957)). A complaint attacked by a Rule                consideration of prejudice to the opposing party...carries the
12(b)(6) motion to dismiss does not require detailed factual        greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton,
allegations. However, “a plaintiff's obligation to provide the      833 F.2d 183, 185 (9th Cir. 1987)). Dismissal without leave


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 95 of 100 PageID #: 1137
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

to amend is proper only if it is clear that “the complaint       396 (1982) (“[I]mmunity from damages does not ordinarily
could not be saved by any amendment.” Intri-Plex Techs.          bar equitable relief.”). Even if this distinction is well taken,
v. Crest Group, Inc., 499 F.3d 1048, 1056 (9th Cir. 2007)        plaintiffs' refund claim fails for two independent reasons.
(citing *1003 In re Daou Sys., Inc., 411 F.3d 1006, 1013
(9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d    **4 First, plaintiffs cannot simply plead around defenses
1149, 1160 (9th Cir. 1989) (“Leave need not be granted where     by labeling the proposed remedy as equitable rather than
the amendment of the complaint...constitutes an exercise in      legal. Instead, this court must look to “the substance of the
futility....”).                                                  remedy sought rather than the label placed on that remedy.”
                                                                 Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643,
                                                                 661 (9th Cir. 2019) (citations and quotations omitted). It
                                                                 is uncontroverted that plaintiffs' claim seeks payment out
                        ANALYSIS                                 of the general assets of the union defendants. And the
                                                                 Supreme Court has stressed that recovering money out of
 [15] Plaintiffs' first cause of action for refund of
                                                                 a defendant's general assets, as opposed to a segregated
unconstitutionally compelled payments fails because
                                                                 fund, “is a legal remedy, not an equitable one.” Montanile v.
Defendants are entitled to a good faith defense. See
                                                                 Bd. of Tr. of Nat. Elevator Indus. Health Benefit Plan, –––
Hernandez v. AFSCME California, 386 F. Supp. 3d 1300,
                                                                 U.S. ––––, 136 S. Ct. 651, 658, 193 L. Ed. 2d 556 (2016)
1304 (E.D. Cal. 2019). The thoughtful analysis in Hernandez
                                                                 (emphasis in original); see also Great-W. Life & Annuity
is directly on point:
                                                                 Ins. Co. v. Knudson, 534 U.S. 204, 212-14, 122 S. Ct. 708,
  The Ninth Circuit has held that private parties may be         151 L. Ed. 2d 635 (2002) (same).
  entitled to a good-faith defense to a claim under Section
                                                                 Plaintiffs do not allege that the union defendants
  1983 where they “did [their] best follow the law and had
                                                                 intentionally comingled agency fees with general funds to
  no reason to suspect that there would be a constitutional
                                                                 avoid claims for restitution. Further, unions dissipated any
  challenge to [their] actions.” See Clement v. City of
                                                                 agency fees on nontraceable items. See Montanile, 136 S.
  Glendale, 518 F.3d 1090, 1097 (9th Cir. 2008). In the
                                                                 Ct. at 658 (stating that expenditure on nontraceable items
  agency fees context, not only did unions have authorization
                                                                 “destroys an equitable *1004 lien”). Plaintiffs' theory
  under state statute, but the practice of collecting agency
                                                                 under Janus depends on the fact that the fees and dues
  fees in this manner had been upheld for decades as
                                                                 collected were expended for expressive activities with
  constitutional by the United States Supreme Court. See
                                                                 which they disagreed. See Babb v. Cal.Teachers Ass'n,
  Abood [v. Detroit Bd. of Educ.], 431 U.S. [209,] 222-23,
                                                                 No. 2:18-cv-06793 JLS DFM, 378 F. Supp. 3d 857, 876,
  97 S.Ct. 1782, 52 L.Ed.2d 261 [ (1977) ]; see also
                                                                 2019 WL 2022222, at *8 (C.D. Cal. May 8, 2019) (“[I]t is
  Locke v. Karass, 555 U.S. 207, 213, 129 S.Ct. 798, 172
                                                                 not the case that the agency fees remain in a vault, to be
  L.Ed.2d 552 (2009) (describing Abood's rule, as reaffirmed
                                                                 returned like a seized automobile.”). Accordingly, because
  in subsequent cases, as “a general First Amendment
                                                                 plaintiffs' proposed remedy is legal in nature, the union
  principle”). Thus, the union is entitled to the good-faith
                                                                 defendants' good faith bars relief.
  defense as a matter of law. See Lusnak v. Bank of Am.,
  N.A., 883 F.3d 1185, 1194 n.6 (9th Cir. 2018) (observing       Second, the court would reach the same conclusion in a
  that affirmative defenses may be raised on a motion to         suit in equity. “The essence of equity jurisdiction” is that
  dismiss where they do not implicate disputed issues of         federal courts have the flexibility “to mould each decree to
  fact).                                                         the necessities of the particular case.” Hecht Co. v. Bowles,
                                                                 321 U.S. 321, 329, 64 S.Ct. 587, 88 L.Ed. 754 (1944).
  Faced with this good-faith defense, plaintiffs seek to avoid
                                                                 Even in constitutional adjudication, “equitable remedies
  it by characterizing their demand for a refund as an
                                                                 are a special blend of what is necessary, what is fair, and
  equitable claim for restitution rather than a legal claim
                                                                 what is workable.” Lemon v. Kurtzman, 411 U.S. 192, 200,
  for damages. (See SAC ¶ 141.) They argue that defenses
                                                                 93 S.Ct. 1463, 36 L.Ed.2d 151 (1973) (plurality). Given
  like qualified immunity and good faith are categorically
                                                                 these considerations, “[i]t is well established that reliance
  inapplicable to claims for equitable relief. See Wood v.
                                                                 interests weigh heavily in the shaping of an appropriate
  Strickland, 420 U.S. 308, 314 n.6, 95 S.Ct. 992, 43
                                                                 equitable remedy.” Id. at 203, 93 S.Ct. 1463.
  L.Ed.2d 214 (1975), overruled on other grounds, Harlow
  v. Fitzgerald, 457 U.S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 96 of 100 PageID #: 1138
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

                                                                        legislation that is now unconstitutional. Instead, they relied
    The reliance interests here are quite compelling. The union
                                                                        on the type of statute *1005 the Supreme Court explicitly
    defendants relied on Supreme Court precedent and a state
                                                                        approved of in Abood.
    statute that explicitly authorized the challenged practice.
    See id. at 209, 93 S. Ct. 1463 (“[S]tate officials and            Id. at 1304-06. This foregoing analysis applies just as
    those with whom they deal are entitled to rely on a               forcefully to Plaintiffs' claims for refunds here, which
    presumptively valid state statute, enacted in good faith and      are materially identical. Accordingly, Plaintiffs' claims are
    by no means plainly unlawful.”). Unions throughout the            likewise DISMISSED.
    country collected billions of dollars under Abood's rule.
    See Janus, 138 S. Ct. at 2486. Allowing the recoupment            Nor is Plaintiff Allen entitled to relief on the second cause
    of such a large sum of money would have potentially               of action for violation of California Government Code §
    disruptive consequences that could threaten the operations        1157.12(b). According to the First Amended Complaint
    of unions and significantly deplete their treasuries. See         (“FAC”), “[a]fter Janus, the union violated Mr. Allen's
    Am. Trucking Ass'ns, Inc. v. Smith, 496 U.S. 167, 182-83,         constitutional rights by taking membership dues from his
    110 S. Ct. 2323, 110 L. Ed. 2d 148 (1990) (plurality)             paycheck even though the union knew full well that Mr.
    (recognizing these as cognizable equitable interests).            Allen was not a member of the union.” FAC, ¶ 55. After
                                                                      being informed that it should cease withholding fees from
    Moreover, these plaintiffs presumably received some
                                                                      Mr. Allen's paycheck, the union purportedly withdrew dues
    benefits from the fees they paid, through the representation
                                                                      from two of his paychecks before it rectified the situation and
    provided by the unions. While the Supreme Court held
                                                                      refunded those moneys. Id., ¶ 26. It is unclear to the Court how
    in Janus that those benefits could not withstand First
                                                                      the union's de minimis deduction and return of funds from two
    Amendment scrutiny, the majority did not deny the fact that
                                                                      paychecks—funds that were apparently not expended toward
    nonunion members received such benefits. See 138 S. Ct.
                                                                      the union's collective bargaining purposes in any event—give
    at 2466-69. It must also be observed here that “plaintiffs do
                                                                      rise to a constitutional violation. Regardless, those funds were
    not propose to give back the benefits that the union's efforts
    bestowed on them.” Gilpin v. AFSCME, 875 F.2d 1310,               returned, and Mr. Allen's claim is thus moot. 4
    1316 (7th Cir. 1989). Consequently, granting plaintiffs a
    full refund would stand the equitable remedy on its head.
    See id. Based on these observations, it would be neither fair                            CONCLUSION
    nor workable to entertain plaintiffs' claim.
                                                                      For the foregoing reasons, Defendants' Motions to Dismiss
     **5 Nevertheless, plaintiffs argue that a defendant is
                                                                      (ECF Nos. 32, 38) are GRANTED with leave to amend. 5
    never allowed to enrich itself by keeping property it took in
                                                                      Not later than twenty (20) days following the date this
    violation of another's constitutional rights. See, e.g., United
                                                                      Memorandum and Order is electronically filed, Plaintiffs may
    States v. Windsor, 570 U.S. 744, 775, 133 S. Ct. 2675, 186
                                                                      (but are not required to) file an amended complaint. If no
    L. Ed. 2d 808 (2013) (ordering the United States to refund
                                                                      amended complaint is timely filed, this action will be deemed
    taxes it collected in reliance on the Defense of Marriage
                                                                      dismissed with prejudice upon no further notice to the parties.
    Act); United States v. Lewis, 478 F.2d 835, 836 (5th Cir.
    1973) (stating that fines collected under a statute that is
                                                                      IT IS SO ORDERED.
    subsequently determined to be unconstitutional must be
    repaid when suit is brought to recover them). Those cases,
    however, do not stand for such a sweeping proposition.            All Citations
    Unlike in Windsor and Lewis, the union defendants are
    private parties who were not responsible for passing the          400 F.Supp.3d 998, 2019 WL 4302744


Footnotes
1        Plaintiffs concede this final claim should be dismissed. Accordingly, Defendant's Motion is GRANTED as to this cause
         of action.
2        All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless otherwise noted.




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Case   2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 97 of 100 PageID #: 1139
 Allen v. Santa Clara County Correctional Peace Officers..., 400 F.Supp.3d 998...
2019 WL 4302744

3     Given this Court's disproportionately high case load, and in the interest of conserving judicial resources and expediting a
      decision in this case, the Court will not recount details with which the parties are intimately familiar. To be clear, the Court
      has considered all evidence and arguments in the record, but it limits its written decision to only that which is necessary
      to resolve the parties' instant arguments.
4     Mr. Allen's general challenge to § 1157.12(b) as unconstitutional on its face likewise fails because he is no longer a
      union member and there is no indication in the complaint that he ever intends to resume any union-related deductions.
      Accordingly, he lacks standing to challenge a statute where there is no apparent risk it will be enforced against him. Even
      if that was not the case, however, Plaintiff has failed to identify any constitutional provision actually violated by this statute.
5     Because oral argument was not of material assistance, the Court ordered this matter submitted on the briefs. E.D. Cal.
      Local Rule 230(g).


 End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
Case 2:18-cv-03439-NGG-RLM Document 63 Filed 12/17/19 Page 98 of 100 PageID #: 1140




                              EXHIBIT “K”
Case 2:18-cv-03439-NGG-RLM
        Case: 1:19-cv-00428 Document
                               Document
                                     #: 22
                                         63Filed:
                                              Filed09/11/19
                                                    12/17/19Page
                                                              Page
                                                                 1 of992 of
                                                                         PageID
                                                                            100 PageID
                                                                                 #:162 #: 1141

                          UNITED STATES DISTRICT COURT
                FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                     Eastern Division

      Benito Casanova
                                                    Plaintiff,
      v.                                                         Case No.: 1:19−cv−00428
                                                                 Honorable Sharon Johnson
                                                                 Coleman
      International Association of Machinists,
      Local 701
                                                    Defendant.



                              NOTIFICATION OF DOCKET ENTRY



      This docket entry was made by the Clerk on Wednesday, September 11, 2019:


              MINUTE entry before the Honorable Sharon Johnson Coleman: Before the Court
      is defendant International Association of Machinists Local 701's motion to dismiss [12].
      Plaintiff alleges Local 701 is liable under Section 1983 for the fair−share fees collected by
      the union prior to the Supreme Court's decision in Janus v. AFSCME Council 31, 138
      S.Ct. 2448, 201 L.Ed.2d 924 (2018). Local 701 asserts that before the decision the
      collection of such fees was authorized by Illinois state law and existing Supreme Court
      precedent pursuant to Abood v. Detroit Board of Education, 431 U.S. 209, 97 S.Ct. 1782,
      52 L.Ed.2d 261 (1977). As such, Local 701 contends that the good−faith defense to
      Section 1983 liability disposes of the claim as a matter of law. Every court that has
      considered this issue has uniformly held that a plaintiff cannot collect damages for
      fair−share fees collected by a union before the change in Supreme Court precedent where
      a defendant establishes good−faith reliance as a matter of law. See, e.g., Janus v.
      AFSCME Council 31, No. 15 C 1235, 2019 WL 1239780 (N.D. Ill. Mar. 18, 2019)
      (Gettleman, J.); Danielson v. AFSCME Council 28, 340 F. Supp. 3d 1083 (W.D. Wash.
      2018); Lee v. Ohio Educ. Ass'n, 366 F. Supp. 3d 980 (N.D. Ohio 2019). Casanova,
      however, did not address the cases that had been decided by the date he filed his
      opposition brief nor did he seek leave of Court to respond to any of the various notices of
      supplemental authority that Local 701 filed with the Court. The Court finds these cases,
      which include many decided at the motion to dismiss juncture, factually indistinguishable
      and persuasive. Casanova alleges Local 701 collected fees in accordance with Illinois's
      laws. Casanova further alleges Local 701 ceased collecting the fees once the Supreme
      Court decided Janus. Thus, the Court agrees that Local 701 satisfied the good−faith
      defense and declines to open discovery into the matter. The Court grants Local 701's
      motion [12] and dismisses Casanova's complaint with prejudice. Civil case terminated.
      Mailed notice. (ym, )
Case 2:18-cv-03439-NGG-RLM
        Case: 1:19-cv-00428 Document
                              Document
                                     #: 22
                                        63 Filed:
                                            Filed09/11/19
                                                  12/17/19Page
                                                            Page
                                                               2 of
                                                                 1002 PageID
                                                                      of 100 PageID
                                                                              #:162 #: 1142

      ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
      Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
      generated by CM/ECF, the automated docketing system used to maintain the civil and
      criminal dockets of this District. If a minute order or other document is enclosed, please
      refer to it for additional information.
      For scheduled events, motion practices, recent opinions and other information, visit our
      web site at www.ilnd.uscourts.gov.
